 

Exhibit 10.10

SUBLEASE

THIS SUBLEASE (this “Sublease”) is dated as of August 8, 2017, by and between
DYNATRACE LLC, a Delaware limited liability company (“Sublandlord”), as
successor-in-interest to Keynote Systems, Inc., a Delaware corporation, and
MODEL N, INC., a Delaware corporation (“Subtenant”).

RECITALS

A.Sublandlord is the Tenant under that certain Office Lease dated as of November
21, 2013, as amended by that certain First Amendment to Lease dated as of April
27, 2017 (as so amended, the “Master Lease”) with RV VI 777 MARINERS, LLC, a
Delaware limited liability company (“Master Landlord”), as successor-in-interest
to CREF 777 LLC, a Delaware limited liability company, as landlord, pursuant to
which Sublandlord is leasing from Master Landlord certain office space premises
(the “Premises”) in the building commonly known as 777 Mariners Island
Boulevard, San Mateo, California (the “Building”).  The Building, together with
the land on which it is located, the associated parking garage (the “Parking
Garage”), and similar improvements and easements associated with the foregoing
or the operation thereof, including without limitation the Common Areas (as
defined in Section 8(c) of the Master Lease), are hereinafter collectively
called the “Project”.  A copy of the Master Lease, with certain economic terms
redacted therefrom, is attached as Exhibit A to this Sublease. All
initially-capitalized terms used but not defined herein shall have the meanings
given to such terms in the Master Lease.

B.Subtenant desires to sublease from Sublandlord (i) the portion of the Premises
known as Suite 300, consisting of approximately 33,981 rentable square feet
(“Suite 300”), and (ii) the separated portion of Suite 120 shown as the “QA LAB”
space on the attached Exhibit B, and the storage space portion of Suite 120
shown as the “BREAK” space on the attached Exhibit B, consisting of
approximately 1,000 rentable square feet (the “Subleased Data Center and Storage
Space”), along with the right to use a pro rata share of the shared service
areas in Suite 120, including the UPS and Generator Switch Room and utility
installations, shown as the “SERVER” area and as the “MECH” room on the attached
Exhibit B, upon and subject to the terms and conditions set forth below.  Suite
120 houses Sublandlord’s data center (the “Data Center”).  Suite 300 and the
Subleased Data Center and Storage Space are shown on the floor plan attached to
this Sublease as Exhibit B and are referred to collectively as the “Subleased
Premises” in this Sublease.  For the purposes of this Sublease, the parties
agree that the total rentable square footage of the area of the Subleased
Premises is 34,981 rentable square feet.

C.Sublandlord is willing to sublease the Subleased Premises to Subtenant upon
and subject to the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, Sublandlord and Subtenant agree as set forth below.

1.Sublease Agreement.  Sublandlord hereby subleases the Subleased Premises to
Subtenant, and Subtenant hereby subleases the Subleased Premises from
Sublandlord, on the terms and conditions set forth in this
Sublease.  Notwithstanding the inclusion of storage space portion of Suite 120
shown as the “BREAK” space on the attached Exhibit B in the Subleased Premises,
Sublandlord shall at all times be entitled to pass through such space as may be
desired or needed by Sublandlord for ingress to and egress from other portions
of Suite 120.

2.Term of Sublease.  The term of this Sublease (the “Sublease Term”) shall
commence on Monday, October 30, 2017 (the “Sublease Commencement Date”), and
(unless sooner terminated pursuant to the provisions of this Sublease), shall
expire on November 30, 2020 (the “Sublease Expiration Date”).  As used herein,
the term “Sublease Month” shall mean each calendar month during the Sublease
Term.  Sublandlord shall use all commercially reasonable efforts to tender
possession and occupancy of the Subleased Premises to Subtenant on or before
October 30, 2017.  Should the Subleased Premises be available for possession and
occupancy prior to the Sublease Commencement Date, Sublandlord shall immediately
provide written notice to Subtenant of such date (the “Early Occupancy
Notice”).  Within five (5) business days of receipt of the Early Occupancy
Notice, Subtenant shall respond indicating whether it accepts or declines early
access.  If accepted, the parties shall execute a written amendment to this
Sublease with the new Sublease Commencement Date (in which case the earlier
Sublease Commencement Date shall be substituted in place of the October 30, 2017
Sublease Commencement Date specified

1

--------------------------------------------------------------------------------

 

above, and all other terms of this Lease shall continue to apply).  If for any
reason Sublandlord does not tender possession and occupancy of the Subleased
Premises to Subtenant by October 30, 2017, then Subtenant may, at Subtenant’s
sole election, either (1) take immediate possession of the Subleased Premises,
move in and occupy the same; or (2) agree that the Sublease Commencement Date
shall be adjusted to be the date on which Sublandlord tenders possession and
occupancy of the Subleased Premises to Subtenant in the condition required under
this Sublease.  Additionally, if for any reason Sublandlord does not tender
possession and occupancy of the Subleased Premises to Subtenant by October 30,
2017, which deadline shall be extended on a day for day basis for any delays
caused by any events beyond Sublandlord’s reasonable control, including any
delays caused by Subtenant, and Subtenant has not elected to take immediate
possession, then Subtenant shall as its sole remedy for any such delay (subject
to termination as provided below), receive a credit against the Sublease Base
Rent first becoming due under this Sublease, in an amount equal to the product
of (x) $7,500 per day, times (y) the number of days from October 30, 2017 until
the date on which Sublandlord tenders possession and occupancy of the Subleased
Premises to Subtenant in the condition required under this Sublease.  If
Subtenant has elected to take immediate possession of the Subleased Premises,
then Sublandlord shall on written demand, immediately pay to Subtenant any costs
reasonably incurred by Subtenant in contracting with vendors to remove
Sublandlord’s property, and any reasonable attorneys’ fees and court costs
actually incurred by Subtenant to enforce the terms of this Sublease.  Further,
if for any reason Sublandlord does not tender possession and occupancy of the
Subleased Premises to Subtenant and Subtenant has not elected to take immediate
possession by December 31, 2017, which deadline shall be extended on a day for
day basis for any delays caused by any events beyond Sublandlord’s reasonable
control, including any delays caused by Subtenant (as so extended, the “Outside
Delivery Date”), then Subtenant may in its sole discretion, as Subtenant’s sole
remedy therefor, terminate this Sublease on written notice to Sublandlord given
within ten (10) days after the Outside Delivery Date, in which case the parties’
obligations under this Sublease (other than the obligations that survive the
termination of this Lease) shall terminate.

3.Sublease Base Rent; Security Deposit.

3.1Sublease Base Rent. Commencing on the Sublease Commencement Date, and
continuing on the first day of each month thereafter through the Sublease
Expiration Date, Subtenant shall pay to Sublandlord, in advance, without notice
or demand, and without any set-off, counterclaim, abatement or deduction
whatsoever, except as may be expressly set forth in this Sublease, in lawful
money of the United States, by wire transfer of funds or by check payable to
Dynatrace LLC, sublease base rent (“Sublease Base Rent”) as follows:

 

 

 

Monthly Rent Rate

 

Monthly Sublease

Sublease Months

 

Per Square Foot

 

Base Rent

1 – 4

 

$0.00

 

$0.00

5 – 12

 

$4.00

 

$139,924.00

13 – 24

 

$4.12

 

$144,121.72

25 – 36

 

$4.24

 

$148,445.37

37

 

$4.37

 

$152,898.73

 

The first (1st) monthly installment of Sublease Base Rent in the amount of
$139,924 applicable to the fifth (5th) Sublease Month, shall be payable
contemporaneously with the execution and delivery of this Sublease by Subtenant;
thereafter, Sublease Base Rent shall be payable on the first (1st) day of each
month beginning on the first (1st) day of the sixth (6th) Sublease Month.

3.2Security Deposit.  Not later than October 1, 2017, Subtenant shall pay to
Sublandlord the sum of $419,772 in cash (the “Security Deposit”), to be held by
Sublandlord as security for the faithful performance and observance by Subtenant
of all the terms, covenants and conditions of this Sublease, it being expressly
understood that the Security Deposit shall not be considered an advance payment
of rental or measure of Sublandlord’s damages in case of default by
Subtenant.  Upon default by Subtenant, Sublandlord, from time to time, without
prejudice to any other remedy, may (but shall not be required to) apply the
Security Deposit against any arrearages of Sublease Base Rent or any other
damage, injury, loss, cost, expense or liability caused to Sublandlord by such
default on the part of Subtenant.  Should all or any part of the Security
Deposit be used for the purposes described above during the Sublease Term, then
Subtenant shall remit to Sublandlord immediately (and in all events within not
more than ten (10) days) after Sublandlord’s request therefor, the amount
necessary to restore the Security Deposit to its original balance.  Subtenant’s
failure to restore the Security Deposit upon notice from Sublandlord shall be a
material breach of this Sublease.  No interest shall be payable on the Security
Deposit and Sublandlord shall have no obligation to keep the Security Deposit
separate from its general funds unless otherwise required by applicable
Law.  Subject to the

2

--------------------------------------------------------------------------------

 

requirements of, and conditions imposed by, Laws applicable to security deposits
under commercial leases, Sublandlord shall, within the time required by
applicable Law, or within thirty (30) days of the expiration or earlier
termination of this Sublease, whichever is earlier, return to Subtenant the
portion of the Security Deposit remaining after deducting all damages, charges
and other amounts permitted by Law.  If Sublandlord transfers its interest in
the Subleased Premises, Sublandlord shall assign the Security Deposit to the
transferee and, upon such transfer, Sublandlord thereafter shall have no further
liability for the return of the Security Deposit. Subtenant hereby waives the
provisions of Section 1950.7(c) of the California Civil Code, and all other
provisions of Law, now or hereafter in force, which provide that Sublandlord may
claim from a security deposit only those sums reasonably necessary to remedy
defaults in the payment of rent, to repair damage caused by Subtenant or to
clean the Subleased Premises, it being agreed that Sublandlord may, in addition,
claim those sums reasonably necessary to compensate Sublandlord for any other
loss or damage, foreseeable or unforeseeable, caused by any default by Subtenant
under this Sublease or by any act or omission of Subtenant or any officer,
employee, agent or invitee of Subtenant.

4.Early Access.  Following full execution of this Sublease, Sublandlord shall
provide Subtenant with early access to the Subleased Premises commencing on
October 16, 2017 (the “Access Date”).  Such early occupancy shall be subject to
all of the terms and conditions of this Sublease, except for Subtenant’s
obligation to pay Sublease Base Rent, which obligation shall commence upon the
Sublease Commencement Date.  Such period of early occupancy, if any, shall
commence on the Access Date and continue through the date immediately preceding
the Sublease Commencement Date (the “Early Occupancy Period”).  During the Early
Occupancy Period, Subtenant may enter the Subleased Premises for the purpose of
general business setup, including installation of fixtures, furniture,
equipment, telephones, data lines and other telecommunications equipment, and
for 10 – 15 of Tenant’s general, finance and administration employees to use the
Subleased premises during the Early Occupancy Period for office purposes;
provided, however, that (a) Subtenant shall be solely responsible for all
fixtures, furniture, equipment, telephones and other items installed by
Subtenant and for any loss or damage thereto from any cause whatsoever and (b)
Subtenant shall not begin any construction or demolition in the Subleased
Premises without the prior written approval of Sublandlord and Master
Landlord.  Subject to Section 10.2 below, the provisions of Sections 9 and 23 of
the Master Lease shall apply in full during the Early Occupancy Period, and
Subtenant shall (x) provide certificates of insurance evidencing the existence
and amounts of liability insurance carried by Subtenant and its agents and
contractors, reasonably satisfactory to Sublandlord, prior to and as a condition
of such early entry, and (y) comply with all Laws applicable to Subtenant’s
activities in the Subleased Premises during the Early Occupancy
Period.  Subtenant acknowledges and agrees that Sublandlord may be completing
the process of moving its personnel and personal property out of the Subleased
Premises during the Early Occupancy Period.  Sublandlord and Subtenant shall
cooperate with one another to coordinate use of the Subleased Premises during
the Early Occupancy Period to facilitate efficient completion of Subtenant’s
move-out with Subtenant’s access to the Subleased Premises as provided above.

5.Use.  Subtenant shall use the Subleased Premises for general office purposes
only and for no other purpose whatsoever.

6.Condition of Subleased Premises.  Subtenant has thoroughly inspected and
examined the Subleased Premises, has elected to sublease the Subleased Premises
from Sublandlord under the terms of this Sublease on a strictly “AS IS” and
“with all faults” basis, and acknowledges that Sublandlord has no obligation to
make or to fund any improvements or renovations in connection therewith, except
that Sublandlord shall have the Subleased Premises professionally cleaned prior
to delivery to Subtenant.  If the Subleased Premises, the roof, the lighting in
the Subleased Premises or the HVAC, electrical, or plumbing systems serving the
Subleased Premises are not in good working condition, Sublandlord shall at
Subtenant’s request use commercially reasonable efforts to cause Master Landlord
to perform Master Landlord’s obligations under the Master Lease to keep and
maintain in good condition, order and repair the structural portions of the
Building and the Building systems as provided in Section 10.2(b)
below.  Subtenant shall not make any alterations, additions or improvements to
the Subleased Premises without first obtaining the written consent of
Sublandlord and, if required by Sublandlord in its sole discretion, of Master
Landlord.  Any approved alterations, additions or improvements to the Subleased
Premises shall be made by Subtenant at Subtenant’s sole cost and expense, and
otherwise upon all applicable terms and conditions of the Master Lease
(including Section 23 thereof, as modified herein) and this Sublease.  Upon the
expiration or earlier termination of this Sublease, Subtenant shall deliver the
Subleased Premises to Sublandlord in good condition, broom clean, ordinary wear
and tear excepted.  

3

--------------------------------------------------------------------------------

 

7.Furniture, Fixtures and Equipment; Building Amenities.  During the Sublease
Term, Subtenant shall be entitled to use all of the existing furniture,
fixtures, equipment (including AV equipment) and cabling in the Premises (and 12
Answer Stations and Six Additional Desks currently stored off-site, which shall
be re-installed in the Subleased Premises prior to the Sublease Commencement
Date at Sublandlord’s sole cost and expense) as described on the schedule
attached as Exhibit C to this Sublease (collectively, the “Subleased Personal
Property”).  Sublandlord shall remove all of the existing furniture, fixtures,
equipment (including AV equipment) and cabling in the Subleased Premises that is
excluded from the Subleased Personal Property as described on the schedule
attached as Exhibit C to this Sublease prior to the Sublease Commencement
Date.  Subtenant shall remove all of the Subleased Personal property from the
Subleased Premises on or prior to expiration of the Sublease term (or
immediately upon, but in no event later than five days after, any sooner
termination of the Subleased Term), and Subtenant shall purchase the Sublease
Personal Property from Sublandlord for One Dollar ($1.00), at the end of the
Sublease Term; provided, however, that if any Event of Default by Subtenant
occurs, then at Sublandlord’s option Subtenant shall return the Subleased
Property to Sublandlord in the same condition as existed at the Sublease
Commencement Date, except for normal wear and tear, and Subtenant shall not be
entitled to purchase the Subleased Personal Property.  Sublandlord makes no
warranties whatsoever with respect to the Subleased Personal Property or
Subtenant’s use or purchase of the Subleased Personal Property. Subtenant’s
right to use or purchase the Subleased Personal Property shall be on a strictly
“AS IS” and “with all faults” basis.  Without limiting the generality of the
foregoing, SUBLANDLORD EXPRESSLY DISCLAIMS ANY WARRANTY OF SUITABILITY,
MERCHANTABILITY, OR FITNESS.  If and to the extent that Sublandlord does not own
the Subleased Personal Property free and clear of all liens and encumbrances of
any kind whatsoever, or there are any agreements, options, liens or encumbrances
which adversely affect title to the Subleased Property, as of the earlier of the
Access Date or the Sublease Commencement Date, and Subtenant actually suffers
any loss as a result thereof, Sublandlord shall be liable to Subtenant for
difference between the actual value of the Subleased Personal Property and the
in value the Subleased Personal Property would have had if Sublandlord owned the
Subleased Personal Property free and clear of all liens and encumbrances of any
kind whatsoever, and there were no agreements, options, liens or encumbrances
adversely affecting title to the Subleased Personal Property, as of the earlier
of the Access Date or the Sublease Commencement Date.  Subtenant shall have
access to all Common Area and Building amenities, including the fitness center,
auditorium, Building conference room (aka: lobby Board room) and any other
Building amenities provided pursuant to the Master Lease, at no additional
charge by Sublandlord, subject to the provisions of the Master Lease.  In the
event that Master Landlord imposes a charge on Sublandlord pursuant to the
Master Lease for Subtenant’s access to or use of any such Common Area or
amenities, then Subtenant shall pay such charge or reimburse Sublandlord
therefor, within ten (10) days after Sublandlord’s invoice or other written
request therefor.  Sublandlord shall cooperate with Subtenant in attempting to
ensure that any such charges are not unreasonable and to enforce the provisions
of the Master Lease with respect to any such charges.

8.Parking.  Subtenant shall be entitled to use one hundred nine (109) of the
non-exclusive parking spaces allocated to Sublandlord under the Master Lease
throughout the Sublease Term at no additional charge.  The use by Subtenant, its
employees and invitees, of the Parking Garage and surface lots of the Project
shall be subject to Master Landlord’s reasonable rules and regulations with
respect to the use thereof, in effect from time to time.

9.Signage.  Sublandlord, at Subtenant’s sole cost and expense, shall install
Building-standard signage with Subtenant’s business name on the Building’s lobby
directory and at the Subleased Premises entry.  So long as Subtenant is actually
occupying and using the majority of the Subleased Premises pursuant to this
Sublease, Sublandlord shall permit Subtenant to display Subtenant’s name in
place of Sublandlord’s name and logo on monument signs at the Project, if and to
the extent permitted by Master Landlord pursuant to Section 12(c) of the Master
Lease.

10.Application of Master Lease.

10.1Sublease Subordinate to Master Lease. This Sublease is and shall be at all
times subject and subordinate to the Master Lease.  Sublandlord will not
voluntarily terminate the Master Lease (at least as it pertains to the Subleased
Premises) effective at any time during the Sublease Term (except pursuant to
exercise of Sublandlord’s express termination rights under the Master Lease,
such as, for example but not limited to, Sublandlord’s right to terminate on
account of a casualty as provided in Sections 18(e) and 18(f) of the Master
Lease).

4

--------------------------------------------------------------------------------

 

10.2Incorporation of Obligations Set Forth in Master Lease.  In addition to the
obligations of Subtenant under the terms of this Sublease as set forth in the
other sections of this Sublease (and except as otherwise expressly provided to
the contrary in this Sublease), Subtenant shall also have and perform for the
benefit of Sublandlord all obligations of the “Tenant” as are set forth in the
Master Lease, which are hereby incorporated into this Sublease as though set
forth herein in full, substituting “Subtenant” wherever the term “Tenant”
appears, “Sublandlord” wherever the term “Landlord” appears, “Subleased
Premises” wherever the term “Premises” appears, “Sublease Term” wherever the
term “Term” appears, and “Sublease Commencement Date” wherever the term
“Commencement Date” appears.  Without limiting the generality of the foregoing,
Subtenant shall expressly be responsible for Tenant’s maintenance and repair
obligations set forth in Section 11(b) of the Master Lease with respect to the
Subleased Premises.

Notwithstanding the foregoing, however:

(a)Subtenant’s obligations under the Master Lease shall be limited to the extent
of the Subleased Premises and for the duration of the Sublease Term.  Subtenant
is not assuming any restoration obligations of Sublandlord existing at the date
of this Sublease or arising in connection with any Alterations by Sublandlord to
portions of the Premises other than the Subleased Premises (but Subtenant shall
be responsible for any restoration obligations arising in connection with any
Alterations by Subtenant).

(b)Sublandlord shall, at Subtenant’s request, use commercially reasonable
efforts to cause Master Landlord to perform Master Landlord’s obligations under
the Master Lease, including, without limitation, Master Landlord’s obligations
to keep and maintain, in good condition, order and repair the structural
portions of the Building and Building systems pursuant to Section 11(a) of the
Master Lease.  Notwithstanding the foregoing, Sublandlord shall have no
obligation to perform for the benefit of Subtenant any of the duties of Master
Landlord under the Master Lease, including without limitation, the obligations
(i) to provide utilities and janitorial or other services to the Subleased
Premises, (ii) to carry the insurance required under the Master Lease, (iii) to
perform Master Landlord’s maintenance and repair duties, and (iv) to perform any
obligations with respect to the repair or restoration of the Subleased Premises
following any damage or destruction or condemnation of the Subleased
Premises.  The foregoing sentence shall not limit Sublandlord’s obligation to
perform its own duties as expressly provided in this Sublease (as opposed to any
incorporation by reference of duties imposed under the Master Lease).  Under no
circumstances shall Sublandlord incur any liability for any failure of Master
Landlord to perform any of its duties under the Master Lease.  

(c)The following provisions of the Master Lease shall not apply to this
Sublease:  (i) Section 2 [Premises], (ii) Section 3 [Term], (iii) Section 4
[Possession], (iv) Section 5 [Rental], (v) Section 7 [Security Deposit], (vi)
Section 8(c)(iii) [Right to use Roof], (vii) Section 12(a) [Existing Signage],
(viii) Section 23(e) [Initial Alterations], (ix) Section 24(b) [Indemnification
by Landlord], (x) Section 25 [Brokers], (xi) Section 27 [Holding Over], (xii)
Section 34 [Notices], (xiii) Section 39 [Parking], (xiv) Section 44 [Expansion
Rights], (xv) Section 45 [Equipment Rights], and (xvi) Exhibit C [Renewal
Options]. The provisions of Section 14 [No Access to Data Center] shall not
apply to restrict Sublandlord’s access to the Data Center.  In the event that
Tenant receives an Availability Notice (as defined in Section 44 of the Master
Lease), Sublandlord shall promptly forward a copy of the Availability Notice to
Subtenant, to give Subtenant an opportunity to negotiate with Master Landlord
for a direct lease of the Expansion Space (as defined in Section 44 of the
Master Lease).

(d)The following provisions of the Master Lease shall apply to this Sublease as
modified pursuant to the following: (i) Basic Lease Information (all sections
and definitions shall be deleted except for the definition of “Landlord”, which
shall be retained with the term “Master Landlord” substituted for “Landlord”);
(ii) Section 1 [Definitions] (the first two (2) sentences thereof shall be
deleted as well as the word “Additionally” appearing at the beginning of the
third sentence thereof), (iii) Section 6 [Late Charges] (this section shall be
retained except that the reference to the “tenth (10th) day of the month” in the
third (3rd) sentence thereof shall be changed to the “seventh (7th) day of the
month”, (iv) Section 8(a)(ii) [Data Center Costs] (the third (3rd) and fourth
(4th) sentences thereof shall not apply to this Sublease); (v) Section 9(b)
[Subtenant’s Deductible Amount] (the amount of “One Hundred Thousand Dollars
($100,000)” shall be substituted with the amount of “Five Thousand Dollars
($5,000.00)”); (vi) Section 10 [Payment of Increased Operating Expenses,
Insurance Expenses and Property Taxes] (as modified pursuant to Section 10.3
below); (vii) Section 12(b) [New Signage Program] (the term “Master Landlord”
shall be substituted wherever the term “Landlord” appears, (viii) Section 16
[Surrender] (the reference to “Section 23(b)” appearing therein shall be
substituted with a reference to “Section 23(c)”), (ix) Section 17 [Compliance
with Law] (as modified pursuant to subsection 10.2(e) below), (x) Section 21
(a)(i) [Notice Period for

5

--------------------------------------------------------------------------------

 

Late Payments] (the reference to “three (3) business days shall be changed to
“two (2) business days”), (xi) Section 23(a) [Alterations] (this section shall
be retained except (A) subclause (iii) thereof shall be deleted in its entirety
and replaced with “will cost in excess of Five Thousand Dollars ($5,000.00)”,
and (B) Subtenant shall owe the same duties to Master Landlord as to
Sublandlord, and Master Landlord shall have the same rights as Sublandlord,
thereunder), (xii) Section 23(c) [Removal and Restoration] (the following phrase
shall be deleted from the sixth (6th) line thereof: “(i) made pursuant to
Section 23(b)”, and (xiii) Exhibit B [Rules and Regulations] (all references to
“Landlord” shall be substituted with “Master Landlord” except for those
appearing in Paragraph 6 thereof, which shall be substituted with
“Sublandlord”).  If Master Landlord imposes any charges on Sublandlord for any
usage of the Building auditorium or the Building conference room by Subtenant as
provided in Paragraph 32 of Exhibit B of the Master Lease, Subtenant shall pay
or reimburse Sublandlord for such charges within ten (10) days after
Sublandlord’s invoice or other written request therefor.  With reference to
Section 11(c) [Tenant’s Self Help Rights], Subtenant shall not be entitled to
exercise any such self-help rights unless, and except to the extent that,
Sublandlord is entitled to exercise such rights against Master Landlord as
provided under the Master Lease.

(e)Notwithstanding the last sentence of Section 17 of the Master Lease, as
between Sublandlord and Subtenant, Sublandlord shall bear the risk of complying
with the Disabilities Acts (as defined in Section 17 of the Master Lease) and
Title 24, part 6 of the California Code of Regulations, as amended from time to
time, other than compliance that is necessitated by the use of the Subleased
Premises for other than the use set forth in Section 5 above or as a result of
any Alterations made by Subtenant (which risk and responsibility shall be borne
by Subtenant).

(f)Sublease Base Rent and the charges due pursuant to Section 10.3 hereof shall
be abated if and for so long as Sublandlord’s rental obligations for the
Subleased Premises are abated pursuant to the Master Lease, and shall be abated
in the same proportion as Sublandlord’s rent is abated.

(g)Sublandlord shall at Sublandlord’s cost install a separate submeter to
measure Subtenant’s electrical consumption in the Subleased Data Center and
Storage Space.  As additional rent under this Sublease, Subtenant shall pay the
costs of providing electrical service for the Subleased Data Center and Storage
Space, which shall be separately submetered by Sublandlord for such purpose
throughout the Sublease Term, and Subtenant shall reimburse Sublandlord for such
costs at Master Landlord’s standard rates then in effect as provided in the
Master Lease, within thirty (30) days of billing therefor (which billing shall
be provided to Subtenant on a monthly basis).  Subtenant shall also pay as
additional rent under this Sublease in advance on the first day of each Sublease
Month a monthly charge to defray a portion of Sublandlord’s costs for ongoing
maintenance of the Data Center infrastructure (which may include costs for
maintenance of chillers, APC/UPS, DC Automomation, water treatment, fire
suppression inspections, and County inspections), in the amount of $1,940.50 per
month (which is based on 30% of Sublandlord’s current annualized maintenance
cost of $77,620), plus a monthly charge to defray a portion of Sublandlord’s
costs for air conditioning utility charges, in the amount of $1,300.00 per month
(which is based on 30% of Sublandlord’s actual average air conditioning utility
charges over the past two years, rounded down).  Subtenant hereby waives any and
all claims against Sublandlord arising out of any failure of the UPS and HVAC
equipment serving the Subleased Data Center and Storage Space and/or any
temporary shutdown to the extent reasonably necessary for maintenance and repair
of such equipment.

(h)In addition, whenever any period for notice from “Tenant” to “Landlord” is
specified under the Master Lease, or any period within which “Tenant” is
required to do anything under the Master Lease, the period applicable to
Subtenant’s obligation to give such notice to Sublandlord or to perform under
this Sublease, except as otherwise provided herein, shall be three (3) days
shorter than the corresponding period applicable to “Tenant” under the Master
Lease (so that Sublandlord shall always have at least three (3) days within
which to give its own notice or performance to Master Landlord); further,
wherever any period for notice from “Landlord” to “Tenant” is specified under
the Master Lease, Sublandlord shall similarly have an additional period of at
least three (3) days within which to give notice to Subtenant under this
Sublease (provided, however, that if the period for notice from “Landlord” to
“Tenant” specified under the Master Lease is less than five (5) days, then
Sublandlord shall provide such notice to Subtenant within one-half of the period
specified under the Master Lease).

10.3Payment of Increased Operating Expenses, Insurance Expenses and Property
Taxes.  Commencing on January 1, 2019, Subtenant shall pay its Pro Rata Share of
increases in Operating Expenses, Insurance Expenses and Property Taxes that are
charged to Sublandlord at the same time and in the same manner as Sublease Base
Rent.  The terms of Section 10 of the Master Lease shall govern Subtenant’s
obligations to pay such amounts; provided, however, that (a) the term “Pro Rata
Share” shall mean 73.35%, which is the percentage obtained

6

--------------------------------------------------------------------------------

 

by dividing (1) the number of rentable square feet in the Subleased Premises
(i.e., 34,981) by (2) the number of total rentable square feet of the Premises
(leased by Sublandlord from Master Landlord pursuant to the Master Lease), which
Sublandlord and Subtenant hereby stipulate is 47,693, (b) the term “Base Year”
shall mean calendar year 2018, (c) all references to insurance costs, property
taxes, operating expenses and services to the Building shall be deemed to mean
and refer to such costs, taxes, expenses and services incurred or provided by or
levied against Master Landlord, and (d) Section 10(h) of the Master Lease shall
not apply to this Sublease.  In the event that the number of total rentable
square feet of the Premises leased by Sublandlord from Master Landlord pursuant
to the Master Lease is reduced below 47,693, Subtenant’s Pro Rata Share shall be
adjusted accordingly.  Thus, Subtenant’s Pro Rata Share of the Building will be
and continue to be 18.663%.  Subtenant shall have the  right, at Subtenant’s
sole cost and expenses (and at no cost or expense to Sublandlord),  to object to
an Annual Expense Statement consistent with Sublandlord’s Audit rights under
Section 10(h) of the Master Lease. If Sublandlord elects to exercise
Sublandlord’s audit rights under the Master Lease, Sublandlord will notify
Subtenant of its intent to do so and will to the greatest extent permitted under
the Master Lease provide Subtenant with the information obtained from Master
Landlord as a result of Sublandlord’s exercise of such audit rights.

10.4Preservation of Master Lease.  So long as Subtenant is performing all of
Subtenant’s obligations as provided in this Sublease, Sublandlord shall not
enter into any agreement that will cause either the Master Lease to be
terminated or the Subleased Premises to be surrendered prior to the expiration
of the Sublease Term, or cause any breach or default by Sublandlord under the
Master Lease that will result in any such termination or surrender which breach
or default remains uncured beyond applicable cure periods, unless Master
Landlord shall accept this Sublease as a direct lease between Master Landlord
and Subtenant and expressly assume Sublandlord's obligations
hereunder.  Sublandlord shall not enter into any amendment or other agreement
with respect to the Master Lease that will prevent or adversely affect the use
by Subtenant of the Subleased Premises in accordance with the terms of this
Sublease, increase the obligations of Subtenant or decrease the rights of
Subtenant under this Sublease, shorten the term of this Sublease or increase the
rental or any other sums required to be paid by Subtenant under this Sublease,
without the prior written consent of Subtenant in each case.  In the event
Subtenant makes a request that Subtenant is entitled to make under this
Sublease, which request requires the approval of Master Landlord, Sublandlord
shall use commercially reasonable efforts to obtain such approval (but
Sublandlord shall not be required to incur any cost or expense in order to do
so).

10.5Subtenant’s Insurance.  Subtenant shall keep in force at all times
throughout the Sublease Term, at Subtenant's expense, for the benefit of
Sublandlord and Master Landlord, insurance as required under the Master Lease,
with Sublandlord, Master Landlord, Master Landlord’s mortgagee (if any), Master
Landlord’s property management company and/or any other parties designated by
Sublandlord as additional insureds.  Subtenant shall furnish to Master Landlord
and to Sublandlord such certificates of insurance containing such endorsements
as may be required pursuant to Section 9(b) of the Master Lease, including,
without limitation, an express waiver of any right of subrogation by the
insurance company against Sublandlord and Master Landlord.  Subtenant hereby
extends all waivers in favor of Sublandlord pursuant to Section 9(e) of the
Sublease to Master Landlord, in addition to Sublandlord.

10.6Default by Subtenant; Indemnification.

(a)Upon the failure of Subtenant to pay rent or comply with any other provisions
of this Sublease or the occurrence of any other event which constitutes a
default under this Sublease (each, a “default” or “Event of Default”),
Sublandlord shall be entitled to all the same rights and remedies against
Subtenant on account of such default by Subtenant under this Sublease as are
granted in the Master Lease to Master Landlord against Sublandlord on account of
a default by Sublandlord under the Master Lease.  In addition to, and not in
limitation of, the indemnification obligations set forth in the Master Lease,
Subtenant shall indemnify, defend and hold Sublandlord harmless from and against
all liability, damages, claims, costs and expenses, including reasonable
attorneys' fees incurred in connection therewith, arising out of Subtenant’s
default under this Sublease.  No late charge or interest shall be payable on the
first late payment of rent per twelve-month period of the Term, so long as
Tenant delivers such overdue payment within three (3) business days after
receipt of written notice from Landlord that the same is past due.

(b)To the extent Master Landlord is required to indemnify Sublandlord under
Section 24(b) of the Master Lease, Sublandlord shall in turn indemnify, defend,
protect and hold harmless Subtenant and its officers, directors, shareholders,
partners, employees, managers, contractors, attorneys and agents from and
against any Loss arising from (1) the gross negligence or willful misconduct of
Master Landlord, its agents or employees; or (2) Master Landlord’s failure to
perform its obligations under the Master Lease.  In case any action or
proceeding is brought

7

--------------------------------------------------------------------------------

 

against Subtenant by reason of such claim, Sublandlord, upon notice from
Subtenant, shall defend the same at Sublandlord’s expense by counsel selected by
Sublandlord reasonably satisfactory to Subtenant.  The obligations of
Sublandlord under this section arising by reason of any occurrence taking place
during the Term of this Sublease shall survive the expiration or any termination
of this Sublease.  Notwithstanding the foregoing, in no event shall
Sublandlord’s obligations to Subtenant under this Section 10.6(b) exceed the
indemnification, defense and protection actually received by Sublandlord from
Master Landlord under Section 24(b) of the Master Lease, it being intended that
this Section 10.6(b) shall provide for passing through to Subtenant the
indemnification obligations of Master Landlord under the Master Lease (not
expanding Sublandlord’s obligations beyond what Sublandlord receives from Master
Landlord).

11.Assignment and Subletting.  Subtenant shall not directly or indirectly (by
sale or transfer of a controlling interest in Subtenant’s capital stock or other
form of proprietary interests, merger, consolidation, combination,
reorganization recapitalization or otherwise), voluntarily or by operation of
law or otherwise, transfer, assign, mortgage or hypothecate this Sublease, or
any part thereof or interest therein, or permit the use of all or any portion of
the Subleased Premises by any person or persons (including concessionaires and
licensees) other than Subtenant, or sublet the Subleased Premises, or any part
thereof, without the prior written consent of (i) Sublandlord (which may not be
unreasonably withheld, delayed or conditioned by Sublandlord, but may be
withheld if Master Landlord does not give any consent from Master Landlord that
is required under the Master Lease or may be conditioned upon the obtaining of
such consent from Master Landlord) and (ii) if required by Sublandlord in its
sole but commercially reasonable discretion, Master Landlord pursuant to the
Master Lease, in each instance.  Any assignment or subletting without the
consent of both Sublandlord and, if required by Sublandlord in its sole but
commercially reasonable discretion, Master Landlord shall be void, shall
constitute a material default hereunder and shall give Sublandlord the right, at
its option, to exercise any of its remedies under this Sublease.  Consent to any
assignment or subletting shall not operate as a waiver of the necessity for a
consent to any subsequent assignment or subletting, and the terms of such
consent shall be binding upon any person holding by, under or through
Subtenant.  Notwithstanding any assignment, subletting or other transfer by
Subtenant or consent thereto by Sublandlord, Subtenant shall remain fully liable
on this Sublease and shall not be released from performing any of the terms,
covenants and conditions of this Sublease.  If the rental or other consideration
payable to Subtenant in respect of such subletting or assignment exceeds the
rent payable by Subtenant under this Sublease, then one-half (1/2) of such
excess rent and other consideration shall be deemed additional rent owed by
Subtenant to Sublandlord, and shall be payable to Sublandlord by Subtenant in
the same manner and on the same terms as installments of Sublease Base Rent are
payable by Subtenant under this Sublease (or upon Subtenant’s receipt thereof,
whichever is earlier), after Subtenant first recoups its reasonable
sub-subleasing costs, including reasonable attorneys’ fees, brokerage
commissions and tenant improvements including without limitation rewiring,
recabling, HVAC work and construction of demising walls as applicable (provided
that any such work shall be conducted in accordance with all applicable
provisions of this Sublease and of the Master Lease, and if any restoration is
required, Subtenant shall perform the restoration at no cost or expense to
Sublandlord).  Subtenant shall reimburse Sublandlord within thirty (30) days
following written notice for Sublandlord’s reasonable attorneys’ fees incurred
in connection with considering any request for consent to an assignment or
subletting, which attorneys’ fees shall not exceed $1,500 per request so long as
Subtenant and its transferee execute Sublandlord’s and Master Landlord’s
standard forms to document such parties’ respective consent.

12.Recapture Right.  In the event of a written request for consent to an
assignment or sublet  for the entire Subleased Premises for the then remainder
of the Sublease Term, Sublandlord may, within thirty (30) days after submission
of such request, cancel this Sublease as of the date the proposed assignment or
subletting is to be effective.  If Sublandlord cancels this Sublease, then this
Sublease shall cease, and Subtenant shall pay to Sublandlord all Sublease Base
Rent accrued through the cancellation date.  Thereafter, Sublandlord may
sublease such portion of the Subleased Premises to the prospective transferee
(or to any other person) without liability to Subtenant.

13.Security.  Master Landlord is obligated to furnish certain security services
as provided in Section 8(a)(iv) of the Master Lease.  Sublandlord shall have no
responsibility for or with respect to the amount and type of security services,
if any, to be provided to the Subleased Premises.  Sublandlord shall not be
liable to Subtenant, and Subtenant hereby and expressly assumes all risk of loss
in connection with, and waives any claim against Sublandlord for: (i) any
unauthorized or criminal entry of third parties into the Subleased Premises or
the Building, (ii) any damage or injury to property or persons, and (iii) any
theft or loss of or damage to any property in or about the Subleased Premises or
the Building from any unauthorized or criminal acts of third parties, regardless
of any action, inaction, failure, breakdown or insufficiency of
security.  Sublandlord and Subtenant shall reasonably cooperate with one another
to accommodate the security and access needs of each with respect to the Data
Center.

8

--------------------------------------------------------------------------------

 

14.Holding Over.  If Subtenant (directly or through any transferee or other
successor-in-interest of Subtenant) remains in possession of all or any part of
the Subleased Premises after the expiration of the Sublease Term or earlier
termination of this Sublease, such holding over, in the absence of an express
written agreement to the contrary, shall be on the basis of a tenancy at the
sufferance of Sublandlord.  In such event, Subtenant shall continue to comply
with all of the terms, conditions and covenants of this Sublease as though the
Sublease Term had continued, except that such tenancy at sufferance shall be
terminable by Sublandlord at any time and rent shall be paid for each month (or
portion thereof) during which Subtenant holds over in the Subleased Premises
after the expiration or earlier termination of this Sublease, in an amount equal
to 150% of the highest monthly Sublease Base Rent due under this Sublease for
any month during the Sublease Term.  If Subtenant fails to surrender the
Subleased Premises on the expiration of this Sublease, in addition to any other
liabilities to Sublandlord accruing therefrom, Subtenant shall indemnify and
hold Sublandlord harmless from all loss or liability resulting from such
failure, including without limitation (i) any claims of Master Landlord against
Sublandlord for failure to surrender the Premises at the time and in the manner
required under the Master Lease (including, without limitation, holdover rent
payable under the Master Lease) or for violating any term of the Master Lease,
and (ii) any claims made by any succeeding subtenant, tenant or other party
based upon such failure.  This indemnification obligation shall survive the
expiration or earlier termination of this Sublease.  The provisions of this
paragraph are in addition to and do not limit Sublandlord’s rights or
Subtenant’s obligations under this Sublease. If Subtenant holds over holds over
with Sublandlord’s and Master Landlord’s express written consent, then, in the
absence of an express written agreement to the contrary, Subtenant shall be a
month-to-month tenant and Subtenant shall pay, in addition to the other rent
payable under this Sublease, Base Rent equal to one hundred twenty-five percent
(125%) of the Base Rent payable during the last month of the Sublease Term.

15.Return of Deposits.  All deposits and other sums paid by Sublandlord to
Master Landlord and held by Master Landlord for the benefit of Sublandlord shall
be returned by Master Landlord to Sublandlord in accordance with the Master
Lease and Subtenant shall have no right or claim thereto.

16.Waiver of Right to Jury Trial.  Each of the parties hereto waives its right
to trial by jury.

17.Sublandlord’s Rights.  Sublandlord shall have the right at any time during
the Sublease Term to assign its interest as Sublandlord under this Sublease to
any affiliate or subsidiary of the Sublandlord named herein.  Further, in the
event Sublandlord should be merged into or with a third party, such third party
shall become the Sublandlord hereunder.  None of the transactions described in
this Section 17 shall require the consent of Subtenant.  Subtenant shall accept
and attorn to any assignee of Sublandlord’s interest in this Sublease.  In the
event of any of the transactions described in this Section 17, Sublandlord shall
provide Subtenant with written notice of such transaction, prior to or as soon
as may be reasonably practicable after the effective date of the transaction.  

18.USA Patriot Act.  Subtenant and Sublandlord each warrants and represents to
the other that it is not, and shall not become, a person or entity with whom the
other party is restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including, but
not limited to, those named on OFAC’s Specially Designated and Blocked Persons
list) or under any statute, executive order (including but not limited to the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism)
or other governmental actions, and is not and shall not engage in any dealings
or transactions or be otherwise associated with such persons or entities.

19.Civil Code Section 1938 Advisory.  Landlord and Tenant acknowledge and agree
that the Premises have not been inspected by a Certified Access Specialist
(“CASp”) pursuant to Section 1938 of the Civil Code (“Code”).  The parties
further agree, pursuant to subdivision (e) of Section 55.53 of the Code the
following:

(a)Pursuant to subdivision (e) of Section 1938 of the California Civil Code, if
the subject premises have not been issued a disability access inspection
certificate, as described in subdivision (e) of Section 53.53 of the California
Civil Code, the commercial property owner or lessor is required to state the
following on the lease form or rental agreement:  “A Certified Access Specialist
(CASp) can inspect the subject premises and determine whether the subject
premises comply with all of the applicable construction related accessibility
standards under state law.  Although state law does not require a CASp
inspection of the subject premises, the commercial property owner or lessor may
not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant.  The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of the construction related accessibility standards within
the subject premises.”

9

--------------------------------------------------------------------------------

 

(b)Pursuant to the paragraph above, the parties expressly agree that, if
Subtenant elects to obtain a CASp inspection of the Subleased Premises,
Subtenant shall be solely responsible for scheduling the inspection and that
such inspection shall not unreasonably interfere with the operations of the
Premises or disturb any other tenant or occupant.  Subtenant shall be solely
responsible for any and all costs to perform any such CASp inspection, including
any ancillary costs relating thereto.  If the results of the inspection
determine that modifications or alterations are required to meet all applicable
construction-related accessibility standards, Subtenant agrees to perform such
work, in its sole cost and expense and provided approvals are obtained under
Section 6 above.  Subtenant agrees that all work shall be performed in a first
class manner in compliance with all laws and using best efforts to minimize any
disruption to the Building and other tenants or occupants, if
applicable.  Furthermore, Subtenant agrees that any report that is generated as
a result of an inspection pursuant to this section and all information contained
therein, shall remain confidential, except as necessary for Subtenant to
complete repairs and/or correct violations, as agreed herein.

20.Miscellaneous.

20.1Attorneys’ Fees. If Subtenant defaults in the performance of any terms,
covenants, agreements or conditions contained in this Sublease and Sublandlord
places the enforcement of this Sublease or the collection of any rent due or to
become due hereunder, or recovery of the possession of the Subleased Premises,
in the hands of an attorney, or files suit upon the same, Subtenant agrees to
pay Sublandlord’s reasonable attorneys’ fees and expenses. In addition, if
Subtenant requests any consent or other action on the part of Sublandlord, in
connection with which Sublandlord deems it necessary for any documents to be
prepared or reviewed by its counsel, Subtenant shall pay all reasonable
attorneys’ fees and expenses incurred by Sublandlord in connection therewith.

20.2Accord and Satisfaction.  No payment by Subtenant or receipt by Sublandlord
of a lesser amount than the rent and other charges herein stipulated shall be
deemed to be other than on account of the earliest stipulated rent or other
charge, nor shall any endorsement or statement on any check or any letter
accompanying a check or payment as rent or other charges be deemed an accord or
satisfaction.  Sublandlord may accept such check or payment without charge or
pursue any other remedy in this Sublease.

20.3Entire Agreement.  This Sublease sets forth the entire understanding between
Sublandlord and Subtenant concerning the Subleased Premises and supersedes any
and all prior negotiations and understandings.  The parties hereto agree that
there are no covenants, promises, agreements, conditions or understandings,
either oral or written, between the parties hereto with respect to any subject
covered by this Sublease other than those set forth herein.  No amendment,
change or addition to this Sublease shall be binding upon Sublandlord or
Subtenant unless in writing and signed by the party to be charged.

20.4No Partnership.  Nothing contained in this Sublease shall be deemed or
construed by the parties hereto or by any third person to create the
relationship of principal and agent or of partnership or of joint venture, and
neither the method of computation of rent nor any other provision contained in
this Sublease nor any act of the parties hereto shall be deemed to create any
relationship between Sublandlord and Subtenant other than the relationship of
Sublandlord and Subtenant.

20.5Notices.  All notices and other communications given pursuant to this
Sublease shall be in writing and shall be:  (1) mailed by first class, United
States Mail, postage prepaid, certified, with return receipt requested, and
addressed to the parties hereto at their respective addresses set forth below;
(2) hand delivered to the intended addressee at such address; (3) sent by a
nationally recognized overnight courier service to the intended addressee at
such address; or (4) sent by electronic mail with read receipt.  All notices
shall be effective upon the earlier to occur of actual receipt, one (1) business
day following deposit with a nationally recognized overnight courier service, or
three (3) days following deposit in the United States mail.  The parties hereto
may change their addresses by giving notice thereof to the other in conformity
with this provision.

 

If to Sublandlord:

Dynatrace LLC

 

404 Wyman St., Suite 500

 

Waltham, MA 02451

 

Attn: Chief Financial Officer

 

Telephone: 781-530-1000

10

--------------------------------------------------------------------------------

 

 

with a copy to:

 

Thoma Bravo

 

600 Montgomery Street, 32nd Floor

 

San Francisco, CA 94111

 

Attn: Chip Virnig, Vice President

 

Telephone: (415) 263-1695

If to Subtenant:

Model N, Inc.

 

777 Mariners Island Boulevard, Suite 300

 

San Mateo, CA 94404

 

Attn: Chief Financial Officer

 

Telephone: (650) 610-4676

 

With a copy to:

 

Model N, Inc.

 

777 Mariners Island Boulevard, Suite 300

 

San Mateo, CA 94404

 

Attn: General Counsel

 

Telephone: (650) 610-4702

 

20.6Captions and Section Numbers.  The captions and section numbers appearing in
this Sublease are inserted only as a matter of convenience.  They do not define,
limit, construe or describe the scope or intent of the provisions of the
Sublease.

20.7Brokers’ Commissions.  Each party represents and warrants to the other that
it has taken no act nor permitted any act to be taken pursuant to which it or
the other party hereto might incur any claim for brokerage commissions or
finder’s fees in connection with the execution of this Sublease except with
respect to Cushman & Wakefield, as Sublandlord’s broker, and Cornish & Carey
Commercial, dba Newmark Cornish & Carey, as Subtenant’s broker (collectively,
“Brokers”).  Each party agrees to indemnify, defend and hold the other harmless
against all liabilities and costs arising from a breach of such representation
and warranty, including, without limitation, for attorneys’ fees and costs in
connection therewith. Brokers shall be paid a commission by Sublandlord pursuant
to a separate written agreement with Sublandlord.

20.8Partial Invalidity.  If any term, covenant or condition of this Sublease or
the application thereof to any person or circumstances shall be invalid or
unenforceable, the remainder of this Sublease, or the application of such term,
covenant or condition to persons or circumstances other than those as to which
it is held invalid, shall both be unaffected thereby, and each term, covenant or
condition of this Sublease shall be valid and be enforced to the fullest extent
permitted by law.

20.9Exhibits. All Exhibits attached to this Sublease are hereby incorporated
herein.

20.10Authority. If Subtenant is a corporation, limited liability company,
partnership or other form of entity, the individuals signing this Sublease on
behalf of Subtenant hereby represent and warrant that (i) Subtenant is duly
organized, validly existing and in good standing and has all required power and
authority to own, sublease, hold and operate properties and conduct business in
the State of California and (ii) such individuals have the authority to bind
Subtenant to this Sublease.

11

--------------------------------------------------------------------------------

 

20.11Execution of Sublease; Counterparts.  The submission of this Sublease to
Subtenant for examination or execution does not constitute a reservation of or
option on the Subleased Premises or an offer of Sublandlord to sublease the
Subleased Premises.  This Sublease shall become effective as a Sublease, and
Sublandlord shall become obligated hereunder, only upon the execution and
delivery of this Sublease (theretofore executed by Subtenant) by Sublandlord to
Subtenant.  This Sublease may be executed in counterparts, each of which shall
be deemed an original as against the party whose signature is affixed thereto,
and which together shall constitute but one and the same agreement.

[REMINDER OF PAGE INTENTIONALLY LEFT BLANK]

12

--------------------------------------------------------------------------------

 

21.Contingent Nature of Sublease. This Sublease shall be contingent upon receipt
of Master Landlord’s written consent to this Sublease, if Sublandlord, in its
sole discretion, shall require such consent.

IN WITNESS WHEREOF, the parties hereto have executed this Sublease as of the
date first above written.

 

SUBLANDLORD:

 

SUBTENANT:

 

 

 

DYNATRACE LLC,

 

MODEL N, INC.,

a Delaware limited liability company

 

a Delaware corporation

 

 

 

 

 

By:

 

/s/ Kevin Burns

 

By:

 

/s/ DAVID BARTER

Name:

 

Kevin Burns

 

Name:

 

DAVID BARTER

Title:

 

C.F.O

 

Title:

 

CFO

 

 

 

 

 

 

 

Date of Execution: 8/29/,2017

 

Date of Execution: August 11, 2017

 

13

--------------------------------------------------------------------------------

 

CONSENT OF MASTER LANDLORD

The undersigned Master Landlord does hereby consent to the foregoing Sublease
(the “Sublease”) dated August 8, 2017 between DYNATRACE LLC, a Delaware limited
liability company, as successor-in-interest to Keynote Systems, Inc., a Delaware
corporation (“Sublandlord”), and MODEL N, INC., a Delaware corporation
(“Subtenant”), which Sublease and the occupancy and use by Subtenant thereunder
shall be subject to all the terms and conditions of the Master Lease, as defined
in, and in accordance with and to the extent set forth in, the Sublease,
provided that (i) Sublandlord shall pay all sums due under the Master Lease,
including excess rent payable under the Sublease pursuant to Section 19(g) of
the Master Lease; (ii) such consent shall not operate as a waiver of Master
Landlord’s rights under the Master Lease in connection with any subsequent
subleasing of said premises; and (iii) such consent shall not be construed as
releasing or discharging Sublandlord from any obligation or liability of
Sublandlord under the terms of the Master Lease.  Master Landlord hereby
confirms that, as of the date of Master Landlord’s execution hereof, Sublandlord
is not in default or breach of any of the provisions of the Master Lease, and
the Master Lease is in full force and effect and has not been amended or
modified except as expressly set forth in the foregoing Sublease.

 

Dated:

 

,

2017

 

RV VI 777 MARINERS, LLC, a Delaware limited

 

 

 

 

 

liability company, successor-in-interest to CREF 777

 

 

 

 

 

LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

By:

RV VI 777 MARINERS INC.,

 

 

 

 

 

 

a Delaware CORPORATION

 

 

 

 

 

 

its Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

14

--------------------------------------------------------------------------------

 

EXHIBIT A

MASTER LEASE

[Copy of Master Lease follows this page]

 

 

A-1

--------------------------------------------------------------------------------

 

OFFICE LEASE

BETWEEN

CREF 777 LLC,

a Delaware limited liability company

LANDLORD

AND

KEYNOTE SYSTEMS, INC.,

a Delaware corporation

TENANT

DATED AS OF

NOVEMBER 21, 2013

 

 

A-1

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

1.

DEFINITIONS

3

2.

PREMISES

3

3.

TERM

3

4.

POSSESSION

3

5.

RENTAL

3

6.

LATE CHARGES; DEFAULT RATE INTEREST

4

7.

SECURITY DEPOSIT

4

8.

SERVICES; COMMON AREAS

4

9.

INSURANCE

6

10.

PAYMENT OF INCREASED OPERATING EXPENSES, INSURANCE EXPENSES AND PROPERTY TAXES

8

11.

MAINTENANCE AND REPAIRS

10

12.

SIGNS

12

13.

USE

13

14.

ENTRY BY LANDLORD

13

15.

ELEVATORS

14

16.

SURRENDER

14

17.

COMPLIANCE WITH LAW

14

18.

DESTRUCTION OF PREMISES

15

19.

ASSIGNMENT AND SUBLETTING

16

20.

SURRENDER OF LEASE

18

21.

DEFAULT; REMEDIES

18

22.

LANDLORD DEFAULT

20

23.

ALTERATIONS

20

24.

INDEMNIFICATION

22

25.

BROKERS

23

26.

WAIVER OF TERMS

23

27.

HOLDING OVER

23

28.

ESTOPPEL CERTIFICATE; FINANCIAL STATEMENTS

23

29.

TRANSFER OF LANDLORD’S INTEREST

24

30.

CONDEMNATION

24

31.

SUBORDINATION

24

32.

FORCE MAJEURE

25

33.

ATTORNEYS’ FEES

25

34.

NOTICES

25

35.

LIENS

25

36.

RECORDATION

26

37.

RULES AND REGULATIONS

26

38.

QUIET ENJOYMENT

26

39.

PARKING

26

40.

HAZARDOUS MATERIALS

26

41.

LANDLORD’S LIABILITY

28

42.

USA PATRIOT ACT

28

43.

CIVIL CODE SECTION 1938 ADVISORY

28

44.

EXPANSION RIGHTS

28

45.

EQUIPMENT RIGHTS

29

46.

GENERAL PROVISIONS

30

 

EXHIBIT A

Floor Plan of the Premises

 

EXHIBIT A-1

Floor Plan of Temporary Premises

 

EXHIBIT B

Rules and Regulations

 

EXHIBIT C

Renewal Options

 

 

i

--------------------------------------------------------------------------------

 

OFFICE LEASE

This Office Lease (this “Lease”) is entered into as of November 21, 2013 (the
“Lease Date”), by and between the Landlord and the Tenant hereinafter named.

 

 

BASIC LEASE INFORMATION

Landlord:

CREF 777 LLC, a Delaware limited liability company (“Landlord”)

Tenant:

KEYNOTE SYSTEMS, INC., a Delaware corporation (“Tenant”)

Premises:

The Premises consist of the following spaces: (i) Suite No. 300, containing
33,981 rentable square feet; (ii) Suite No. 220, containing 2,140 rentable
square feet; (iii) Suite No. 205, containing 2,441 rentable square feet; (iv)
Suite No. 150, containing 4,933 rentable square feet; (v) Suite No. 160,
containing 2,156 rentable square feet; and (vi) Suite No. 120, which houses
Tenant’s data center (the “Data Center”), containing 4,182 rentable square feet
(for a total of 11,224 rentable square feet on the first (1st) floor), for an
aggregate of 49,833 rentable square feet in the Premises, in the building
located at 777 Mariners Island Boulevard, San Mateo, California (the
“Building”). All components of the Premises are shown on the floor plans
attached to the Lease as Exhibit A. The Building, together with the land on
which it is located, the associated parking garage (the “Parking Garage”), and
similar improvements and easements associated with the foregoing or the
operation thereof, including without limitation the Common Areas (as defined in
Section 8(c)), are hereinafter collectively called the “Project”.

Term:

Approximately eighty-four (84) months, commencing on the Commencement Date and
ending at 5:00 p.m. local time on the last day of the 84th full calendar month
following the Commencement Date, subject to earlier termination as provided in
the Lease. Tenant shall have the right to extend the Term pursuant to Exhibit C
attached hereto.

Commencement Date:

The date of close of escrow for the sale of the Building from Tenant to Landlord
pursuant to a purchase and sale agreement between the parties.

Base Rent:

Base Rent shall be the following amounts for the following periods of time:

 

 

Lease Months

Monthly Base Rent Rate

Per Rentable Square Foot

Monthly Base Rent

 

1 – 12

$3.3491

$166,894.00

 

13 – 24

$3.4495

$171,901.00

 

25 – 36

$3.5530

$177,058.00

 

37 – 48

$3.6596

$182,370.00

 

49 – 60

$3.7694

$187,841.00

 

61 – 72

$3.8825

$193,476.00

 

73 – 84

$3.9990

$199,280.00

 

 



1

--------------------------------------------------------------------------------

 

 

 

As used herein, the term “Lease Month” shall mean each calendar month during the
Term (and if the Commencement Date does not occur on the first (1st) day of a
calendar month, the period from the Commencement Date to the first (1st) day of
the next calendar month shall be included in the first (1st) Lease Month for
purposes of determining the duration of the Term and the monthly Base Rent rate
applicable for such partial month).

 

 

 

Security Deposit:

 

$199,280.00

 

 

 

Rent:

 

Base Rent, Operating Expenses (as defined in Section 10(d)), Property Taxes (as
defined in Section 10(c)), and Insurance Expenses (as defined in Section 10(b)),
and all other sums that Tenant may owe to Landlord or otherwise be required to
pay under the Lease.

 

 

 

Permitted Use:

 

General office use, and for no other purpose.

 

 

 

Base Year:

 

Calendar Year 2014.

 

 

 

Tenant’s Pro Rata Share:

 

26.59%, which is the percentage obtained by dividing (a) the number of rentable
square feet in the Premises as stated above by (b) the rentable square feet in
the Building at the time a respective charge was incurred, which at the time of
execution of this Lease is 187,435 rentable square feet.  Landlord and Tenant
stipulate that the number of rentable square feet in the Premises and in the
Building set forth above is conclusive as to the square footage in existence on
the date of this Lease and shall be binding upon them, absent a change in the
size of the Common Areas or a change in the size of the Premises. All areas
within the Building will be measured in accordance with Office
Buildings:  Standard Methods of Measurement ANSI/BOMA Z65.1-2010 Method A.

 

 

 

Parking Spaces:

 

One hundred fifty-five (155)

 

 

 

Tenant Improvement

Allowance:

 

$1,700,000.00; see Section 23(e)

 

 

 

Landlord’s Broker:

 

None

 

Tenant’s Broker:

 

None

 

 

 

 

 

 

 

Tenant’s Address:

 

Keynote Systems, Inc.

777 Mariners Island Boulevard

Suite 300

San Mateo, CA 94404

 

With a copy to:

Thoma Bravo

600 Montgomery Street

32nd Floor

 

 

Attention:

Chief Financial Officer

 

San Francisco, CA 94111

 

 

Telephone: (650) 403-2400

 

Attention:

Chip Virnig,

Vice President

 

 

 

 

Telephone:

(415) 263-1695

 

Landlord’s Address:

 

CREF 777 LLC

 

 

c/o Cornerstone Real Estate Advisers LLC

 

 

100 Wilshire Boulevard, Suite 700

 

 

Santa Monica, CA 90401

 

 

Attention:

Asset Manager, 777 Mariners

 

 

Telephone:

(310) 234-2525

 

2

--------------------------------------------------------------------------------

 

LEASE PROVISIONS

1.DEFINITIONS.  The definitions and basic provisions set forth in the foregoing
Basic Lease Information (the “Basic Lease Information”) are incorporated herein
by reference for all purposes.  If any conflict exists between any Basic Lease
Information and the following provisions of the Lease, then such following
provisions of the Lease shall control.  Additionally, the following terms shall
have the following meanings when used in this Lease: “Laws” means all federal,
state and local laws, ordinances, rules and regulations, all court orders,
governmental directives, and governmental orders and all interpretations of the
foregoing, and all restrictive covenants affecting the Project, and “Law” shall
mean any of the foregoing; and “Tenant Party” means any of the following
persons:  Tenant; any assignees claiming by, through or under Tenant; any
subtenants claiming by, through or under Tenant; and any of their respective
agents, contractors, employees and invitees.

2.PREMISES.

(a)Subject to the terms of this Lease, Landlord hereby leases to Tenant and
Tenant hereby leases from Landlord, the Premises (as defined in the Basic Lease
Information). (b) In addition to the leasing of the Premises, Landlord hereby
leases to Tenant and Tenant hereby leases from Landlord, Suite 250 in the
Building, containing approximately 11,804 rentable square feet and more
particularly shown on the plan attached hereto as Exhibit A-1 (the “Temporary
Premises”) for a period of up to five (5) months following the Commencement
Date, to facilitate Tenant’s planned remodel work in Suite 300. The leasing of
the Temporary Premises shall be on all the terms and conditions of this Lease
except that (i) no Rent shall be due for the Temporary Premises for the first
five (5) months following the Commencement Date and (ii) Tenant may terminate
its leasing of the Temporary Premises at any time upon not less than ten (10)
days’ written notice to Landlord specifying the date for termination of the
leasing of the Temporary Premises.  If Tenant remains in possession of the
Temporary Premises for more than five (5) months following the Commencement
Date, Tenant will be required to pay Base Rent and Operating Expenses on the
Temporary Premises at the rate applicable to the balance of the Premises, and
Landlord may take any steps legally permissible to regain possession of the
Temporary Premises without affecting the balance of this Lease. Tenant may not
make any Alterations to the Temporary Premises and shall not be entitled to any
allowance on the Temporary Premises.  Tenant shall remove all of its property
from the Temporary Premises and shall surrender possession of the Temporary
Premises to Landlord in the condition required under Section 16 upon Lease
termination.

3.TERM.  The Term shall commence on the Commencement Date set forth in the Basic
Lease Information and continue for the duration of the Term described in the
Basic Lease Information.

4.POSSESSION.  Tenant acknowledges that: (i) it is already in possession of the
Premises; (ii) Landlord has not made any oral or written representations or
warranties with respect to the condition, suitability or fitness of the Premises
other than as may be specifically set forth in this Lease; and (iii) Landlord
has no obligation to provide or to fund any tenant improvements for the Premises
as part of this leasing transaction.  By occupying the Premises on the
Commencement Date, Tenant shall be deemed to have accepted the Premises in its
then “AS IS” condition, subject to all applicable Laws.

5.RENTAL.  Tenant shall timely pay Rent (as defined in the Basic Lease
Information), without notice, demand, deduction or offset (except as otherwise
expressly provided herein) to Landlord at Landlord’s address provided for in
this Lease or as otherwise specified by Landlord in writing.  The obligations of
Tenant to pay Base Rent and other sums to Landlord and the obligations of
Landlord under this Lease are independent obligations.  Base Rent, adjusted as
herein provided, shall be payable monthly in advance, on the first (1st) day of
each month of the Term.  The monthly Base Rent for any partial month at the
beginning of the Term shall be based upon the actual number of days in such
partial month, and shall be due within ten (10) days following the Commencement
Date.  Payments of Base Rent for any fractional calendar month at the end of the
Term shall be similarly prorated.  Commencing on January 1 of the calendar year
immediately following the Base Year, Tenant shall pay its Pro Rata Share of
increases in Operating Expenses, Property Taxes and Insurance Expenses at the
same time and in the same manner as Base Rent.

3

--------------------------------------------------------------------------------

 

6.LATE CHARGES; DEFAULT RATE INTEREST.

(a)Tenant acknowledges that late payment by Tenant to Landlord of Rent may cause
Landlord to incur costs not contemplated by this Lease, the exact amount of such
costs being extremely difficult and impracticable to fix.  Such costs include,
without limitation, processing and accounting charges, and late charges that may
be imposed on Landlord by the terms of any encumbrance and note secured by the
Building.  Therefore, if any installment of Rent due from Tenant is not received
by Landlord on or before the tenth (10th) day of the month, Tenant shall pay to
Landlord an additional sum of five percent (5%) of the Rent as a late charge.
The parties agree that this late charge represents a fair and reasonable
estimate of the costs that Landlord will incur by reason of late payment by
Tenant.  Acceptance of any late charge or late rent shall not constitute a
waiver of Tenant’s default with respect to the overdue amount, nor prevent
Landlord from exercising any of the other rights and remedies available to
Landlord. Notwithstanding the foregoing, the late charge referenced above shall
not be charged with respect to the first two (2) occurrences (but may be charged
with respect to any subsequent occurrence) during any twelve (12)-month period
that Tenant fails to make payment when due, until five (5) days after Landlord
delivers written notice of such delinquency to Tenant.

(b)All past due payments (other than late charges) required of Tenant hereunder
shall bear interest from the date due until paid at the lesser of five percent
(5%) per annum or the maximum lawful rate of interest (such lesser amount is
referred to herein as the “Default Rate”).  Notwithstanding the foregoing, the
interest referenced above shall not be charged with respect to the first two (2)
occurrences (but may be charged with respect to any subsequent occurrence)
during any twelve (12)-month period that Tenant fails to make payment when due,
until five (5) days after Landlord delivers written notice of such delinquency
to Tenant.

7.SECURITY DEPOSIT.  Tenant shall pay to Landlord concurrently with Tenant’s
execution of this Lease the Security Deposit (as defined in the Basic Lease
Information), which shall be held by Landlord as security for the faithful
performance of all of the terms, covenants, and conditions of this Lease to be
kept and performed by Tenant during the term hereof.  The Security Deposit is
not an advance payment of Rent or a measure or limit of Landlord’s damages upon
an Event of Default.  If an Event of Default occurs with respect to any
provision of this Lease, including, without limitation, the provisions relating
to the payment of Rent and other sums due hereunder, Landlord may at Landlord’s
discretion, without prejudice to any other remedy, use, apply or retain all or
any part of the Security Deposit for the payment of Rent or any other amount
which Landlord may spend or become obligated to spend by reason of Tenant’s
default or to compensate Landlord for any other loss or damage which Landlord
may suffer by reason of Tenant’s default.  If any portion of the Security
Deposit is so used or applied, Tenant shall, within ten (10) days after written
demand therefor, deposit cash with Landlord in an amount sufficient to restore
the Security Deposit to its original amount and Tenant’s failure to do so shall
be a material breach of this Lease.  Unless required otherwise by applicable
Law, Landlord shall not be required to keep any deposit under this Section
separate from Landlord’s general funds, and Tenant shall not be entitled to
interest thereon.  Subject to the requirements of, and conditions imposed by,
Laws applicable to security deposits under commercial leases, Landlord shall,
within the time required by applicable Law, return to Tenant the portion of the
Security Deposit remaining after deducting all damages, charges and other
amounts permitted by Law.  If Landlord transfers its interest in the Premises,
Landlord shall assign the Security Deposit to the transferee and, upon such
transfer, Landlord thereafter shall have no further liability for the return of
the Security Deposit.  Tenant hereby waives the provisions of Section 1950.7(c)
of the California Civil Code, and all other provisions of law, now or hereafter
in force, which provide that Landlord may claim from a security deposit only
those sums reasonably necessary to remedy defaults in the payment of rent, to
repair damage caused by Tenant or to clean the Premises, it being agreed that
Landlord may, in addition, claim those sums reasonably necessary to compensate
Landlord for any other loss or damage, foreseeable or unforeseeable, caused by
the act or omission of Tenant or any officer, employee, agent or invitee of
Tenant.

8.SERVICES; COMMON AREAS.

(a)Landlord shall provide or cause to be provided certain utilities and services
to the Premises during the Term, subject to the conditions and in accordance
with the standards set forth herein. Such utilities shall include but not be
limited to electricity for standard office equipment, lighting and Tenant’s Data
Center, gas, water, HVAC (during the regular business hours of the Building as
set forth in clause (ii) below), exterior and interior window washing at least
once a year and janitorial services which shall include cleaning and trash
removal service in and about the Premises five (5) days per week, excluding all
holidays, as is customary for office space in comparable Class A office
buildings in the San Mateo area. Landlord shall use all reasonable efforts to
restore any utility or service

4

--------------------------------------------------------------------------------

 

required of it that becomes unavailable; however, such unavailability shall not
render Landlord liable for any damages caused thereby (except to the extent
caused by the gross negligence or willful misconduct of Landlord, its agents or
employees), be a constructive eviction of Tenant, constitute a breach of any
implied warranty, or entitle Tenant to any abatement of Tenant’s obligations
hereunder, except as expressly provided in this Lease.

(i)Tenant shall contract directly for and pay for all telephone and
communication services.

(ii)Landlord will provide HVAC for normal office uses to provide for the
reasonably comfortable occupancy of the Premises during the regular business
hours of the Building, which are from 7:00 a.m. to 6:00 p.m. Monday through
Friday, holidays excepted. Landlord will provide HVAC to the Premises outside
these hours upon request in accordance with Landlord’s standard building policy
regarding same, and Tenant shall pay Landlord therefor at Landlord’s standard
rates then in effect (which shall not reflect any mark-up on utility rates
beyond what Landlord is charged by the utility provider but shall include
recovery of all costs reasonably incurred for operating the HVAC equipment for
additional hours including the cost of labor and administrative (i.e. billing)
costs and, where appropriate, a reasonable allowance for increased wear and tear
of any systems being used to provide such after-hours service).  Tenant shall
pay the costs of providing HVAC and electrical service for Tenant’s Data Center,
which shall be separately metered by Landlord for such purpose throughout the
Term, and Tenant shall reimburse Landlord for such costs at Landlord’s standard
rates then in effect (which shall not reflect any mark-up on utility rates
beyond what Landlord is charged by the utility provider but shall include
recovery of all costs reasonably incurred for operating the HVAC equipment for
additional hours including the cost of labor and administrative (i.e. billing)
costs) within thirty (30) days of billing therefor (which billing shall be
provided to Tenant on a monthly basis). Notwithstanding the foregoing, Tenant
shall be responsible at its sole cost for the maintenance and repair of the Data
Center HVAC/electrical service meter.

(iii)Landlord shall provide and maintain fire extinguishers in such numbers and
locations in the Premises specified by the insurance underwriters, the San Mateo
Fire Department, and all Laws.

(iv)Landlord shall provide security services for the Building consistent with
what is customary for comparable office buildings in the same geographical area,
but in no event less than the following minimum standards:  Unarmed security
guards will be on site Mondays through Fridays from 7 am to 11 pm, and Saturdays
and Sundays from 9 am to 5 pm; the coverage breakdown will be:  Mondays through
Fridays - 1 guard from 7 am to 3 pm; 1 guard from 3 pm to 11 pm; and 1 roving
guard from 9 am to 3:30 pm; and 1 guard only on Saturdays and Sundays from 9 am
to 5 pm.  Additional security for the Building shall be at Landlord’s
discretion.  Tenant acknowledges that Landlord is not responsible for security
and that it has neither received nor relied upon any representation or warranty
from Landlord with respect to the safety or security of the Premises or the
Building or any part thereof, or the extent or effectiveness of any security
measures or procedures now or hereafter provided by Landlord for the
Building.  Tenant shall be solely responsible for the protection of its
property, employees and invitees.

(v)Access to the Premises and the Building shall be on a 24 hour per day, 365
day per year basis, subject to such reasonable access control measures as
Landlord may from time to time establish.  Tenant shall be entitled to retain
its existing supplemental security systems for access to the Premises.  Tenant
may provide additional security protection within and for the Premises at
Tenant’s option at Tenant’s sole expense, provided that Tenant shall coordinate
any security services and equipment with any security systems or procedures
provided by Landlord and any work shall be performed in accordance with Section
23 below.

(b)Notwithstanding anything to the contrary in Section 8(a) above, if:  (i) any
utility service is interrupted because of the acts of Landlord, its employees,
agents or contractors, including construction, repair or alteration work
undertaken by Landlord, or because of Landlord’s failure to perform any
maintenance or repair obligation of Landlord under this Lease;(ii)  Tenant
notifies Landlord of such interruption in writing (the “Interruption
Notice”);(iii)  such interruption does not arise in whole or in part as a result
of an act or omission of a Tenant Party; (iv) such interruption is not caused by
a fire or other casualty; (v) the repair or restoration of such service is
reasonably within the control of Landlord; and (vi) as a result of such
interruption, the Premises or a material portion thereof, is rendered
untenantable (meaning that Tenant is unable to use the Premises in the normal
course of it business) and Tenant in fact ceases to use the Premises, or
material portion thereof, then, Tenant’s sole remedy for such interruption shall
be as follows:  on the second (2nd) consecutive business day following the
latest to occur of the date the Premises (or material portion thereof) becomes
untenantable, the date Tenant ceases to use such space and the date Tenant
provides Landlord with an Interruption Notice, the Rent payable hereunder shall
be abated on a per diem

5

--------------------------------------------------------------------------------

 

basis for each day after such two (2)-business day period based upon the
percentage of the Premises so rendered untenantable and not used by Tenant, and
such abatement shall continue until the date the Premises become fully
tenantable again.

(c)The term “Common Area” is defined for all purposes of this Lease as that part
of the Project intended for the common use of all tenants or occupants,
including among other facilities (as such may be applicable to the Project), the
ground floor lobby, elevator lobbies and hallways on multi-tenant floors,
private streets and alleys, landscaping, curbs, loading areas, sidewalks,
balconies, lagoon, lighting facilities, drinking fountains, meeting rooms,
fitness center, auditorium, Building conference room, public toilets, the
Parking Garage, surface parking areas, and the like, but excluding:  (i) space
in the Building (now or hereafter existing) designated for rental for commercial
purposes, as the same may exist from time to time; (ii) streets and alleys
maintained by a public authority; (iii) areas within the Project which may from
time to time not be owned by Landlord (unless subject to a cross-access
agreement benefiting the real property which includes the Premises); and (iv)
areas leased to a single-purpose user where access is restricted.  The
enumeration above is for example purposes and Landlord is not required to
provide all of the identified features as Common Area throughout the Term,
provided that in no event shall Landlord discontinue providing a fitness center
in the Building throughout the Term, such fitness center to be at least as large
and similarly equipped as exists on the Commencement Date.  In addition,
although the roof of the Building and the Project lagoon are not literally part
of the Common Area available for use by Building tenants, they will be deemed to
be so included for purposes of:  (1) Landlord’s ability to prescribe rules and
regulations regarding same; and (2) inclusion for purposes of Operating Expense
reimbursements.  Landlord reserves the right to change from time to time the
dimensions and location of the Common Area, so long as the Tenant Parties have
reasonable access to the Premises at all times and so long as the number of
parking spaces available for Tenant’s use is not reduced below the number of
spaces provided in the Basic Lease Information (except as may be required by
applicable Law).  Without limiting the generality of the foregoing, Landlord
shall not impose any unreasonable restrictions on the use thereof.  Subject to
the foregoing, Landlord may designate reserved spaces, carpool spaces or spaces
for low emission or plug-in vehicles. Each Tenant Party shall have the
non-exclusive right to use the Common Area (excluding the roof and lagoon) as
constituted from time to time, such use to be in common with Landlord, other
tenants in the Project and other persons permitted by Landlord to use the same,
and subject to rights of governmental authorities, easements, other restrictions
of record, and such reasonable rules and regulations governing use as Landlord
may from time to time prescribe.  For example, and without limiting the
generality of Landlord’s ability to establish rules and regulations governing
all aspects of the Common Area, Tenant agrees as follows:

(i)Tenant shall not solicit business within the Common Area nor take any action
which would interfere with the rights of other persons to use the Common Area.

(ii)Landlord may temporarily close any part of the Common Area for such periods
of time as may be reasonably necessary to make repairs or alterations or to
prevent the public from obtaining prescriptive rights, provided that Landlord
shall use commercially reasonable efforts to minimize interference with Tenant’s
access to and use of the Premises and Tenant’s parking rights.

(iii)Tenant’s right to use the roof of the Building is  subject to Section 45
below.

(iv)Tenant shall not be permitted to use or access the Project lagoon.

9.INSURANCE.

(a)Tenant’s Insurance. Effective as of the Commencement Date, Tenant, at
Tenant’s sole expense, shall obtain and keep in force throughout the Term
insurance policies providing the following coverage:

(i)Commercial general liability insurance of not less than $3,000,000 per
occurrence, with an annual aggregate limit of not less than $5,000,000, which
shall apply on a per location basis, or, following the expiration of the initial
Term, such other amounts as Landlord may from time to time reasonably require
consistent with the requirements of other landlords in the San Mateo area (and,
if the use and occupancy of the Premises include any activity or matter that is
or may be excluded from coverage under a commercial general liability policy
[e.g., the sale, service or consumption of alcoholic beverages], Tenant shall
obtain such endorsements to the commercial general liability policy or otherwise
obtain insurance to insure all liability arising from such activity or matter
[including liquor liability, if applicable] in such amounts as Landlord may
reasonably require), insuring Tenant, Landlord, Landlord’s Mortgagee (as defined
in Section 31(a)) and Landlord’s property management company against all
liability for injury to or death of a person or persons or damage to property
arising from the use and occupancy of

6

--------------------------------------------------------------------------------

 

the Premises with an additional insured endorsement in form CG 2026 07/04 (or
comparable endorsement reasonably acceptable to Landlord).  Tenant may carry the
insurance required to be carried by Tenant under this Section 9(a)(i) under a
blanket policy of insurance that covers other locations where Tenant and
Tenant’s Affiliates conduct business, provided that such blanket policy shall be
endorsed to specifically cover the Premises and shall provide the same amount
and types of coverage for the Premises and Tenant’s activities therein that
would be provided by a separate policy meeting the requirements of this Section
9(a)(i).

(ii)Special Risk Property insurance covering the full value of all existing
tenant improvements, furniture, trade fixtures and personal property in the
Premises or otherwise placed in the Project by or on behalf of a Tenant Party,
it being understood that no lack or inadequacy of insurance by Tenant shall in
any event make Landlord subject to any claim by virtue of any theft of or loss
or damage to any uninsured or inadequately insured property.

(iii)Special Risk Property insurance covering the full value of all Alterations
(as defined in Section 23(a)) made to the Premises by Tenant, naming Landlord
and Landlord’s Mortgagee as additional loss payees as their interests may
appear.

(iv)Contractual liability insurance sufficient to cover Tenant’s indemnity
obligations hereunder (but only if such contractual liability insurance is not
already included in Tenant’s commercial general liability insurance policy).  

(v)Worker’s compensation insurance in amounts not less than statutorily
required, and Employers’ Liability insurance with limits of not less than
$1,000,000.

(vi)In the event Tenant performs any alterations or repairs in, on, or to the
Premises, Builder’s Risk Insurance on a Special Risk basis (including collapse)
on a completed value (non-reporting) form, or by endorsement including such
coverage pursuant to Section 9(a)(iii) hereinabove, for full replacement value
covering all work incorporated in the Building and all materials and equipment
in or about the Premises.

(b)Insurance Policy Information.  All such policies shall be written on a
primary non-contributory basis with deductibles not to exceed One Hundred
Thousand Dollars ($100,000), with Tenant to be solely responsible for any
deductible or self-insured retention it elects to carry.  Tenant shall furnish
to Landlord certificates of such insurance, with an additional insured
endorsement in form CG 2026 07/04 (or comparable endorsement reasonably
acceptable to Landlord), prior to the Commencement Date, and upon each renewal
of said insurance.  All such insurance policies shall be (i) in form and usual
and customary to Tenant’s business practices, (ii) be issued by insurance
companies which are qualified to do business in the State of California and
which are rated A-:VIII or better in the most currently available “Best’s
Insurance Reports”, and (iii) contain an endorsement containing an express
waiver of any right of subrogation pursuant to Section 9(e) below by the
insurance company against Landlord (whether Landlord is named as an additional
insured or not).  Further, Tenant shall obtain a written obligation on the part
of its insurer to endeavor to notify Landlord at least thirty (30) days before
cancellation or non-renewal of insurance.

(c)Failure to Comply.  If Tenant fails to comply with the foregoing insurance
requirements or to deliver to Landlord the certificates or evidence of coverage
required herein, Landlord, in addition to any other remedy available pursuant to
this Lease or otherwise, may, but shall not be obligated to, following five (5)
business days’ notice to Tenant, obtain such insurance, and Tenant shall pay to
Landlord on demand the premium costs thereof, plus an administrative fee of five
percent (5%) of such cost.  It is expressly understood and agreed that the
foregoing minimum limits of insurance coverage shall not limit the liability of
Tenant for its acts or omissions as provided in this Lease.

(d)Landlord’s Insurance.  Landlord shall, at its sole expense, (subject to
reimbursement in accordance with Section 10) obtain and keep in force during the
Term hereof a policy or policies of insurance covering loss or damage to the
Building, providing protection against all perils included within the
classification of fire, extended coverage, earthquake (if reasonably available
at commercially reasonable rates), windstorm, flood (if appropriate), vandalism,
and malicious mischief, such insurance to be in an amount of at least one
hundred percent (100%) of the replacement cost of the Building.  Landlord shall
also maintain commercial general liability insurance in amounts not less than
that required of Tenant hereunder.  Landlord may, but is not obligated to,
maintain such other insurance and additional coverages as it may deem reasonably
necessary.  The foregoing insurance policies and any other insurance carried by
Landlord shall be for the sole benefit of Landlord and under Landlord’s sole
control, and Tenant shall have no right or claim to any proceeds thereof or any
other rights thereunder.

7

--------------------------------------------------------------------------------

 

(e)Subrogation.  Landlord and Tenant each waives any claim it might have against
the other for any damage to or theft, destruction, loss, or loss of use of any
property, to the extent the same is insured against under any insurance policy
that covers the Building, the Premises, Landlord’s or Tenant’s fixtures,
personal property, leasehold improvements, or business, or is required to be
insured against under the terms hereof, regardless of whether the negligence of
the other party caused such Loss (as defined in Section 24 below). Landlord and
Tenant each hereby waive any right of subrogation and right of recovery or cause
of action for injury including death or disease to respective employees of
either as covered by worker’s compensation (or which would have been covered if
Tenant or Landlord as the case may be, was carrying the insurance as required by
this lease). Each party shall cause its insurance carrier to endorse all
applicable policies waiving the carrier’s rights of recovery under subrogation
or otherwise against the other party.

10.PAYMENT OF INCREASED OPERATING EXPENSES, INSURANCE EXPENSES AND PROPERTY
TAXES.

(a)Payment of Operating Expenses.  Tenant shall pay to Landlord Tenant’s Pro
Rata Share of the amount by which the annual Operating Expenses (defined in
Section 10(d) below) exceed the annual Operating Expenses for the Base
Year.  Landlord shall make a good faith estimate of Tenant’s Pro Rata Share of
such increase for any calendar year or part thereof during the Term.  During
each calendar year or partial calendar year of the Term after the Base Year,
Tenant shall pay to Landlord, in advance concurrently with each monthly
installment of Base Rent, an amount equal to the estimated increase in Operating
Expenses for such calendar year or part thereof divided by the number of months
therein.  From time to time, but not more than two (2) times per calendar year,
Landlord may re-estimate the increase in Operating Expenses and deliver a copy
of the re-estimate to Tenant.  Thereafter, the monthly installments of increases
in Operating Expenses payable by Tenant shall be appropriately adjusted in
accordance with the estimation.  Any amounts paid based on such an estimate
shall be subject to adjustment as provided in Section 10(f) below when actual
Operating Expenses are available for each calendar year.  Operating Expenses for
the Base Year, for the purpose of comparisons of the Base Year with subsequent
years only, shall be calculated so as to not include market-wide labor-rate
increases due to extraordinary circumstances, including boycotts and strikes, or
utility rate increases due to extraordinary circumstances, including
conservation surcharges, boycotts, embargos or other shortages.  Landlord shall
have the same remedies for a default in the payment of Tenant’s Pro Rata Share
of Operating Expenses, Property Taxes and Insurance Expenses as for a default in
the payment of Base Rent. With respect to any calendar year or partial calendar
year (including the Base Year) in which the Building is not occupied to the
extent of 95% of the rentable area thereof, or Landlord is not supplying
services to 95% of the rentable area thereof, the Operating Expenses for such
period shall, for the purposes hereof, be increased to the amount which would
have been incurred had the Building been occupied to the extent of 95% of the
rentable area thereof and Landlord had been supplying services to 95% of the
rentable area thereof.  The amount of Tenant’s obligation under this Section 10
for the last year of the Term shall be prorated in the proportion that the
period this Lease is in effect during the calendar year in which this Lease
terminates bears to the full calendar year.

(b)Payment of Insurance Expenses.  Tenant shall pay to Landlord Tenant’s Pro
Rata Share of any increases in the cost of all insurance carried by Landlord
with respect to the Project under Section 9(d) above (“Insurance Expenses”) for
each year and partial year falling within the Term over the Insurance Expenses
for the Base Year.  Tenant shall pay Tenant’s Pro Rata Share of Insurance
Expenses in the same manner as provided above for Tenant’s Pro Rata Share of
Operating Expenses.

(c)Payment of Property Taxes.  Tenant shall pay to Landlord Tenant’s Pro Rata
Share of the amount by which the annual Property Taxes exceed the annual
Property Taxes for the Base Year.  As used herein, “Property Taxes” shall mean
all taxes, assessments, and governmental charges or fees whether federal, state,
county or municipal, and whether they be by taxing districts or authorities
presently taxing or by others, subsequently created or otherwise, and any other
taxes and assessments (including non-governmental assessments for common charges
under a restrictive covenant or other private agreement that are not treated as
part of Operating Expenses) now or hereafter attributable to the Project (or its
operation), excluding, however, penalties and interest thereon, franchise taxes,
transfer taxes, excess profits taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, and federal and state taxes on
income (if the present method of taxation changes so that in lieu of or in
addition to the whole or any part of any Property Taxes, there is levied on
Landlord a capital tax directly on the rents received therefrom or a franchise
tax, assessment, or charge based, in whole or in part, upon such rents for the
Project, then all such taxes, assessments, or charges, or the part thereof so
based, shall be deemed to be included within the term “Property Taxes” for
purposes hereof).  If any or all of the Property Taxes paid hereunder are by Law
permitted to be

8

--------------------------------------------------------------------------------

 

paid in installments, notwithstanding how Landlord pays the same, then, for
purposes of calculating Property Taxes, such Property Taxes shall be deemed to
have been divided and paid in the maximum number of installments permitted by
Law, and there shall be included in Property Taxes for each year only such
installments as are required by Law to be paid within such year, together with
interest thereon and on future such installments as provided by Law.  Property
Taxes shall include the reasonable costs of consultants retained in an effort to
lower taxes and all costs reasonably incurred in disputing any taxes or in
seeking to lower the tax valuation of the Project, provided that Tenant benefits
appropriately from any tax refunds, rebates or reduced tax rates.  For property
tax purposes, to the extent allowed by Law, Tenant waives all rights to protest
or appeal the appraised value of the Premises, as well as the Project, and all
rights to receive notices of reappraisement.  Tenant shall pay Tenant’s Pro Rata
Share of any increase in Property Taxes for each year and partial year falling
within the Term over the Property Taxes for the Base Year.

(d)Definition of Operating Expenses.  Landlord’s operating expenses
(collectively, “Operating Expenses”) shall include, but are not limited to, all
out of pocket costs paid or incurred by Landlord in operating, managing,
cleaning, equipping, protecting, lighting, repairing, heating, air conditioning
and maintaining the Project.  Operating Expenses shall include, without
limitation:  (i) the cost of utilities; (ii) the cost of all supplies and
materials used in the operation, maintenance and repair of the Project,
including without limitation the Project auditorium, fitness center and lagoon,
or the control of access to the Project; (iii) costs for improvements made to
the Project, which, although capital in nature, are (1) reasonably expected to
reduce the normal operating costs (including all utility costs) of the Project,
as amortized using a commercially reasonable interest rate over the time period
reasonably estimated by Landlord to recover the costs thereof taking into
consideration the anticipated cost savings, as determined by Landlord using its
good faith, commercially reasonable judgment, and (2) capital improvements made
in order to comply with any Law hereafter promulgated by any governmental
authority or any interpretation hereafter rendered with respect to any existing
Law, as amortized using a commercially reasonable interest rate over the useful
economic life of such improvements as determined by Landlord in its reasonable
discretion; (iv) the cost of janitorial services; (v) wages and salaries of all
on-site employees to the extent engaged in the management, operation,
maintenance or repair of the Project (but only up to the level of property or
building manager), or the control of access thereto (in each case together with
Landlord’s reasonable allocation of expenses of off-site employees who perform a
portion of their services in connection with the operation, management,
maintenance or repair of the Project or the control of access thereto),
including taxes, insurance and benefits relating thereto; (vi) service,
maintenance and management contracts with independent contractors for the
operation, maintenance, management or repair of the Project or the control of
access thereto, so long as such contracts are consistent with then-current
market rates and practices in the San Mateo area; (vii) fire and life safety
expenses; (viii) union benefits; (ix) costs of rubbish removal; (x) costs of
maintenance and replacement of landscaping; and (xi) commercially reasonable
insurance deductibles. Notwithstanding the foregoing, Landlord may treat as
current expenses and not as capital costs, the cost of replacing items that
Landlord is required to repair and maintain under this Lease provided that the
total of such costs included in Operating Expenses in any year may not exceed
three percent (3%) of Operating Expenses for that year.

(e)Exclusions from Operating Expenses.  Operating Expenses shall exclude: (i)
other than as set forth in Section 10(d) above, all costs properly charged as a
capital expense (e.g., depreciation of the original cost of construction); (ii)
costs of alterations of tenant premises; (iii) interest and principal payments
on mortgages or any other debt costs, or rental payments on any ground lease of
the Project; (iv) real estate brokers’ leasing commissions; (v) legal fees,
space planner fees and advertising expenses incurred with regard to leasing the
Building or Project or portions thereof; (vi) any cost or expenditure for which
Landlord is reimbursed by others (e.g., insurance proceeds, warranties or tort
claims); (vii) the cost of any service furnished to any tenant of the Building
which Landlord does not make available to Tenant; (viii) legal and auditing fees
which are for the benefit of Landlord, such as collecting delinquent rents,
enforcing leases, preparing tax returns and other financial statements; (ix) the
wages of any employee for services not related directly to the management,
maintenance, operation and repair of the Building or Project; (x) fines,
penalties and interest; (xi) costs to correct any construction defect in the
Project or to comply with any Law in effect and as interpreted and applied to
the Project on the Commencement Date; (xii) any costs or expenses representing
any amount paid for services and materials to a person, firm or entity related
to or associated with Landlord to the extent such amount exceeds the amount that
would have been paid for such service or materials at the then existing market
rates in the absence of such relationship; (xiii) costs in connection with
services or other benefits for which Tenant or any other tenant is charged
directly; (xiv) Landlord’s general corporate overhead and expenses; (xv) costs
incurred to (A) comply with Laws relating to the removal of any Hazardous
Material which was in existence on the Project as of the Commencement Date, and
(B) to remove, remedy, contain or treat any Hazardous Material, which Hazardous
Material is brought onto the Project after the date hereof by Landlord or any
other tenant of the Project or any other person; provided, however, that
Operating Expenses may include the costs attributable to those

9

--------------------------------------------------------------------------------

 

actions taken by Landlord in connection with the ordinary operation and
maintenance of the Project, including costs incurred to remove limited amounts
of Hazardous Material from the Project when such removal is directly related to
such ordinary maintenance and operation; (xvi) other than as set forth in
Section 10(d) above, any costs incurred in connection with the repair or
replacement of the structural parts of the Building or Project; and (xvii)
Insurance Expense (except for commercially reasonable insurance deductibles) and
Property Taxes.

(f)Annual Expense Statement.  As soon as reasonably possible after the end of
each calendar year following the Base Year, but in no event later than April
1st, Landlord shall furnish to Tenant a statement showing the actual Operating
Expenses, Insurance Expenses and Property Taxes for the calendar year just ended
(the “Annual Expense Statement”), and reconciling Tenant’s Pro Rata Share of any
increases over the Base Year.  Tenant shall pay to Landlord the difference (if
any) between the amount of Tenant’s Pro Rata Share of the increases set forth on
the Annual Expense Statement and the amount of Operating Expenses, Property
Taxes and Insurance Expenses paid by Tenant for the subject calendar year within
thirty (30) days after receipt of the Annual Expense Statement, even if the Term
has expired and Tenant has vacated the Premises.  If Tenant overpaid its Pro
Rata Share of increases in Operating Expenses, Property Taxes and Insurance
Expenses, then Landlord shall credit such amount against Rent next due hereunder
or if the Term has expired shall refund such amount to Tenant concurrently with
delivery of the subject Annual Expense Statement to Tenant.  

(g)Landlord’s Records.  Landlord shall keep full, accurate, and separate books
of account covering all Landlord’s Operating Expenses, Insurance Expenses and
Property Taxes.  The books of account shall be retained by Landlord for a period
of at least two (2) years after a subject calendar year.

(h)Tenant Audit Right.  Tenant shall have the right to object to an Annual
Expense Statement during the one hundred eighty (180)-day period following
delivery of such Statement to Tenant (the “Audit Election Period”).  In the
event Tenant delivers a written notice to Landlord that Tenant objects to an
Annual Expense Statement (the “Objection Notice”) during the Audit Election
Period, then Tenant shall have the right, during the thirty (30)-day period
following delivery of such Objection Notice, at Tenant’s sole cost, to review
Landlord’s records relevant to such Annual Expense Statement, subject to the
following conditions: (1) there is no uncured Event of Default under this Lease;
(2) the audit shall be prepared by an independent certified public accounting
firm of recognized regional or national standing; (3) in no event shall any
audit be performed by a firm retained on a “contingency fee” basis; (4) the
audit shall commence within twenty (20) days after Landlord makes Landlord’s
books and records available to Tenant’s auditor and shall conclude within sixty
(60) days after commencement; (5) the audit shall be conducted where Landlord
maintains its books and records and shall not unreasonably interfere with the
conduct of Landlord’s business; and (6) Tenant and its accounting firm shall
treat any audit in a confidential manner.  If during the Audit Election Period
Tenant shall not have objected to an Annual Expense Statement in writing, then
such Annual Expense Statement shall be final and binding upon Landlord and
Tenant, and Tenant shall have no further right to object to such Annual Expense
Statement.  If Tenant timely delivers a written Objection Notice and if Tenant
timely conducts an audit and delivers to Landlord a written statement specifying
objections to such Annual Expense Statement, then Tenant and Landlord shall meet
to attempt to resolve such objections within ten (10) days after delivery of the
objection statement.  If such objections are not resolved within such ten
(10)-day period, then either party shall have the right, at any time within
sixty (60) days after the expiration of such ten (10)-day period, to require
that the dispute be submitted to binding arbitration under the rules of the
American Arbitration Association.  If neither Landlord nor Tenant commences an
arbitration proceeding within such sixty (60)-day period, then the Annual
Expense Statement in question shall be final and binding on Landlord and
Tenant.  Notwithstanding that any such dispute remains unresolved, Tenant shall
be obligated to pay Landlord all amounts payable in accordance with this Section
10.  The audit and arbitration procedures set forth in this Section 10 shall be
Tenant’s exclusive remedy with respect to the calculation of the amount of
Tenant’s obligations under this Section 10; provided, however, that if it is
finally determined that Landlord over-billed Tenant by more than five percent
(5%), then, provided that Tenant delivers to Landlord a written statement
setting forth in reasonable detail the expenses actually incurred by Tenant in
conducting such audit, Landlord shall reimburse Tenant for Tenant’s reasonable
expenses incurred in connection with such audit.  Landlord shall include such
reimbursement amount with the overpayment amount being credited against Rent or
refunded to Tenant, as the case may be.

11.MAINTENANCE AND REPAIRS.

(a)Landlord’s Maintenance Obligations. Except as provided in Sections 18 and 30
hereunder, Landlord shall, at Landlord’s sole cost and expense subject to
reimbursement through Operating Expenses as provided in Section 10 above, keep
and maintain, in good condition, order and repair the Common Areas, the

10

--------------------------------------------------------------------------------

 

structural parts of the Building, and the Building systems, and shall replace
Building-standard light bulbs in the Premises.  Any specialty lighting within
the Premises shall be replaced by Tenant at Tenant’s sole cost.  As used herein,
“structural parts” include but are not limited to the foundations, bearing and
exterior walls (excluding glass and doors), sub-flooring and roof and the
unexposed plumbing and sewage systems, electrical systems, and the HVAC system
servicing the Premises (expressly excluding the HVAC system serving the Data
Center which shall be maintained by Tenant at Tenant’s sole
expense).  Notwithstanding any of the above, Tenant shall be liable for any
damage to the structural parts or other parts of the Building or the Common
Areas which are caused by, or result from the negligent or willful misconduct of
any Tenant Party.  If any of the foregoing maintenance or repair is necessitated
due to the negligent or willful misconduct of any Tenant Party, Tenant shall pay
the costs of such repairs or maintenance to Landlord within thirty (30) days
after receipt of an invoice, together with an administrative charge in an amount
equal to five percent (5%) of the cost of the repairs.  Except to the extent
caused by the gross negligence or willful misconduct of Landlord, its agents or
employees, Landlord shall not be liable to Tenant for any interruption of
Tenant’s business or inconvenience caused due to any work performed in the
Premises or in the Project pursuant to Landlord’s rights and obligations under
the Lease.  To the extent allowed by Law, Tenant waives the right to make
repairs at Landlord’s expense under Sections 1941 and 1942 of the California
Civil Code, and the right to terminate the Lease under Section 1932(1) of the
California Civil Code, and any other laws, statutes or ordinances now or
hereafter in effect of like import.

In addition, Landlord shall, at Landlord’s sole cost and expense subject to
reimbursement through Operating Expenses, keep and maintain the Building
generator (the “Generator”) in good condition, order and repair throughout the
Term.  Without limiting the generality of the foregoing, Landlord shall (i)
maintain adequate fuel reserves in the underground diesel fuel storage tank that
feeds the Generator; (ii) maintain service agreements with fuel vendors for both
routine and emergency fuel service for the Generator; and (iii) test and run the
Generator at least monthly to ensure proper operation of the Generator in the
event of a power outage.  Given the critical nature of Tenant’s Data Center in
the Building to the operation of Tenant’s business, Landlord shall immediately
notify Tenant of any problems or concerns regarding the functioning of the
Generator, and shall otherwise respond to inquiries regarding its status from
Tenant’s representatives when received.

(b)Tenant’s Maintenance Obligations.  Tenant shall, at its sole cost and
expense, promptly perform all maintenance and repairs to the Premises that are
not Landlord’s express responsibility under this Lease, and shall keep the
Premises in good condition and repair, ordinary wear and tear, casualties and
condemnation (which shall be governed by Sections 18 and 30) excepted.  Tenant’s
repair obligations include, without limitation, repairs to:  (1) floor covering
and/or raised flooring; (2) interior partitions; (3) doors; (4) the interior
side of demising walls; (5) electronic, phone and data cabling and related
equipment (collectively, “Cable”) that is installed by or for the benefit of
Tenant and located in the Premises or other portions of the Building or the
Project; (6) supplemental air conditioning units, private showers and kitchens,
including hot water heaters, plumbing, dishwashers, ice machines and similar
facilities serving Tenant exclusively; (7) phone rooms used exclusively by
Tenant; (8) the Data Center HVAC system; (9) existing tenant improvements within
the Premises and any Alterations performed by contractors retained by or on
behalf of Tenant (including the Initial Alterations); and (10) all of Tenant’s
furnishings, trade fixtures and equipment.  All work shall be performed in
accordance with the rules and procedures described in Section 23.  If Tenant
fails to make any repairs to the Premises for more than ten (10) days after
notice from Landlord (although notice shall not be required if there is an
emergency, or if the area to be repaired is visible from the exterior of the
Building), Landlord may, in addition to any other remedy available to Landlord,
make the repairs, and Tenant shall pay the reasonable cost of the repairs to
Landlord within thirty (30) days after receipt of an invoice, together with an
administrative charge in an amount equal to five percent (5%) of the cost of the
repairs.  At the expiration of this Lease, Tenant shall surrender the Premises
in good condition, excepting reasonable wear and tear and losses required to be
restored by Landlord.  If Landlord elects to store any personal property of
Tenant, including goods, wares, merchandise, inventory, trade fixtures and other
personal property of Tenant, same shall be stored at the sole risk of Tenant.

(c)Tenant’s Self Help Rights.  If Landlord fails to make any repairs or to
perform any maintenance required of Landlord pursuant to the terms of this Lease
and within Landlord’s reasonable control, and such failure shall persist for an
unreasonable time (not less than thirty (30) days except in the event of an
Emergency [as defined below]) after Tenant’s written notice to Landlord of the
need for such repairs or maintenance (the “Initial Repair Notice”) and unless
Landlord has commenced such repairs or maintenance during such period and is
diligently pursuing the same, Tenant may (but shall not be required to)
following a second written notice (which notice shall have a heading in at least
14-point type, bold and all caps “FAILURE TO RESPOND SHALL RESULT IN

11

--------------------------------------------------------------------------------

 

TENANT EXERCISING SELF-HELP RIGHTS”) and Landlord’s failure to commence repairs
within five (5) days after receipt of such second notice, perform such repairs
or maintenance in accordance with the provisions of this Lease governing
Tenant’s repairs and Alterations, and Landlord shall reimburse Tenant in an
amount not to exceed $25,000.00 for the reasonable costs and expenses therefor
within thirty (30) days after Landlord’s receipt of appropriate invoices and
back-up documentation. Notwithstanding the foregoing, in the event of an
“Emergency”, which is defined as an event which poses the threat of imminent,
severe damage to Tenant’s employees or invitees, to Tenant’s personal property,
or to the functioning of Tenant’s Data Center, then Tenant may pursue such
repairs if Tenant is unable to notify Landlord of such Emergency condition after
using diligent efforts to notify Landlord, provided that the reasonable cost of
such repairs does not exceed $25,000.00.  All work performed by Tenant or its
agents in accordance with this Section 11(c) must be performed: (x) at a
reasonable cost and rate and (y) so as to minimize interference with the rights
of other tenants to use their premises in the Building.

(d)Limitations on Liability.  Except to the extent caused by the gross
negligence or willful misconduct of Landlord, its agents or employees, Landlord
shall not be liable for any loss or damage to persons or property resulting from
fire, explosion, falling plaster, steam, gas, electricity, water or rain which
may leak from any part of the Project or from the pipes, appliances or plumbing
works therein or from the roof, street or subsurface or from any other places
resulting from dampness or any other cause whatsoever, or from the act or
negligence of any other tenant or any officer, agent, employee, contractor or
guest of any such tenant.  It is generally understood that mold spores are
present essentially everywhere and that mold can grow in most any moist
location.  Emphasis is properly placed on prevention of moisture and on good
housekeeping and ventilation practices.  Tenant acknowledges the necessity of
housekeeping, ventilation, and moisture control (especially in kitchens,
janitor’s closets, bathrooms, break rooms and around outside walls) for mold
prevention.  Tenant agrees to promptly notify Landlord if it observes
mold/mildew and/or moisture conditions (from any source, including leaks), and
allow Landlord to evaluate and make recommendations and/or take appropriate
corrective action.  Except to the extent caused by the gross negligence or
willful misconduct of Landlord, its agents or employees, Tenant relieves
Landlord from any liability for any bodily injury or damages to property caused
by or associated with moisture or the growth of or occurrence of mold or mildew
on the Premises.

12.SIGNS.

(a)Existing Signage. At no additional cost to Tenant, but subject to Section
12(b) below, Tenant shall be entitled to retain throughout the Term its signage
in place within the Building on the Commencement Date, expressly including (i)
its Building lobby directory signage; (ii) its elevator lobby directory signage
on the floors where Tenant’s Premises are located; and (iii) its Premises entry
and similar signage.  Landlord shall maintain all such signage as part of
Operating Expenses.  Notwithstanding the foregoing, Tenant shall not be entitled
to retain its two (2) Building-top signs or any other signage wherever located
that includes the phrase “Keynote Plaza” (subject to Tenant’s rights under
Section 12(c)).  At Landlord’s option at any time during the Term, Landlord may
remove such Building-top signage, as well as any other signage at the Project
that includes the phrase “Keynote Plaza” at Landlord’s sole cost (subject to
Tenant’s rights under Section 12(c)).

(b)New Signage Program.  Notwithstanding anything to the contrary in Section
12(a) above, if Landlord elects to institute a program for new Building-standard
signage or otherwise initiates a rebranding of the Building affecting Building
signage, Landlord at no cost to Tenant may remove Tenant’s current signage and
install new Building-wide signage so long as Tenant retains the right to (x)
Building-standard lobby directory signage consistent with that available to
other tenants; (y) Building-standard elevator lobby directory signage on the
multi-tenant floors where Tenant’s Premises are located consistent with that
available to other tenants; and (z) Building-standard Premises entry signage on
the multi-tenant floors where Premises are located consistent with that
available to other tenants.  In all events, Landlord will permit Tenant to
install identity signage in the main Building lobby in a style and design
mutually acceptable to the parties (provided the sign may not use the phrase
“Keynote Plaza”), and Tenant shall be permitted to retain all existing identity
signage on each single-tenant floor within the Premises and may replace the
signage on any single-tenant floor with signage reasonably acceptable to
Landlord.  Any replacement signage installed by Tenant is subject to removal and
restoration.

(c)Monument Signage.  The parties acknowledge that Tenant currently has identity
signage on five (5) monument signs surrounding the Building.  So long as such
monument signs remain in place, at no additional cost to Tenant, Tenant shall be
permitted to retain its name and logo on two (2) Project monument signs, one of
which is located at Armada Way and Baker Way at the entrance to the front
parking lot for the Project and one of which is located at Bridgepointe Circle
near the entrance to the back parking lot at the Project (the “Two Parking Lot

12

--------------------------------------------------------------------------------

 

Monument Signs”).  Landlord may remove all other signage identifying Tenant from
the Project monument signs and may remove all references to “Keynote Plaza”
and/or the tagline “The Mobile & Internet Performance Authority” from any or all
monument signs. However, notwithstanding the foregoing, if Landlord obtains
permission from the applicable City of San Mateo agencies to replace the Two
Parking Lot Monument Signs and/or Landlord determines to include more than one
tenant identity sign on either of the Two Parking Lot Monument Signs, Tenant
will agree that its monument sign rights on the Two Parking Lot Monument Signs
will not be exclusive, so long as (1) Tenant’s identity sign is in the topmost
position on the Two Parking Lot Monument Signs, (2) Tenant’s sign includes both
Tenant’s name and logo, and (3) Tenant’s sign is not smaller than any other
tenant identity signs installed on such monument signs.  Landlord may at
Landlord’s cost remove Tenant’s name and logo from all other monument
signs.  Notwithstanding the forgoing, if Landlord elects to place all or
substantially all of the Building tenants’ names on any or all of the other
Project monument signs (currently existing or as replaced), Landlord shall
include Tenant’s name (and if applicable, logo) on such other monument signs
consistent with what is granted to the other Building tenants.

(d)Restrictions on Signage.  Subject to the foregoing, Tenant agrees that Tenant
will not construct or place, or permit to be constructed or placed, signs,
displays, advertisements, awnings, marquees or other items on the exterior of
the Premises, nor on the interior of the windows.  Any signs, displays,
advertisements or decorations placed by Tenant without Landlord’s prior written
consent shall be removed within five (5) days after receiving written notice
from Landlord to remove same, and Landlord reserves the right to enter the
Premises and remove them at Tenant’s expense.  Any approved sign provided for or
allowed herein to be installed by Tenant shall, unless otherwise agreed, be
removed at the expiration or earlier termination of the Lease at Tenant’s
expense and Tenant shall repair any damage caused to the Premises resulting from
such removal.  If Tenant fails to do so, Landlord may cause such removal and
repair on Tenant’s behalf, at Tenant’s expense.

13.USE.  Tenant shall use the Premises for the Permitted Use, and shall not use
or permit the Premises to be used for any other purpose without the prior
written consent of Landlord, which consent may be withheld in Landlord’s sole
discretion. Tenant, at its sole cost and expense, shall obtain and keep in
effect during the Term, all permits, licenses and other authorizations necessary
to permit Tenant to use and occupy the Premises for the Permitted Use in
accordance with applicable Law.  Ingress and egress for the bulk moving of
office furniture, furnishings, equipment and file cabinets shall be done in
accordance with Building policy and with advance notification to Landlord.  The
use of the passenger elevators for delivery of office supplies is permitted in
accordance with Building policy.  Tenant shall not do, or permit anything to be
done, in or about the Premises which will in any way increase the existing rate
of, or affect any fire or other, insurance coverage upon the Building or its
contents, or cause cancellation of any insurance policy covering said Building
or any part thereof or its contents.  Tenant shall not do, or permit anything to
be done in or about the Premises, including Common Areas, which will in any way
obstruct or interfere with the rights of other Tenants or occupants of the
Building or injure them or use or allow the Premises to be used for any unlawful
purpose.  Tenant shall not cause, maintain or permit any nuisance or waste in,
on or about the Premises.  Tenant shall not use the Premises, or permit them to
be used, for any auction, fire, liquidation or bankruptcy sale. In the event of
Tenant’s failure to comply with any provision in this paragraph, Landlord, at
its option, may require that Tenant pay for any increase in the rate of any
insurance, or for any other damages, resulting from said failure to comply.

14.ENTRY BY LANDLORD.

(a)Except as provided in Section 14(b) below, Tenant will permit Landlord and
its agents to enter into the Premises at all reasonable times to inspect them
and to maintain the Building, to make repairs to any portion of the Building,
and to show the Premises to prospective purchasers or lenders, provided Landlord
gives Tenant 24 hours’ notice (which notice may be written or oral) during
normal business hours prior to any such entry; provided, however, that no notice
shall be required in emergency situations or to provide Building-standard
services.  Landlord shall use commercially reasonable efforts to minimize
interference with the operation of Tenant’s business when entering into the
Premises.

(b)Notwithstanding the foregoing, Landlord shall not have access at any time to
Tenant’s Data Center which contains highly confidential and sensitive
information.

(c)Landlord may have access to the Premises (excluding the Data Center) to
exhibit them during reasonable hours to prospective tenants during the last 180
days of the Term upon 24 hours’ prior notice (which notice may be written or
oral), such notice to be delivered to Tenant during normal business hours.

13

--------------------------------------------------------------------------------

 

(d)For each of the aforesaid purposes, Landlord and/or its agent shall at all
times have and retain a key with which to unlock all of the doors in, upon and
about the Premises, excluding the Data Center and further excluding Tenant’s
vaults, safes, computer server rooms, and any rooms containing financial
records.  Landlord shall not be required to provide any janitorial or repair and
maintenance services to Tenant’s Data Center or any other areas within the
Premises that Tenant does not allow Landlord to access and Tenant shall be
solely responsible for providing such services at Tenant’s cost in accordance
with a class A office building.  Landlord may enter Tenant’s Data Center or
other restricted areas using any means necessary in an emergency presenting
imminent risk of injury to persons or property, provided that Landlord makes
reasonable efforts (i) to first contact Tenant regarding such emergency entry
and (ii) to minimize interference with the operation of Tenant’s Data Center and
other business functions in the accessed areas of the Premises.  Tenant shall
not alter any lock or install a new or additional lock or any bolt on any door
of the Premises (excluding the Data Center) without prior written consent of
Landlord.  If Landlord shall give its consent, Tenant shall utilize Landlord’s
locksmith for such purpose.  The foregoing shall not alter Tenant’s right to
install and maintain supplemental security systems for the Premises, so long as
Landlord retains the ability to access the Premises (excluding the Data Center)
when necessary.

15.ELEVATORS.  Tenant shall have non-exclusive rights to the use of the
passenger elevators located in the Building which shall be maintained by
Landlord.  If any Tenant Party damages the elevators in any way, whether by
overloading, negligence, deliberate misconduct or otherwise, Landlord shall
repair the same but at Tenant’s expense.  Tenant shall pay the costs of such
repairs to Landlord within thirty (30) days after receipt of an invoice,
together with an administrative charge in an amount equal to five percent (5%)
of the cost of the repairs.  Any interruption of the elevator service shall be
diligently attended to by Landlord and repaired within a reasonable time based
on the availability of elevator contractors, parts and materials.

16.SURRENDER.  At the expiration or sooner termination of this Lease, Tenant
shall surrender the Premises to Landlord with all improvements located therein
in good repair and condition, reasonable wear and tear (and condemnation and
casualty damage, as to which Section 30 and Section 18 shall control) excepted,
free of Hazardous Materials (as defined in Section 40(h)(a)) placed on the
Premises by any Tenant Party (whether prior to or during the Term), and in
broom-clean condition, and Tenant shall deliver to Landlord all keys to the
Premises, security badges and the mailbox key.  Tenant shall remove all
unattached trade fixtures, furniture, equipment and personal property placed in
the Premises or elsewhere in the Building by Tenant (but Tenant may not remove
any such item which was paid for, in whole or in part, by
Landlord).  Additionally, Tenant shall remove any Alterations in accordance with
Section 23(b).  Tenant shall repair all damage caused by such removal.  All
items not so removed shall, at Landlord’s option, be deemed to have been
abandoned by Tenant and may be appropriated, sold, stored, destroyed, or
otherwise disposed of by Landlord at Tenant’s cost without notice to Tenant and
without any obligation to account for such items.  No act by Landlord shall be
deemed an acceptance of a surrender of the Premises, and no agreement to accept
a surrender of the Premises shall be valid unless it is in writing and signed by
Landlord. The provisions of this Section 16 shall survive the expiration or
earlier termination of the Lease.

17.COMPLIANCE WITH LAW.  Tenant shall not use, nor permit anything to be done in
or about the Premises which will in any way conflict with any applicable Law now
in force or hereafter enacted or promulgated.  Tenant shall, at its sole cost
and expense, promptly comply with all Laws now or hereafter in force, and with
the requirements of any board of fire insurance underwriters or other similar
bodies now or hereafter constituted, relating to, or affecting the condition,
use or occupancy of the Premises, excluding structural changes not related to or
affected by Tenant’s unique use of the Premises or Tenant’s installation of any
Alterations in the Premises.  The judgment of any court of competent
jurisdiction or the admission of Tenant in any action against Tenant, whether
Landlord be a party thereto or not, that Tenant has violated any Law, shall be
conclusive of that fact as between Landlord and Tenant.  Notwithstanding
anything in this Lease to the contrary, as between Landlord and Tenant:  (a)
Tenant shall bear the risk of complying with Title III of the Americans With
Disabilities Act of 1990, any state laws governing handicapped access or
architectural barriers, and all rules, regulations, and guidelines promulgated
under such laws, as amended from time to time (the “Disabilities Acts”) in the
Premises; and (b) Landlord shall bear the risk of complying with the
Disabilities Acts in the Common Areas (subject to reimbursement as set forth in
Section 10), other than compliance that is necessitated by the use of the
Premises for other than the Permitted Use or as a result of any Alterations made
by Tenant (which risk and responsibility shall be borne by Tenant).

14

--------------------------------------------------------------------------------

 

18.DESTRUCTION OF PREMISES.

(a)Tenant shall give prompt written notice to Landlord of any damage caused to
the Premises by fire or other casualty.  Landlord shall provide Tenant with a
good faith written estimate (the “Damage Notice”) of the time needed to repair
the damage caused by such Casualty, which Damage Notice shall specify Landlord’s
intentions with respect to the restoration of the Premises or the termination of
this Lease, consistent with the terms of this Section 18.  Landlord shall
deliver such Damage Notice to Tenant:  (i) within sixty (60) days after the date
of such casualty if such casualty affects more than the Building, e.g., an
earthquake, or (ii) within thirty (30) days after the date of such casualty if
such casualty affects only the Building, e.g., a fire contained within the
Building.  In the event of a partial destruction of the Premises during the Term
resulting from fire or other casualty insurable under standard fire and extended
coverage insurance, Landlord shall proceed with reasonable diligence and at its
sole cost and expense to rebuild and repair the portions of the Premises that
Landlord is required to insure provided such repairs, in Landlord’s sole but
reasonable opinion, can be completed within one hundred fifty (150) days and
there are sufficient available insurance proceeds to pay for the cost of
same.  Such repairs shall be made in accordance with applicable Laws.  Such
partial destruction shall in no way annul or void this Lease, except that Tenant
shall be entitled to a reduction of Rent while such repairs are being made, in
proportion to the square footage of the Premises which is rendered unusable by
Tenant in the conduct of its business.

(b)In the event (i) the Building is destroyed or substantially damaged by a
casualty not covered by Landlord’s insurance, or (ii) the Building is destroyed
or rendered untenantable either (A) to an extent in excess of fifty percent
(50%) of the first floor area by a casualty covered by Landlord’s insurance, or
(B) to the extent that the Building systems are inoperable and such systems
cannot be repaired in Landlord’s reasonable estimate within two hundred seventy
(270) days from the date of such damage, or (iii) Landlord’s Mortgagee elects,
pursuant to such Mortgage, to require the use of all or part of Landlord’s
insurance proceeds in satisfaction of all or part of the indebtedness secured by
the Mortgage, or (iv) the Premises shall be damaged to the extent of fifty
percent (50%) or more of the cost of replacement, then Landlord may elect either
to terminate this Lease or to proceed to rebuild and repair the Premises.

(c)In the event that Landlord determines that such partial destruction cannot be
repaired in one hundred fifty (150) days or if such partial destruction results
from an uninsured cause and Landlord elects not to make such repairs, this Lease
may be terminated at Landlord’s option upon notice to Tenant.  A total
destruction of the Building shall terminate this Lease.

(d)If Landlord is required or elects to restore the Premises as provided in this
Section 18, Landlord shall not be required to restore the existing tenant
improvements within the Premises and any Alterations made by Tenant or Tenant’s
personal property, such items being the sole responsibility of Tenant to restore
at Tenant’s sole cost and expense. Tenant agrees that during any period of
reconstruction or repair of the Premises, it will continue the operation of its
business within the Premises to the extent reasonably practicable. During the
period from the occurrence of the casualty until Landlord’s repairs are
completed, the Rent shall be proportionately reduced as provided in Section
18(a) above.  Except as provided in Sections 18(e) and 18(f) below, Landlord
shall have no liability to Tenant, and Tenant shall not be entitled to terminate
this Lease, by virtue of any delays in completion of the reconstruction or
repair of the Premises.

(e)If a material portion of the Premises is damaged by casualty such that Tenant
is prevented from conducting its business in the Premises in a manner reasonably
comparable to that conducted immediately before such casualty and Landlord
estimates that the damage caused thereby cannot be repaired within two hundred
and seventy (270) days after the date of the casualty, then Tenant may terminate
this Lease by delivering written notice to Landlord of its election to terminate
within thirty (30) days after the Damage Notice has been delivered to Tenant.If
Landlord has elected to repair the Premises (or portions of the Building
necessary for Tenant’s use and occupancy of the Premises) and such repairs are
not substantially completed within two hundred and seventy (270) days following
the date of such casualty for reasons other than force majeure or delays caused
by Tenant, then Tenant may elect to terminate this Lease upon written notice to
Landlord delivered after the expiration of such 270-day period and prior to the
substantial completion of such repairs.

(f)In the event that a casualty occurs during the last twelve (12) months of the
Term, and the damage to the Premises resulting from such casualty cannot be
repaired within ninety (90) days from the date of such casualty, then either
party may terminate this Lease by written notice to the other party delivered
within thirty (30) days following delivery of the Damage Notice; provided
however, if Tenant exercises its option to extend the Term of this Lease (if any
remains) within ten (10) days after receipt of Landlord’s termination notice,
then such termination shall not be effective.

15

--------------------------------------------------------------------------------

 

(g)The rights contained in this Section 18 shall be Tenant’s sole and exclusive
remedy in the event of a fire or other casualty.  Tenant hereby waives the
provisions of California Civil Code Sections 1932(2) and 1933(4) and the
provisions of any successor or other Law of like import.

19.ASSIGNMENT AND SUBLETTING.

(a)Subject to Section 19(h) below, Tenant shall not, without the prior written
consent of Landlord, which shall not be unreasonably withheld, conditioned or
delayed: (1) assign, transfer or encumber this Lease or any estate or interest
herein, whether directly or by operation of law; (2) permit any other entity to
become Tenant hereunder by merger, consolidation, or other reorganization; (3)
if Tenant is an entity other than a corporation whose stock is publicly traded,
permit the transfer of an ownership interest in Tenant so as to result in a
change in the current control of Tenant; (4) sublet any portion of the Premises;
(5) grant any license, concession, or other right of occupancy of any portion of
the Premises; or (6) permit the use of the Premises by any parties other than
Tenant (any of the events listed in Section 19(a)(1) through Section 19(a)(6)
being a “Transfer”).  Notwithstanding the foregoing or any other portion of this
Lease to the contrary, Tenant shall have the right to sublease up to twenty
percent (20%) of the Premises without Landlord’s consent, provided that Tenant
shall notify Landlord of any such sublease(s) and the identities of the
subtenant(s).  Landlord is not required to consent to any assignment of this
Lease as security for any Tenant financing.

(b)Landlord shall not unreasonably withhold its consent to any Transfer,
provided that (i) no Event of Default then exists under the Lease, and (ii) the
proposed transferee:  (1) is creditworthy; (2) has a good reputation in the
business community; (3) will use the Premises for the Permitted Use and will not
use the Premises in any manner that would conflict with any exclusive use
agreement or other similar agreement entered into by Landlord with any other
tenant of the Project; (4) will not use the Premises or the Project as a call
center or in a manner that would materially increase the pedestrian or vehicular
traffic to the Premises or the Project; (5) is not a governmental entity, or
subdivision or agency thereof; (6) is not another occupant of the Project
(provided that Landlord has comparable vacant space in the Project to offer to
such other occupant); (7) is not a person or entity with whom Landlord is then,
or has been within the three-month period prior to the time Tenant seeks to
enter into such assignment or subletting, negotiating to lease space in the
Project; and (8) will not utilize the Premises as a school or other educational
or training facility (which shall not be construed to prohibit occasional
training or other educational programming conducted by office users) (all of the
foregoing in this Section 19(b) being deemed reasonable bases for withholding
consent).

(c)If Tenant requests Landlord’s consent to a Transfer, then, at least fifteen
(15) days prior to the effective date of the proposed Transfer, Tenant shall
provide Landlord with a written description of all terms and conditions of the
proposed Transfer, copies of the proposed pertinent documentation, and the
following information about the proposed transferee: name and address;
reasonably satisfactory information about its business and business history; its
proposed use of the Premises; banking, financial and other credit information
(including without limitation the transferee’s two (2) prior years’ financial
statements, which financial statement shall be audited, if available); and
general references sufficient to enable Landlord to determine the proposed
transferee’s creditworthiness and character.  Tenant shall reimburse Landlord
within thirty (30) days following written notice for Landlord’s reasonable
attorneys’ fees incurred in connection with considering any request for consent
to a Transfer, which attorneys’ fees shall not exceed $1,000 per Transfer so
long as Tenant and its transferee execute Landlord’s standard form to document
Landlord’s consent.

(d)If Landlord consents to a proposed Transfer, then the proposed transferee
shall deliver to Landlord a written agreement whereby it expressly assumes
Tenant’s obligations hereunder; however, any transferee of less than all of the
space in the Premises shall be liable only for obligations under this Lease that
are properly allocable to the space subject to the Transfer for the period of
the Transfer.  No Transfer shall release Tenant from its obligations under this
Lease, but rather Tenant and its transferee shall be jointly and severally
liable therefor. Landlord’s consent to any Transfer shall not be deemed consent
to any subsequent Transfers.  If an Event of Default occurs while the Premises
or any part thereof are subject to a Transfer, then Landlord, in addition to its
other remedies, may collect directly from such transferee all rents becoming due
to Tenant and apply such rents against Rent.  Tenant authorizes its transferees
to make payments of rent directly to Landlord upon receipt of notice from
Landlord to do so following the occurrence of an Event of Default
hereunder.  Tenant shall pay for the cost of any demising walls or other
improvements necessitated by a proposed subletting or assignment.

16

--------------------------------------------------------------------------------

 

(e)Each sublease by Tenant hereunder shall be subject and subordinate to this
Lease and to the matters to which this Lease is or shall be subordinate, and
each subtenant by entering into a sublease is deemed to have agreed that
following the occurrence of an Event of Default which results in the
termination, re-entry or dispossession by Landlord under this Lease, Landlord
may, at its option, either terminate the sublease or take over all of the right,
title and interest of Tenant, as sublandlord, under such sublease, and such
subtenant shall, at Landlord’s option, attorn to Landlord pursuant to the then
executory provisions of such sublease, except that Landlord shall not be: (1)
liable for any previous act or omission of Tenant under such sublease;
(2)subject to any counterclaim, offset or defense that such subtenant might have
against Tenant; (3)bound by any previous modification of such sublease (unless
approved in writing by Landlord) or by any rent or additional rent or advance
rent which such subtenant might have paid for more than the current month to
Tenant, and all such rent shall remain due and owing, notwithstanding such
advance payment; (4) bound by any security or advance rental deposit made by
such subtenant which is not delivered or paid over to Landlord and with respect
to which such subtenant shall look solely to Tenant for refund or reimbursement;
or (5) obligated to provide any services except for the services it provides as
landlord under this Lease or to perform any work in the subleased space or to
prepare it for occupancy, and in connection with such attornment, the subtenant
shall execute and deliver to Landlord any instruments Landlord may reasonably
request to evidence and confirm such attornment.  Each subtenant or licensee of
Tenant shall be deemed, automatically upon and as a condition of its occupying
or using the Premises or any part thereof, to have agreed to be bound by the
terms and conditions set forth in this Section 19(e).  The provisions of this
Section 19(e) shall be self-operative, and no further instrument shall be
required to give effect to this provision.

(f)Landlord may, within fifteen (15) days after submission of Tenant’s written
request for Landlord’s consent to an assignment of this Lease or the subletting
of more than fifty percent (50%) of the Premises, cancel this Lease as to the
portion of the Premises proposed to be sublet or assigned as of the date the
proposed Transfer is to be effective.  If Landlord cancels this Lease as to any
portion of the Premises, then this Lease shall cease for such portion of the
Premises, Tenant shall pay to Landlord all Rent accrued through the cancellation
date relating to the portion of the Premises covered by the proposed Transfer,
and Rent shall be reduced proportionately based on the remaining square footage
in the Premises. Thereafter, Landlord may lease such portion of the Premises to
the prospective transferee (or to any other person) without liability to
Tenant.  Tenant shall have the right to withdraw its request for Landlord’s
consent to the proposed Transfer (“Withdrawal Right”), provided Tenant exercises
such Withdrawal Right within five (5) business days after receipt of Landlord’s
termination notice.  If Tenant timely exercises its Withdrawal Right, the Lease
shall continue in full force and effect as if Tenant had not requested
Landlord’s consent to the proposed Transfer.

(g)Tenant shall pay to Landlord, immediately upon receipt thereof, fifty percent
(50%) of the excess of all compensation received by Tenant for a Transfer over
the Rent allocable to the portion of the Premises covered thereby, after
deducting the following costs and expenses for such Transfer: (1) brokerage
commissions (not to exceed commissions typically paid in the market at the time
of such Transfer); (2) reasonable attorneys’ fees; and (3) the actual costs paid
in making any improvements in the Premises required by any sublease or
assignment.

(h)Notwithstanding anything in this Section 19 to the contrary, Tenant may
Transfer its interest in this Lease or all or part of the Premises (a “Permitted
Transfer”) to the following types of entities (each a “Permitted Transferee”)
without the written consent of Landlord:

(i)an affiliate of Tenant, which is herein defined to mean any entity which
controls, is controlled by, or is under common control with, Tenant;

(ii)any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity in which or with which Tenant is
merged or consolidated, in accordance with applicable statutory provisions
governing merger and consolidation of business entities, so long as (A) Tenant’s
obligations hereunder are assumed by the entity surviving such merger or created
by such consolidation; and (B) the Tangible Net Worth of the surviving or
created entity is not less than the Tangible Net Worth of Tenant as of the date
of execution of this Lease; or

(iii)any corporation, limited partnership, limited liability partnership,
limited liability company or other business entity acquiring all or
substantially all of Tenant’s assets if such entity’s Tangible Net Worth after
such acquisition is not less than the Tangible Net Worth of Tenant as of the
date of execution of this Lease.

17

--------------------------------------------------------------------------------

 

Tenant shall promptly notify Landlord of any such Permitted Transfer.  Tenant
shall remain liable for the performance of all of the obligations of Tenant
hereunder, or if Tenant no longer exists because of a merger, consolidation or
acquisition, the surviving or acquiring entity shall expressly assume in writing
the obligations of Tenant hereunder.  Additionally, the Permitted Transferee
shall comply with all of the terms and conditions of this Lease, including the
Permitted Use, and the use of the Premises by the Permitted Transferee may not
violate any other agreements affecting the Building, Landlord or other tenants
of the Building.  No later than ten (10) business days after the effective date
of any Permitted Transfer, Tenant agrees to furnish Landlord with (A) copies of
the instrument effecting any of the foregoing Transfers, (B) documentation
establishing Tenant’s satisfaction of the requirements set forth above
applicable to any such Transfer, and (C) evidence of insurance as required under
this Lease with respect to the Permitted Transferee.  The occurrence of a
Permitted Transfer shall not waive Landlord’s rights as to any subsequent
Transfers.  “Tangible Net Worth” means the excess of total assets over total
liabilities, in each case as determined in accordance with generally accepted
accounting principles consistently applied (“GAAP”), excluding, however, from
the determination of total assets all assets which would be classified as
intangible assets under GAAP including goodwill, licenses, patents, trademarks,
trade names, copyrights and franchises. Any subsequent Transfer by a Permitted
Transferee shall be subject to the terms of this Section 19.

(i)Tenant hereby waives any suretyship defenses it may now or hereafter have to
an action brought by Landlord including those contained in Sections 2787 through
2856, inclusive, 2899 and 3433 of the California Civil Code, as now or hereafter
amended, or similar laws of like import.

20.SURRENDER OF LEASE.  The voluntary or other surrender of this Lease by
Tenant, or a mutual cancellation thereof, shall not work a merger, and shall, at
the option of Landlord, terminate all or any existing subleases or subtenancies,
or may, at the option of Landlord, operate as an assignment to Landlord of any
or all such subleases or subtenancies.

21.DEFAULT; REMEDIES.

(a)The occurrence of any one or more of the following events shall constitute a
default and breach of this Lease(“Event of Default”) by Tenant:

(i)The failure by Tenant to make any payment of Rent or any other payment
required to be made by Tenant hereunder, as and when due, where such failure
shall continue for a period of three (3) business days after written notice
thereof from Landlord to Tenant; provided, however, that for each calendar year
during which Landlord has already given Tenant two (2) written notices of the
failure to pay an installment of Rent or any other payment due to Landlord, no
further notice shall be required (i.e., the Event of Default will automatically
occur on the third (3rd) business day after the day upon which the Rent was due;
and provided further that any such notice shall be in lieu of, and not in
addition to, any notice required under Section 1161, et seq., of the California
Code of Civil Procedure);

(ii)The failure by Tenant to observe or perform any of the covenants, conditions
or provisions of this Lease to be observed or performed by Tenant where such
failure shall continue for a period of thirty (30) days after written notice
thereof; provided, however, that if the nature of the default is such that more
than thirty (30) days are reasonably required for its cure, then Tenant shall
not be deemed to be in default if it commenced such cure within said thirty
(30)-day period and thereafter diligently pursues such cure to completion;

(iii)Tenant abandons the Premises or any substantial portion thereof,
abandonment being defined as Tenant’s vacation of the Premises for a period of
fourteen (14) or more consecutive days and failure to meet one (1) or more lease
obligations;

(iv)Tenant fails to provide:  (i) any estoppel certificate after Landlord’s
written request therefor pursuant to Section 28(a) or (ii) any financial
statement after Landlord’s written request therefor pursuant to Section 28(b),
and in each case such failure shall continue for five (5) business days after
Landlord’s second (2nd) written notice thereof to Tenant;

(v)Tenant fails to procure, maintain and deliver to Landlord evidence of the
insurance policies and coverages as required under Section 9(a) and such failure
continues for five (5) business days after Landlord’s written notice thereof to
Tenant;

18

--------------------------------------------------------------------------------

 

(vi)Tenant fails to pay and release of record, or diligently contest and bond
around, any mechanic’s lien filed against the Premises or the Project for any
work performed, materials furnished, or obligation incurred by or at the request
of Tenant, within the time and in the manner required by Section 35; and

(vii)The filing of a petition by or against Tenant (the term “Tenant” shall
include, for the purpose of this Section 21(a)(vii), any guarantor of Tenant’s
obligations hereunder):  (1) in any bankruptcy or other insolvency proceeding;
(2) seeking any relief under any state or federal debtor relief law; (3) for the
appointment of a liquidator or receiver for all or substantially all of Tenant’s
property or for Tenant’s interest in this Lease; or (4) for the reorganization
or modification of Tenant’s capital structure; however, if such a petition is
filed against Tenant, then such filing shall not be an Event of Default unless
Tenant fails to have the proceedings initiated by such petition dismissed within
sixty (60) days after the filing thereof.

(b)Upon any Event of Default, Landlord may, in addition to all other rights and
remedies afforded Landlord hereunder or by law or equity, take any one or more
of the following actions:

(i)Terminate Tenant’s right to possession of the Premises by giving Tenant
written notice thereof, in which event Tenant shall immediately surrender the
Premises to Landlord.  In the event that Landlord shall elect to so terminate
this Lease, then Landlord may recover from Tenant all damages suffered by
Landlord as the result of Tenant’s failure to perform its obligations hereunder,
described in Civil Code Section 1951.2, including, but not limited to, the worth
at the time of the award (computed in accordance with paragraph (3) of
subdivision (a) of Section 1951.2 of the California Civil Code) of any unpaid
Rent which had been earned at the time of such termination; plus (1) the worth
at the time of award of the amount by which the unpaid Rent which would have
been earned after termination until the time of award exceeds the amount of such
Rent loss Tenant proves reasonably could have been avoided; plus (2) the worth
at the time of award of the amount by which the unpaid Rent for the balance of
the Term after the time of award exceeds the amount of such Rent loss that
Tenant proves reasonably could be avoided; plus (3) any other amount necessary
to compensate Landlord for all detriment proximately caused by Tenant’s failure
to perform its obligations under this Lease or which in the ordinary course
would be likely to result therefrom, including all amounts due under Section
21(c); plus (4) at Landlord’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by applicable
California law.  As used in subparagraphs (i) and (ii) above, the “worth at the
time of award” is computed by allowing interest at the Default Rate. As used in
subparagraph (iii) above, the “worth at the time of award” is computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).  Forbearance by Landlord
to enforce one or more of the remedies herein provided upon an Event of Default
shall not be deemed or construed to constitute a waiver of such default. Tenant
hereby waives for Tenant and for all those claiming under Tenant all rights now
or hereafter existing to redeem by order or judgment of any court or by any
legal process or writ, Tenant’s right of occupancy of the Premises after any
termination of this Lease;

(ii)Terminate Tenant’s right to possess the Premises without terminating this
Lease by giving written notice thereof to Tenant, in which event Tenant shall
pay to Landlord:  (1) all Rent and other amounts accrued hereunder to the date
of termination of possession; (2) all amounts due from time to time under
Section 21(c); and (3) all Rent and other sums required hereunder to be paid by
Tenant during the remainder of the Term, diminished by any sums thereafter
received by Landlord through reletting the Premises during such period, after
deducting all costs incurred by Landlord in reletting the Premises.  Any sums
due under the foregoing Section 21(b)(ii)(3) shall be calculated and due
monthly.  If Landlord elects to proceed under this Section 21(b)(ii), Landlord
may remove all of Tenant’s property from the Premises and store the same in a
public warehouse or elsewhere at the cost of, and for the account of, Tenant,
without becoming liable for any loss or damage which may be occasioned thereby,
except to the extent caused by the gross negligence or willful misconduct of
Landlord, its agents or employees.  If and to the extent required by applicable
Law, Landlord shall use commercially reasonable efforts to relet the Premises on
such terms as Landlord in its sole discretion may determine (including a term
different from the Term, rental concessions, and alterations to, and improvement
of, the Premises); however, Landlord shall not be obligated to expend funds in
connection with reletting the Premises, nor to relet the Premises before leasing
other portions of the Project and Landlord shall not be obligated to accept any
prospective tenant proposed by Tenant unless such proposed tenant meets
Landlord’s leasing criteria.  Landlord shall not be liable for, nor shall
Tenant’s obligations hereunder be diminished because of, Landlord’s failure to
relet the Premises or to collect rent due for such reletting.  Tenant shall not
be entitled to the excess of any consideration obtained by reletting over the
Rent due hereunder.  Reentry by Landlord in the Premises shall not affect
Tenant’s obligations hereunder for the unexpired Term; rather, Landlord may,
from time to time, bring an action against Tenant to collect amounts due by
Tenant, without the necessity of Landlord’s waiting until the expiration of the
Term.  Unless Landlord delivers written notice

19

--------------------------------------------------------------------------------

 

to Tenant expressly stating that it has elected to terminate this Lease, all
actions taken by Landlord to dispossess or exclude Tenant from the Premises
shall be deemed to be taken under this Section 21(b)(ii).  If Landlord elects to
proceed under this Section 21(b)(ii), it may at any time elect to terminate this
Lease under Section 21(b)(i);

(iii) In addition to all other rights and remedies provided Landlord in this
Lease and by Law, Landlord shall have the remedy described in California Civil
Code Section 1951.4 (Landlord may continue the Lease in effect after Tenant’s
breach and abandonment and recover Rents as they become due if Tenant has the
right to sublet or assign the Lease, subject to reasonable limitations); or

(iv) Perform any act Tenant is obligated to perform under the terms of this
Lease (and enter upon the Premises in connection therewith if necessary) in
Tenant’s name and on Tenant’s behalf, without being liable for any claim for
damages therefor (except to the extent any damage is caused by the gross
negligence or willful misconduct of Landlord, its agents or employees), and
Tenant shall reimburse Landlord within thirty (30) days of demand for any
expenses which Landlord may incur in thus effecting compliance with Tenant’s
obligations under this Lease (including, but not limited to, collection costs
and legal expenses), plus interest thereon at the Default Rate.

(c)Upon any Event of Default, Tenant shall pay to Landlord all costs incurred by
Landlord (including court costs and reasonable attorneys’ fees and expenses) in:
(1) obtaining possession of the Premises; (2) removing and storing Tenant’s or
any other occupant’s property; (3) repairing, restoring, altering, remodeling,
or otherwise putting the Premises into condition acceptable to a new tenant; (4)
if Tenant is dispossessed of the Premises and this Lease is not terminated,
reletting all or any part of the Premises (including market-rate brokerage
commissions, cost of tenant finish work, and other costs incidental to such
reletting); (5) performing Tenant’s obligations which Tenant failed to perform;
and (6) enforcing, or advising Landlord of, its rights, remedies, and recourses
arising out of the Event of Default.  To the full extent permitted by Law,
Landlord and Tenant agree the federal and state courts of the State of
California shall have exclusive jurisdiction over any matter relating to or
arising from this Lease and the parties’ rights and obligations under this
Lease.

(d)Landlord’s acceptance of Rent following an Event of Default shall not waive
Landlord’s rights regarding such Event of Default.  No waiver by Landlord of any
violation or breach of any of the terms contained herein shall waive Landlord’s
rights regarding any future violation of such term.  Landlord’s acceptance of
any partial payment of Rent shall not waive Landlord’s rights with regard to the
remaining portion of the Rent that is due, regardless of any endorsement or
other statement on any instrument delivered in payment of Rent or any writing
delivered in connection therewith; accordingly, Landlord’s acceptance of a
partial payment of Rent shall not constitute an accord and satisfaction of the
full amount of the Rent that is due.

(e)Any and all remedies set forth in this Lease:  (1) shall be in addition to
any and all other remedies Landlord may have at law or in equity; (2) shall be
cumulative; and (3) may be pursued successively or concurrently as Landlord may
elect.  The exercise of any remedy by Landlord shall not be deemed an election
of remedies or preclude Landlord from exercising any other remedies in the
future.

22.LANDLORD DEFAULT.  Landlord shall be in default under this Lease in the event
Landlord has not begun and pursued with reasonable diligence the cure of any
failure of Landlord to meet its obligations under this Lease within thirty (30)
days of the receipt by Landlord of written notice from Tenant specifying
Landlord’s alleged failure to perform (and an additional reasonable time after
such receipt if (A) such failure cannot be cured within such thirty (30)-day
period, and (B) Landlord commences curing such failure within such thirty
(30)-day period and thereafter diligently prosecutes such cure to
completion).  Tenant shall not have the right to terminate or rescind this Lease
as a result of Landlord’s default.  Tenant waives such remedies of termination
or rescission (except as otherwise specifically provided for in this Lease) and
agrees that Tenant’s remedies for default under this Lease and for breach of any
promise or inducement are limited to a suit for damages and/or injunction, and
are specifically subject to Section 41.  In addition, Tenant shall, prior to the
exercise of any such remedies, provide each Landlord’s Mortgagee (in each
instance, only as to those entities of which Tenant has notice of their
interest) with written notice and reasonable time to cure any default by
Landlord.

23.ALTERATIONS.

(a)Tenant shall not make any alterations, additions or improvements to the
Premises (collectively, the “Alterations”) without Landlord’s consent, which may
not be unreasonably withheld, conditioned or delayed.  In the event Tenant makes
any Alterations to the Premises as provided in this Section 23, said Alterations
shall not be commenced until ten (10) days after Landlord has received notice
from Tenant stating the date the

20

--------------------------------------------------------------------------------

 

installation of the Alterations is to commence so that Landlord can post and
record an appropriate notice of non-responsibility.  Tenant shall furnish
complete plans and specifications to Landlord for its approval at the time it
requests Landlord’s consent to any Alterations if the desired Alterations: (i)
will affect the Building’s operating systems or Building’s structure; or (ii)
will require the filing of plans and specifications with any governmental agency
or authority; or (iii) subject to Section 23(b), will cost in excess of Fifty
Thousand Dollars ($50,000.00). Subsequent to obtaining Landlord’s consent and
prior to commencement of the Alterations, Tenant shall deliver to Landlord a
copy of any building permit required by applicable Law and a copy of the
executed construction contract(s).  Tenant shall reimburse Landlord within
thirty (30) days after the rendition of a bill for all of Landlord’s actual
reasonable out-of-pocket costs incurred in connection with any Alterations,
including all management, engineering, outside consulting, and construction fees
actually incurred by or on behalf of Landlord for the review and approval of
Tenant’s plans and specifications and for the monitoring of construction of the
Alterations, provided that Landlord shall use commercially reasonable efforts to
provide advance notice to Tenant of such costs so that Tenant may determine
whether to proceed with such Alterations.  If Landlord consents to the making of
any Alteration, such Alteration shall be made by Tenant at Tenant’s sole cost
and expense by a contractor reasonably approved in writing by Landlord. Tenant
shall require its contractor to maintain insurance in such amounts and in such
form as Landlord may reasonably require.  Without Landlord’s prior written
consent, Tenant shall not use any portion of the Common Areas either within or
without the Project in connection with the making of any Alterations.  If the
Alterations which Tenant causes to be constructed result in Landlord being
required to make any alterations and/or improvements to other portions of the
Project in order to comply with any applicable Laws, then Tenant shall reimburse
Landlord within thirty (30) days of demand for all costs and expenses incurred
by Landlord in making such alterations and/or improvements.  All construction
work done by Tenant within the Premises shall be performed in such manner as to
cause a minimum of interference with other construction in progress and with the
transaction of business in the Project.  Tenant agrees to indemnify, defend and
hold Landlord harmless against any loss, liability or damage resulting from such
work.  The foregoing indemnity shall survive the expiration or earlier
termination of this Lease.  Landlord’s consent to or approval of any Alterations
(or the plans therefor) shall not constitute a representation or warranty by
Landlord, nor Landlord’s acceptance, that the same comply with sound
architectural and/or engineering practices or with all applicable Laws, and
Tenant shall be solely responsible for ensuring all such compliance.

(b)Notwithstanding anything to the contrary in Section 23(a), Tenant shall be
permitted to make cosmetic, decorative and non-structural improvements to the
Premises without Landlord’s consent, provided that such improvements: (i) do not
in any way affect the Building’s structure or Building’s operating systems, (ii)
do not exceed the total amount of One Hundred Thousand Dollars ($100,000.00) in
the aggregate in any calendar year, and (iii) Tenant is not required by
applicable Law to obtain a permit to perform the Alteration.  For purposes of
Tenant’s Initial Alterations (as defined in Section 23(e) below) to be performed
during the first eighteen (18) months of the Term, the dollar amount referenced
in clause (ii) shall be set at Two Hundred Fifty Thousand Dollars ($250,000.00).
Tenant shall not be required to reimburse Landlord for any costs incurred by
Landlord in conjunction with Tenant’s performance of any such cosmetic,
decorative or non-structural improvements, nor shall Landlord’s approval of
Tenant’s contractor or Tenant’s plans be required for same.  Tenant shall give
Landlord ten (10) days’ notice of the commencement of any such work.

(c)Any Alterations made shall remain on and be surrendered with the Premises
upon the expiration or earlier termination of the Term except that Landlord may
elect no later than sixty (60) days before the expiration of the Term or earlier
termination, to require Tenant to remove any Alterations that Tenant has made to
the Premises; provided, however, that Landlord may not require Tenant to remove
(i) any Alterations that are cosmetic or decorative improvements made pursuant
to Section 23(b) or (ii) any Alterations that constitute standard office
workspace improvements (i.e. offices, work stations, copy rooms, reception
areas, small break rooms and similar facilities, but expressly excluding
cafeterias, fitness centers and data centers).  Subject to the foregoing, if
Landlord so elects, Tenant, at its sole cost and expense, shall restore the
Premises to the condition and state it was in prior to installation of said
Alterations.  At the time of Landlord’s consent, Tenant may request Landlord to
declare whether the Alterations in question are ones that Landlord may elect to
have Tenant remove, in which event Landlord shall deliver to Tenant written
notice containing Landlord’s decision.  Tenant’s movable furniture and trade
fixtures shall not become part of the realty and shall not belong to Landlord in
any event.

(d)Tenant shall cause all contractors and subcontractors performing work in the
Premises to procure and maintain insurance coverage naming Landlord and
Landlord’s property management company and any other party reasonably requested
by Landlord as additional insureds against such risks, in such amounts, and with
such companies as Landlord may reasonably require.  All such work (including the
Initial Alterations) shall be performed

21

--------------------------------------------------------------------------------

 

in accordance with all Laws and in a good and workmanlike manner so as not to
damage the Building (including the Premises, the Building’s structure and the
Building’s operating systems). All such work which may affect the Building’s
structure or the Building’s operating systems, at Landlord’s election, must be
performed by Landlord’s usual contractor for such work or another contractor
reasonably approved by Landlord.  All work affecting the roof of the Building
must be performed by Landlord’s roofing contractor or another contractor
reasonably approved by Landlord and no such work will be permitted if it would
void or reduce the warranty on the roof.

(e)Landlord and Tenant acknowledge that Tenant plans to undertake Alterations in
Suite 300 of the Premises following the Commencement Date (the “Initial
Alterations”).  All the terms and conditions of this Section 23 shall apply to
the Initial Alterations.  Without limiting the generality of the foregoing,
Landlord shall not unreasonably withhold, condition or delay its approval of
Tenant’s plans and specifications for the Initial Alterations or Tenant’s
proposed contractor for the Initial Alterations (the “Contractor”).  In
conjunction with such Initial Alterations, Landlord shall provide Tenant with an
allowance in an amount not to exceed $1,700,000.00 to be applied toward all hard
and soft costs incurred by Tenant in the development, performance and completion
of the Initial Alterations (the “TI Allowance”).  Landlord shall fund the TI
Allowance directly to the Contractor or other vendor, supplier or design
professional, as applicable, within thirty (30) days following Tenant’s
submission to Landlord of a request for a specific disbursement amount (such
submissions to be delivered not more frequently than monthly) accompanied by the
following:  (i) an itemization of the costs for which Tenant seeks payment
together with invoices or draw requests from the contractor to be paid; (ii) a
certification from Tenant that all work for which the payment is requested has
been completed in a good and workmanlike manner and in accordance with the
approved plans; (iii) if applicable, evidence of discharge of any liens that may
have been filed against the Premises or the Project with respect to the work
done by Tenant on the Premises; (iv) with respect to each draw request other
than the final draw request, conditional lien releases from all contractors,
subcontractors, and suppliers releasing all claims of lien in connection with
the work  for which the payment is requested; and (v) with respect to the final
draw request which shall cover at least ten percent (10%) of the TI Allowance,
original, executed unconditional lien releases from the general and all other
contractors and suppliers who performed work or furnished supplies for or in
connection with the Initial Alterations, final signed-off permits and as-built
drawings showing the Initial Alterations, as constructed.  All submittals under
this paragraph must be received by Landlord within twelve (12) months of the
Commencement Date, and Landlord shall have no obligation to make further
payments of the TI Allowance for submissions received after such twelve
(12)-month period has expired; provided, however, that after Landlord has
confirmed that all work has been completed and paid for and no liens have been
or may be filed against the Property with respect to the Initial Alterations,
which determination Landlord shall make as expeditiously as possible, up to
$500,000.00 of the unused TI Allowance may be applied by Tenant towards Rent
first coming due hereunder after such twelve (12)-month period has expired and
Landlord has made the above-referenced determination (but in no event shall such
amount be applied to a month later than the twentieth (20th) month of the
Term).  In no event shall Landlord be obligated to fund any portion of the TI
Allowance or allow any use of the TI Allowance as a rent credit when an Event of
Default under this Lease has occurred and is continuing.

(f)Concurrently with Tenant’s performance of its Initial Alterations,Landlord
will undertake and complete a renovation of the third (3rd) floor restrooms at a
cost of not less than $120,000.00, which amount shall be at Landlord’s sole cost
(and not part of Operating Expenses) and shall be in addition to the TI
Allowance.  Landlord shall use commercially reasonable efforts (i) to
accommodate Tenant’s reasonable and timely requests regarding the restrooms
renovation and (ii) to complete this project within the first five (5) months
following the Commencement Date.  Landlord’s restrooms renovation project shall
be completed in a good and workmanlike manner and in compliance with applicable
Laws.

24.INDEMNIFICATION.

(a)Subject to Section 9(e) and except to the extent caused by the gross
negligence or willful misconduct of Landlord, its agents or employees, Tenant
shall indemnify, defend, protect and hold harmless Landlord, Landlord’s property
manager, any subsidiary or affiliate of the foregoing, and their respective
officers, directors, shareholders, partners, employees, managers, contractors,
attorneys and agents (collectively, the “Landlord Indemnitees”) from and against
any and all claims arising from:  (1) any injury to or death of any person or
the damage to or theft, destruction, loss or loss of use of any property or
inconvenience (each, a “Loss”) arising from any occurrence on the Premises or
from the use of the Common Areas by any Tenant Party at any time prior to or
during the Term; or (2) Tenant’s failure to perform its obligations under this
Lease.  In case any action or proceeding is brought against Landlord by reason
of such claim, Tenant, upon notice from Landlord, shall defend the same at

22

--------------------------------------------------------------------------------

 

Tenant’s expense by counsel selected by Tenant reasonably satisfactory to
Landlord. The obligations of Tenant under this section arising by reason of any
occurrence taking place prior to or during the Term of this Lease shall survive
the expiration or any termination of this Lease.

(b)Subject to Section 9(e), Landlord shall indemnify, defend, protect and hold
harmless Tenant and its officers, directors, shareholders, partners, employees,
managers, contractors, attorneys and agents from and against any Loss arising
from (1) the gross negligence or willful misconduct of Landlord, its agents or
employees; or (2) Landlord’s failure to perform its obligations under this
Lease.  In case any action or proceeding is brought against Tenant by reason of
such claim, Landlord, upon notice from Tenant, shall defend the same at
Landlord’s expense by counsel selected by Landlord reasonably satisfactory to
Tenant.  The obligations of Landlord under this section arising by reason of any
occurrence taking place during the Term of this Lease shall survive the
expiration or any termination of this Lease.

25.BROKERS.  Landlord and Tenant each represents that it was not represented by
a broker in this transaction.  Landlord and Tenant covenant to pay, hold
harmless and indemnify each other from and against any and all cost, expense or
liability for any compensation, commissions or charges claimed by any broker or
agent utilized by the indemnitor with respect to this Lease or the negotiation
hereof.

26.WAIVER OF TERMS.  The failure of either party to object to any breach of any
term, covenant or condition by the other shall not be deemed to be a waiver of
such term, covenant or condition.  The subsequent acceptance of rent or other
performance hereunder by Landlord shall not be deemed to be a waiver of any
preceding breach by Tenant of any term, covenant or condition of this Lease,
other than the failure of Tenant to pay the particular rent so accepted,
regardless of Landlord’s knowledge of such preceding breach at the time of
acceptance of such rent.

27.HOLDING OVER.  If Tenant fails to vacate the Premises at the end of the Term,
then Tenant shall be a tenant at sufferance and, in addition to all other
damages and remedies to which Landlord may be entitled for such holding
over:  (a) Tenant shall pay, in addition to the other Rent, Base Rent equal to
one hundred fifty percent (150%) of the Base Rent payable during the last month
of the Term, and (b) Tenant shall otherwise continue to be subject to all of
Tenant’s obligations under this Lease.  The provisions of this Section 27 shall
not be deemed to limit or constitute a waiver of any other rights or remedies of
Landlord provided herein or at Law.  If Tenant fails to surrender the Premises
upon the termination or expiration of this Lease, in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall indemnify, defend and
hold Landlord harmless from all loss, costs (including reasonable attorneys’
fees) and liability resulting from such failure, including any claims made by
any succeeding tenant founded upon such failure to surrender, and any lost
profits to Landlord resulting therefrom. Notwithstanding the foregoing, if
Tenant holds over with Landlord’s express written consent, then Tenant shall be
a month-to-month tenant and Tenant shall pay, in addition to the other Rent,
Base Rent equal to one hundred twenty-five percent (125%) of the Base Rent
payable during the last month of the Term.

28.ESTOPPEL CERTIFICATE; FINANCIAL STATEMENTS.

(a)Tenant shall, within ten (10) business days after written notice from
Landlord, execute, acknowledge and deliver to Landlord a statement in writing
(i) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of such modification and certifying that this
Lease, as so modified, is in full force and effect) and the date to which the
Rent and other charges are paid in advance, if any; (ii) acknowledging that
there are not, to the best of its knowledge, any uncured defaults on the part of
Landlord hereunder, or specifying such defaults if any are claimed; and (iii)
acknowledging such other factual matters as may reasonably be requested.  Any
such statement may be conclusively relied upon by any prospective purchaser or
encumbrancer of the Premises.

(b)If Landlord desires to finance or refinance the Building or sell the
Building, Tenant hereby agrees to deliver to any lender or prospective purchaser
designated by Landlord, within ten (10) business days of Landlord’s written
request therefor, Tenant’s most recent audited financial statements (including
any notes to them) or, if no such audited statements have been prepared, such
other financial statements (and notes to them) as may have been prepared by an
independent certified public accountant or, failing those, Tenant’s internally
prepared financial statements.  If Tenant is a publicly traded corporation,
Tenant may satisfy its obligations hereunder by providing to Landlord Tenant’s
most recent annual and quarterly reports.  All such financial statements shall
be received in confidence and shall be used only for the purposes herein set
forth.  Under no circumstances, however, may Landlord require delivery of
Tenant’s financial statements more than once in any calendar year.

23

--------------------------------------------------------------------------------

 

29.TRANSFER OF LANDLORD’S INTEREST.  In the event of a sale or conveyance by
Landlord of Landlord’s interest in the Premises, other than a transfer for
security purposes only, Landlord shall be relieved from and after the date
specified in any such notice of transfer of all obligations and liabilities
accruing thereafter on the part of Landlord, provided Landlord transfers any
security deposit then held by Landlord to such successor-in-interest and
provided that Landlord’s transferee assumes in writing the obligations of
Landlord under this Lease.  Tenant’s right of occupancy under this Lease shall
not be affected by any such sale, and Tenant agrees to attorn to the purchaser
or assignee, provided such party agrees to perform the obligations of Landlord
under this Lease.

30.CONDEMNATION.  If any part of the Premises shall be taken or condemned for a
public or quasi-public use, and a part thereof remains which is susceptible of
occupation hereunder, this Lease shall, as to the part so taken, terminate as of
the date title shall vest in the condemnor, and the Rent payable hereunder shall
be adjusted for the remainder of the Term in proportion to the number of square
feet remaining after the condemnation to the number of square feet in the entire
Premises at the date of condemnation.  In any event, if the majority of the
Project shall be taken, each of Landlord and Tenant shall have the option to
terminate this Lease without further liability to the other effective as of the
date when title to the part so condemned vests in the condemnor.  Further,
Tenant may terminate this Lease if (i) more than twenty percent (20%) of the
Premises shall be taken or (ii) more than twenty percent (20%) of the Project
parking facilities shall be taken.  If a part or all of the Premises be taken or
condemned, all compensation awarded upon such condemnation or taking shall go to
Landlord and Tenant shall have no claim thereto, and Tenant hereby irrevocably
assigns and transfers to Landlord any right to compensation or damages to which
Tenant may be entitled during the Term hereof by reason of the condemnation of
all or part of the Premises; provided, however, that Tenant shall be entitled to
receive such damages or compensation for Tenant’s personal property, goodwill
and relocation expenses.  The rights contained in this Section 30 shall be
Tenant’s sole and exclusive remedy in the event of a taking or
condemnation.  Each party waives the provisions of Code of Civil Procedure
Section 1265.130 and 1265.150 and the provisions of any successor or other law
of like import.  

31.SUBORDINATION.

(a)This Lease, at Landlord’s option, shall be subordinate to any ground lease
(each, a “Primary Lease”), mortgage, deed of trust, or any other hypothecation
for security now or hereafter placed upon the Project (each, a “Mortgage”) and
to any and all advances made on the security thereof and to all renewals,
modifications, consolidations, replacements and extensions thereof.  If any
Mortgagee or ground lessor (each “Landlord’s Mortgagee”) shall elect to have
this Lease prior to the lien of its Mortgage or Primary Lease, and shall give
written notice thereof to Tenant, this Lease shall be deemed prior to such
Mortgage or Primary Lease, whether this Lease is dated prior or subsequent to
the date of said Mortgage or Primary Lease or the date of recording
thereof.  Any Landlord’s Mortgagee may elect at any time, unilaterally, to make
this Lease subordinate to its Mortgage, Primary Lease, or other interest in the
Premises by so notifying Tenant in writing.  The provisions of this Section
shall be self-operative and no further instrument of subordination shall be
required; however, in confirmation of such subordination, Tenant shall execute
and return to Landlord (or such other party designated by Landlord) within ten
(10) business days after written request therefor such commercially reasonable
documentation, in recordable form if required, as a Landlord’s Mortgagee may
reasonably request to evidence the subordination of this Lease to such
Landlord’s Mortgagee’s Mortgage or Primary Lease (including a subordination,
non-disturbance and attornment agreement) or, if the Landlord’s Mortgagee so
elects, the subordination of such Landlord’s Mortgagee’s Mortgage or Primary
Lease to this Lease, provided that any such documentation subordinating this
Lease to a Primary Lease or Mortgage shall contain commercially reasonable
non-disturbance provisions for Tenant’s benefit which provide in substance that
so long as Tenant is not in default under the Lease past applicable cure
periods, its use and occupancy of the Premises shall not be disturbed
notwithstanding any default of Landlord under such Mortgage or Primary
Lease.  In no event, however, shall Tenant be obligated to execute any document
which alters any material provision of this Lease.

(b)Tenant shall attorn to any party succeeding to Landlord’s interest in the
Premises, whether by purchase, foreclosure, deed in lieu of foreclosure, power
of sale, termination of lease, or otherwise, upon such party’s request, and
shall execute such commercially reasonable agreements confirming such attornment
as such party may reasonably request.

24

--------------------------------------------------------------------------------

 

(c)Tenant shall not seek to enforce any remedy it may have for any default on
the part of Landlord without first giving written notice by nationally
recognized overnight courier or by certified mail, return receipt requested,
specifying the default in reasonable detail, to any Landlord’s Mortgagee whose
address has been given to Tenant, and affording such Landlord’s Mortgagee a
reasonable opportunity to perform Landlord’s obligations hereunder.

(d)If Landlord’s Mortgagee shall succeed to the interest of Landlord under this
Lease, Landlord’s Mortgagee shall not be:  (1) liable for any act or omission of
any prior landlord (including Landlord), except that Landlord’s Mortgagee shall
not be relieved from the obligation to cure any defaults which are non-monetary
and continuing in nature, and such that failure to cure by Landlord’s Mortgagee
would constitute a continuing default under this Lease; (2) bound by any rent or
additional rent or advance rent which Tenant might have paid for more than one
(1) month in advance to any prior landlord (including Landlord), and all such
rent shall remain due and owing, notwithstanding such advance payment; (3) bound
by any security or advance rent deposit made by Tenant which is not delivered or
paid over to Landlord’s Mortgagee and with respect to which Tenant shall look
solely to Landlord for refund or reimbursement; (4) bound by any termination,
amendment or modification of this Lease made without Landlord’s Mortgagee’s
consent and written approval, except for those terminations, amendments and
modifications (A) expressly contemplated by this Lease or (B) permitted to be
made by Landlord without Landlord’s Mortgagee’s consent pursuant to the terms of
the loan documents between Landlord and Landlord’s Mortgagee; (5) subject to the
defenses which Tenant might have against any prior landlord (including
Landlord); and (6) subject to the offsets which Tenant might have against any
prior landlord (including Landlord) except for those offset rights which (A) are
expressly provided in this Lease, (B) relate to periods of time following the
acquisition of the Building by Landlord’s Mortgagee, and (C) Tenant has provided
written notice to Landlord’s Mortgagee and provided Landlord’s Mortgagee a
reasonable opportunity to cure the event giving rise to such offset
event.  Landlord’s Mortgagee shall have no liability or responsibility under or
pursuant to the terms of this Lease or otherwise after it ceases to own an
interest in the Building.  Nothing in this Lease shall be construed to require
Landlord’s Mortgagee to see to the application of the proceeds of any loan, and
Tenant’s agreements set forth herein shall not be impaired on account of any
modification of the documents evidencing and securing any loan.

32.FORCE MAJEURE.  Other than for Tenant’s obligations under this Lease that can
be performed by the payment of money (e.g., payment of Rent and the premiums for
insurance policies), whenever a period of time is herein prescribed for action
to be taken by either party hereto, such party shall not be liable or
responsible for, and there shall be excluded from the computation of any such
period of time, any delays due to strikes, riots, acts of God, shortages of
labor or materials, war (declared or undeclared), acts of terrorism,
governmental restrictions, or any other causes of any kind whatsoever which are
beyond the reasonable control of such party.

33.ATTORNEYS’ FEES.  If either Landlord or Tenant brings an action to enforce
the terms hereof or declare rights hereunder, the prevailing party in any such
action, or appeal thereon, shall be entitled to its reasonable attorneys’ fees
and court costs to be paid by the losing party as fixed by the court in the same
or separate suit, and whether or not such action is pursued to decision or
judgment.

34.NOTICES.  All notices and other communications given pursuant to this Lease
shall be in writing and shall be:  (1) mailed by first class, United States
Mail, postage prepaid, certified, with return receipt requested, and addressed
to the parties hereto at the address specified in the Basic Lease Information;
(2) hand delivered to the intended addressee at such address; or (3) sent by a
nationally recognized overnight courier service to the intended addressee at
such address.  All notices shall be effective upon the earlier to occur of
actual receipt, one (1) business day following deposit with a nationally
recognized overnight courier service, or three (3) days following deposit in the
United States mail.  The parties hereto may change their addresses by giving
notice thereof to the other in conformity with this provision.

35.LIENS.  Tenant shall keep the Premises and the Project free from any liens
arising out of any work performed, materials furnished, or obligations incurred
by Tenant.  All work performed, materials furnished, or obligations incurred by
or at the request of a Tenant Party shall be deemed authorized and ordered by
Tenant only, and Tenant shall not permit any mechanic’s liens to be filed
against the Premises or the Project in connection therewith.  Upon completion of
any such work, Tenant shall deliver to Landlord final unconditional lien waivers
from all contractors, subcontractors and materialmen who performed such
work.  If such a lien is filed, then Tenant shall, within ten (10) business days
after Landlord has delivered notice of the filing thereof to Tenant (or such
earlier time

25

--------------------------------------------------------------------------------

 

period as may be necessary to prevent the forfeiture of the Premises, the
Project or any interest of Landlord therein or the imposition of a civil or
criminal fine with respect thereto), either: (1) pay the amount of the lien and
cause the lien to be released of record; or (2) diligently contest such lien and
deliver to Landlord a bond or other security reasonably satisfactory to
Landlord.  If Tenant fails to timely take either such action, then Landlord may
pay the lien claim, and any amounts so paid, including expenses and interest,
shall be paid by Tenant to Landlord within thirty (30) days after Landlord has
invoiced Tenant therefor.  Landlord and Tenant acknowledge and agree that their
relationship is and shall be solely that of “landlord-tenant” (thereby excluding
a relationship of “owner-contractor,” “owner-agent” or other similar
relationships).  Accordingly, all materialmen, contractors, mechanics, laborers
and any other persons now or hereafter contracting with Tenant, any contractor
or subcontractor of Tenant or any other Tenant Party for the furnishing of any
labor, services, materials, supplies or equipment with respect to any portion of
the Premises, at any time from the date hereof until the end of the Term, are
hereby charged with notice that they look exclusively to Tenant to obtain
payment for same.  Nothing herein shall be deemed a consent by Landlord to any
liens being placed upon the Premises, the Project or Landlord’s interest therein
due to any work performed by or for Tenant or deemed to give any contractor or
subcontractor or materialman any right or interest in any funds held by Landlord
to reimburse Tenant for any portion of the cost of such work.  Tenant shall
indemnify, defend and hold harmless the Landlord Indemnitees from and against
all claims, demands, causes of action, suits, judgments, damages and expenses
(including attorneys’ fees) in any way arising from or relating to the failure
by any Tenant Party to pay for any work performed, materials furnished, or
obligations incurred by or at the request of a Tenant Party.  The foregoing
indemnity shall survive termination or expiration of this Lease.

36.RECORDATION.  Tenant shall not record this Lease or short form memorandum
hereof without the prior written consent of Landlord, which consent may be
withheld or denied in the sole and absolute discretion of Landlord, and any
recordation by Tenant shall be a material breach of this Lease.  Tenant grants
to Landlord a power of attorney to execute and record a release releasing any
such recorded instrument of record that was recorded without the prior written
consent of Landlord, which power of attorney is coupled with an interest and is
non-revocable during the Term.

37.RULES AND REGULATIONS.  Tenant shall faithfully observe and comply with any
reasonable Rules and Regulations that Landlord shall from time to time
promulgate.  A copy of the current Rules and Regulations is attached hereto as
Exhibit D.  Landlord reserves the right from time to time to make all reasonable
modifications to said rules.  The additions and modifications to those rules
shall be binding upon Tenant upon delivery of a copy of them to
Tenant.  Landlord shall not be responsible to Tenant for the nonperformance of
any said rules by any other tenants or occupants.  Landlord shall enforce the
Rules and Regulations in a non-discriminatory manner.

38.QUIET ENJOYMENT.  Landlord covenants and agrees with Tenant that upon Tenant
paying Rent and other monetary sums due under the Lease, and performing its
covenants and conditions under the Lease, Tenant shall and may peaceably and
quietly have, hold and enjoy the Premises for the Term without any manner of
hindrance or molestation from Landlord, anyone claiming by, through or under
Landlord, or any other person or entity, subject, however, to the terms of the
Lease.

39.PARKING.  Tenant shall be entitled to use the number of non-exclusive parking
spaces set forth in the Basic Lease Information throughout the Term at no
additional charge, subject to the terms of this Section 39.  The use by Tenant,
its employees and invitees, of the Parking Garage and surface lots of the
Project shall be subject to Landlord’s reasonable rules and regulations with
respect to the use thereof.  Tenant, its employees and invitees shall use no
more than the number of non-exclusive parking spaces provided for Tenant’s use
in the Basic Lease Information.

40.HAZARDOUS MATERIALS.

(a)During the Term of this Lease, Tenant shall comply with all Environmental
Laws (as defined in Section 40(h) below) applicable to the operation or use of
the Premises, will cause all other persons occupying or using the Premises to
comply with all such Environmental Laws, and will immediately pay or cause to be
paid all costs and expenses incurred by reason of such compliance.

26

--------------------------------------------------------------------------------

 

(b)Tenant shall not generate, use, treat, store, handle, release or dispose of,
or permit the generation, use, treatment, storage, handling, release or disposal
of, Hazardous Materials (as defined in Section 40(h) hereof) on the Premises or
the Project or transport or permit the transportation of Hazardous Materials to
or from the Premises or the Project except for limited quantities of household
cleaning products and office supplies used or stored at the Premises and
required in connection with the routine operation and maintenance of the
Premises, and in compliance with all applicable Environmental Laws.

(c)At any time and from time to time during the Term of this Lease, Landlord may
perform an environmental site assessment report concerning the Premises,
prepared by an environmental consulting firm chosen by Landlord, indicating the
presence or absence of Hazardous Materials caused or permitted by Tenant and the
potential cost of any compliance, removal or remedial action in connection with
any such Hazardous Materials on the Premises. Tenant shall grant and hereby
grants to Landlord and its agents reasonable access to the Premises following
delivery of reasonable prior written notice of access, and specifically grants
Landlord an irrevocable non-exclusive license to undertake such an assessment;
provided, however, that Landlord shall use commercially reasonable efforts to
not disturb the normal conduct of Tenant’s business while performing such
assessment.  If such assessment report indicates the presence of Hazardous
Materials caused or permitted by any Tenant Party, then such report shall be at
Tenant’s sole cost and expense, and the cost of such assessment shall be due and
payable within thirty (30) days of receipt of an invoice therefor.

(d)Tenant will immediately advise Landlord in writing once Tenant has knowledge
of any of the following:  (1) any pending or threatened Environmental Claim (as
defined in Section 40(h) below) against Tenant relating to the Premises or the
Project; (2) any condition or occurrence on the Premises or the Project that (a)
results in noncompliance by Tenant with any applicable Environmental Law, or (b)
could reasonably be anticipated to form the basis of an Environmental Claim
against Tenant or Landlord or the Premises; (3) any condition or occurrence on
the Premises or any property adjoining the Premises that could reasonably be
anticipated to cause the Premises to be subject to any restrictions on the
ownership, occupancy, use or transferability of the Premises under any
Environmental Law; and (4) the actual or anticipated taking of any removal or
remedial action by Tenant in response to the actual or alleged presence of any
Hazardous Material on the Premises or the Project.  All such notices shall
describe in reasonable detail the nature of the claim, investigation, condition,
occurrence or removal or remedial action and Tenant’s response thereto.  In
addition, Tenant will provide Landlord with copies of all communications
regarding the Premises with any governmental agency relating to Environmental
Laws, all such communications with any person relating to Environmental Claims,
and such detailed reports of any such Environmental Claim as may reasonably be
requested by Landlord.

(e)Tenant agrees to indemnify, defend and hold harmless the Landlord Indemnitees
from and against all obligations (including removal and remedial actions),
losses, claims, suits, judgments, liabilities, penalties, damages (including
consequential and punitive damages), costs and expenses (including reasonable
attorneys’ and consultants” fees and expenses) of any kind or nature whatsoever
that may at any time be incurred by, imposed on or asserted against such
Landlord Indemnitees directly or indirectly based on, or arising or resulting
from (a) the actual or alleged presence of Hazardous Materials on the Project
which is caused or knowingly permitted by Tenant or a Tenant Party and (b) any
Environmental Claim relating in any way to Tenant’s operation or use of the
Premises (the “Hazardous Materials Indemnified Matters”).  The foregoing
indemnity shall not include any Hazardous Materials placed on the Project by
Landlord, its employees, agents or contractors, by other tenants, or by any
unrelated third parties.  The provisions of this Section 40 shall survive the
expiration or sooner termination of this Lease.

(f)To the extent that the undertaking in the preceding paragraph may be
unenforceable because it is violative of any law or public policy, Tenant will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable Law to the payment and satisfaction of all Hazardous Materials
Indemnified Matters incurred by the Landlord Indemnitees.

(g)All sums paid and costs incurred by Landlord with respect to any Hazardous
Materials Indemnified Matter shall bear interest at the Default Rate from the
date so paid or incurred until reimbursed by Tenant, and all such sums and costs
shall be immediately due and payable on demand.

(h)(a) “Hazardous Materials” means:  (i) petroleum or petroleum products,
natural or synthetic gas, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, and radon gas; (ii) any substances defined as
or included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or “pollutants,”
or words of similar import, under any applicable Environmental Law; and (iii)
any

27

--------------------------------------------------------------------------------

 

other substance exposure which is regulated by any governmental authority; (b)
“Environmental Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code, policy or rule of common law now or hereafter in
effect and in each case as amended, and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment, relating to the environment, health, safety or Hazardous
Materials, including without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§ 9601 et seq.;
the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801 et seq.; the Clean
Water Act, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control Act, 15
U.S.C. §§ 2601 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f et seq.; the Atomic Energy Act, 42 U.S.C.
§§ 2011 et seq.; the Federal Insecticide, Fungicide and Rodenticide Act, 7
U.S.C. §§ 136 et seq.; the Occupational Safety and Health Act, 29 U.S.C. §§ 651
et seq.; and (c) “Environmental Claims” means any and all administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of non-compliance or violation, investigations, proceedings, consent
orders or consent agreements relating in any way to any Environmental Law or any
Environmental Permit, including without limitation (i) any and all Environmental
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Environmental Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to health, safety or the environment.

41.LANDLORD’S LIABILITY.  The liability of Landlord for any default by Landlord
under the terms of this Lease or any matter relating to or arising out of the
occupancy or use of the Premises and/or other areas of the Project shall be
limited to Tenant’s actual direct, but not consequential (or other speculative),
damages therefor and shall be recoverable only from the interest of Landlord in
the Project (including the rents and profits therefrom and insurance proceeds
disbursed with respect thereto).  Landlord’s partners, officers, directors,
shareholders, employees, owners or members and Landlord’s property manager and
lenders shall not be personally liable under this Lease.  Tenant agrees that no
other property or assets of Landlord or any partner, member or other owner of
Landlord shall be subject to levy, execution or other enforcement procedures for
satisfaction of any such judgment or decree; no partner, member or other owner
of Landlord shall be sued or named as a party in any suit or action (except as
may be necessary to secure jurisdiction over Landlord); no service of process
shall be made against any partner, member or other owner of Landlord (except as
may be necessary to secure jurisdiction over Landlord); no judgment shall be
taken against any partner, member or other owner of Landlord; no writ of
execution shall ever be levied against the assets of any partner, member or
other owner of Landlord; and these covenants, limitations and agreements are
enforceable both by Landlord and by any partner, member or other owner of
Landlord.

42.USA PATRIOT ACT.  Tenant and Landlord each warrants and represents to the
other that it is not, and shall not become, a person or entity with whom the
other party is restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including, but
not limited to, those named on OFAC’s Specially Designated and Blocked Persons
list) or under any statute, executive order (including but not limited to the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism)
or other governmental actions, and is not and shall not engage in any dealings
or transactions or be otherwise associated with such persons or entities.

43.CIVIL CODE SECTION 1938 ADVISORY.  Landlord hereby advises Tenant that the
Project has not been inspected by a Certified Access Specialist.

44.EXPANSION RIGHTS.

(a)Landlord shall notify Tenant (the “Availability Notice”) of the availability
of any space located on the first (1st) or second (2nd) floors of the Building
(each increment of space, hereinafter an “Expansion Space”) at such times as any
such Expansion Space becomes available for leasing, except that Landlord may
renew, extend or redocument the lease of the current occupant of each Expansion
Space without providing an Availability Notice to Tenant.  Upon receipt of the
Availability Notice, Tenant shall notify Landlord within fifteen (15) days of
its decision whether or not to lease the subject Expansion Space.  If Tenant
fails to notify Landlord within such fifteen (15)-day period, Tenant’s right of
first offer with respect to the subject Expansion Space under this Section 44
shall be void and of no further force or effect.

28

--------------------------------------------------------------------------------

 

(b)If Tenant timely exercises its option to lease the subject Expansion Space by
written notice to Landlord (the “Election Notice”) in accordance with Section
44(a) above, the parties shall promptly enter into an amendment to the Lease
prepared by Landlord (the “Expansion Amendment”) incorporating an exhibit
showing the location of the subject Expansion Space and containing the following
provisions:  (i) setting forth the date Tenant will lease the Expansion Space
(which date shall be on or about the date of anticipated availability); (ii)
stating the Base Rent for the Expansion Space which shall be determined in
accordance with the provisions of Section 44(c) below; (iii) confirming delivery
of the Expansion Space to Tenant in its then “AS IS” condition with no
requirement for any tenant improvements or funds therefor from Landlord; (iv)
setting forth Tenant’s adjusted proportionate share of Operating Expenses; (v)
increasing Tenant’s pro rata share of automobile parking spaces based on the
square footage of the Expansion Space; and (vi) making such other adjustments to
the Lease as are logically necessary to reflect the addition of the Expansion
Space.  The Term for the Expansion Space shall be coterminous with the Term for
the Premises and shall commence upon delivery.  Subject to the foregoing, all
terms of this Lease shall apply to Tenant’s leasing of the Expansion Space.

(c)Base Rent for any Expansion Space leased pursuant to this Section 44 shall be
calculated using the following per square foot rental rates, to be applied based
on the months in the Term during which such Expansion Space is leased:

 

 

 

Monthly Base Rent Rate

Lease Months

 

Per Rentable Square Foot

1 – 12

 

$3.50

13 – 24

 

$3.61

25 – 36

 

$3.71

37 – 48

 

$3.82

49 – 60

 

$3.94

61 – 72

 

$4.06

73 – 84

 

$4.18

 

(d)Notwithstanding anything to the contrary in Sections 44(b) and (c) above,
Landlord and Tenant, by mutual agreement, may alter any of the terms of the
Lease with respect to the Expansion Space, including (solely by way of
illustration) the Base Rent rate(s), the timing for delivery of the Space, and
the provision of an allowance for tenant improvements.

45.EQUIPMENT RIGHTS.

(a)As of the Commencement Date, Tenant has installed four (4) antennae on the
roof of the Building as well as two (2) cell phone repeaters located in one of
the electrical rooms on the third (3rd) floor, and associated fiber optic
conduits, telephone lines and other communication-related wiring (collectively,
the “Wiring”) running through the Building in conjunction with each (all,
collectively, the “Existing Equipment”).  At no additional charge to Tenant
(Rent or otherwise), Tenant shall be permitted to maintain, repair, replace and
upgrade all such Existing Equipment (including Wiring) throughout the Term, and
Tenant shall have roof access for purposes of same, as well as access to such
other locations in the Building where such Wiring may be located (subject to the
terms of any leases with other tenants that lease such other locations).  Tenant
shall be responsible for coordinating access with any other tenant if any of
Tenant’s Wiring is located in another tenant’s premises or if access through
such tenant’s premises is required to get to such Wiring.  Tenant shall repair
any damage caused to the other tenant’s premises by Tenant or its agents,
employees or contractors and shall be solely responsible for compensating the
other tenant for any out-of-pocket costs incurred by it on account of such work.

(b)Subject to the terms and conditions set forth in this Section 45, Landlord
will permit Tenant to place up to four (4) additional satellite dishes and/or
antennae on the roof of the Building with associated Wiring and, at Tenant’s
option, additional cell phone repeaters in one or more of the electrical rooms
located within Tenant’s Premises (collectively, the “Additional Equipment”) for
its own use and not for relet, and such right shall include the right to replace
such Additional Equipment with any technological evolutions thereof.  Placement
of such Additional Equipment shall comply with all applicable Laws.  Landlord
will not charge any additional fee (Rent or otherwise) associated with Tenant’s
use of the roof and the electrical rooms for its Additional Equipment.  The
location of the Additional Equipment, and the plans and specifications for such
Additional Equipment and its installation, shall be subject to Landlord’s
approval, which shall not be unreasonably withheld, conditioned or delayed.  If
the installation will involve penetration of the roof membrane, then Tenant
shall, at its sole cost and expense, provide protection to the roof membrane as
Landlord may deem reasonably necessary so that such membrane is not damaged by
maintenance or installation personnel.

29

--------------------------------------------------------------------------------

 

(c)Tenant shall be responsible for all costs relating to the installation,
maintenance and removal of the Existing Equipment and any Additional Equipment,
including without limitation the repair of any damage to the roof or the
Building caused by such installation, operation, maintenance and
removal.  Landlord shall have the right to inspect the installation and any
maintenance of such equipment.  Landlord shall have the right, upon not less
than two (2) business days’ notice to Tenant, and at Landlord’s sole cost, to
relocate the Existing Equipment or any Additional Equipment, provided that (i)
Landlord has a legitimate reason for such relocation; (ii) Landlord shall
minimize the relocation to the extent practicable; and (iii) such relocation
does not result in any diminution of the signal strength thereof; provided,
however, that if the timing of any such proposed relocation would pose an
unreasonable hardship on Tenant, Landlord shall reasonably accommodate Tenant’s
request for a change in the timing of the equipment relocation.  Landlord shall
permit a representative of Tenant to be present during any such equipment
relocation.  Except to the extent caused by the gross negligence or willful
misconduct of Landlord, its agents or employees, Landlord shall not be liable
for any damage to the Existing Equipment or any Additional Equipment.  Upon
vacating the Premises, Tenant shall remove the Existing Equipment, any
Additional Equipment and all associated Wiring installed by Tenant and shall
restore the roof to substantially its condition prior to installation of
Tenant’s equipment described herein, reasonable wear and tear and casualty
damage excepted.  Landlord shall have the right to perform maintenance and
repairs on the roof and shall avoid disrupting Tenant’s operation of the
Existing Equipment and any Additional Equipment.

(d)At no additional charge to Tenant (Rent or otherwise), Tenant shall have a
right throughout the Term to maintain, repair, upgrade and replace that certain
Data Center cooling system equipment (the “Cooling System”) located within an
enclosure situated on the top of the Parking Garage, and Tenant shall have
reasonable access thereto for purposes of same. Tenant shall be permitted to
maintain, repair, upgrade and replace the plumbing lines that connect the
Cooling System with the Data Center.  Further, Tenant shall be permitted to
expand such existing Cooling System within the confines of said enclosure as
reasonably required to support Tenant’s Data Center.  To the extent not in
conflict with this Section 45(d), the terms of Section 45(c) shall apply to the
Cooling System equipment referenced herein.  Tenant shall ensure that the
Cooling System is separately metered for electricity, and will reimburse
Landlord monthly within thirty (30) days of Landlord’s billing for the
electrical charges incurred for the Cooling System as shown on the meter, based
on standard rates charged by the utility provider to Landlord (which shall not
reflect any mark-up beyond what Landlord is charged by the utility provider).

46.GENERAL PROVISIONS.

(a)Whenever the singular number is used in this Lease and when required by the
context, the same shall include the plural, and the masculine gender shall
include the feminine and neuter genders, and the word “person” shall include
corporation, firm or association.  If there be more than one Tenant, the
obligations imposed upon Tenant under this Lease shall be joint and several.

(b)The headings or titles to paragraphs of this Lease are not part of this Lease
and shall have no effect upon the construction or interpretation of any part of
this Lease.

(c)This instrument contains all of the agreements and conditions made between
the parties of this Lease and may not be modified orally or in any other manner
than by an agreement in writing signed by all parties to this Lease.

(d)Time is of the essence of each term and provision of this Lease.

(e)Except as otherwise expressly stated, each payment required to be made by
Tenant shall be in addition to and not in substitution for other payments to be
made by Tenant.

(f)The terms and provisions of this Lease shall be binding upon and inure to the
benefit of the heirs, executors, administrators, successors and permitted
assigns of Landlord and Tenant under this Lease.

(g)All covenants and agreements to be performed by Tenant under any of the terms
of this Lease shall be performed by Tenant at Tenant’s sole cost and expense and
without any abatement of Rent, except as expressly provided herein.

30

--------------------------------------------------------------------------------

 

(h)The rights, powers, elections and remedies of a party contained in this Lease
shall be construed as cumulative and none of them is or shall be considered
exclusive and none of them is or shall be considered exclusive of any rights or
remedies allowed by Law, and the exercise of one or more rights, powers,
elections or remedies shall not impair a party’s right to exercise any other.

(i)If any term, covenant, condition or provision of this Lease is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the provisions shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.

(j)Landlord and Tenant each hereby waives its right to trial by jury.

(k)LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES
ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE, AND TENANT’S OBLIGATION
TO PAY RENT HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE
PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, TENANT SHALL CONTINUE TO PAY THE RENT, WITHOUT
ABATEMENT, DEMAND, OFFSET OR DEDUCTION, NOTWITHSTANDING ANY BREACH BY LANDLORD
OF ITS DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.

(l)Tenant (if a corporation, partnership or other business entity) hereby
represents and warrants to Landlord that Tenant is a duly formed and existing
entity qualified to do business in the State of California, that Tenant has full
right and authority to execute and deliver this Lease, and that each person
signing on behalf of Tenant is authorized to do so.

(m)Landlord (if a corporation, partnership or other business entity) hereby
represents and warrants to Tenant that Landlord is a duly formed and existing
entity qualified to do business in the State of California, that Landlord has
full right and authority to execute and deliver this Lease, and that each person
signing on behalf of Landlord is authorized to do so.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

31

--------------------------------------------------------------------------------

 

(n)This Lease shall be governed by and construed in accordance with the laws of
the State of California.

This Lease is executed as of the Lease Date first above written.

 

LANDLORD:

 

TENANT:

 

 

 

CREF 777 LLC,

 

KEYNOTE SYSTEMS, INC.,

a Delaware limited liability company

 

A Delaware corporation

 

 

 

 

 

By:

 

CREF VIII REIT LLC,

 

By:

 

/s/ David Peterson

 

 

a Delaware limited liability company,

 

Name:

 

David Peterson

 

 

Its Sole Member and Manager

 

Title:

 

Chief Accounting Officer

 

 

 

 

 

By:

 

/s/ Kelly Kinnon

 

Date:

 

November 21, 2013

Name:

 

Kelly Kinnon

 

 

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

Date:

 

November 21, 2013

 

 

 

 

 

 

 

32

--------------------------------------------------------------------------------

 

EXHIBIT A

FLOOR PLANS OF THE PREMISES

[g201711151837576746721.jpg]

A-1

--------------------------------------------------------------------------------

 

 

[g201711151837576996722.jpg]

A-2

--------------------------------------------------------------------------------

 

[g201711151837577226723.jpg]

 

A-3

--------------------------------------------------------------------------------

 

EXHIBIT A-1

FLOOR PLAN OF TEMPORARY PREMISES

 

[g201711151837577476724.jpg]

 

 

 

A-1-1

--------------------------------------------------------------------------------

 

EXHIBIT B

RULES AND REGULATIONS

1.

Subject to the terms of Section 12 of the Lease, no sign, placard, picture,
advertisement, name or notice shall be installed or displayed on any part of the
outside or inside of the Building without the prior written consent of Landlord,
except that photographs and art work and other typical office wall hangings may
be displayed within the Leased Premises. Landlord shall have the right to
remove, at Tenant’s expense and without notice, any sign installed or displayed
in violation of this rule.

2.

If Landlord objects in writing to any curtains, blinds, shades, screens or
hanging plants or other similar objects attached to or used in connection with
any window or door of the Premises, Tenant shall immediately discontinue such
use. No awning shall be permitted on any part of the Premises. Tenant shall not
place anything against or near glass partitions or doors or windows which may
appear unsightly from outside the Premises.

3.

Tenant shall not obstruct any sidewalks, halls, passages, exits, entrances,
elevators or stairways of the Building. The halls, passages, exits, entrances,
elevators and stairways are not open to the general public. Landlord shall in
all cases retain the right to control and prevent access thereto of all persons
whose presence in the reasonable, good faith judgment of Landlord would be
prejudicial to the safety, character, reputation and interest of the Building
and its tenants; provided, however, that nothing herein contained shall be
construed to prevent such access to persons with whom any tenant normally deals
in the ordinary course of its business, unless such persons are engaged in
illegal activities. No tenant and no employee or invitee of any tenant shall go
upon the roof of the Building except as expressly provided in the Lease.

4.

Subject to the terms of Section 12 of the Lease, the directory of the Building
will be provided exclusively for the display of the name and location of tenants
only, and Landlord reserves the right to exclude any other names therefrom.

5.

All cleaning and janitorial services for the Premises shall be provided
exclusively through Landlord, and except with the written consent of Landlord,
no person or persons other than those approved by Landlord shall be employed by
Tenant or permitted to enter the Building for the purpose of cleaning the same.
Tenant shall not cause any unnecessary labor by carelessness or indifference to
the good order and cleanliness of the Premises.

6.

Landlord will furnish Tenant, free of charge, with two keys to each door lock in
the Premises. Landlord may make a reasonable charge for any additional keys
Tenant requires. Landlord will also furnish Tenant with access cards for the
Building lobby and elevator. For each access card, Tenant will complete the
access card form indicating, at a minimum, the employee’s name assigned to the
access card. All access cards will be subject to an access card deposit which is
refundable upon return of the access card.Tenant shall not make or have made
additional keys, and Tenant shall not alter any lock or install a new additional
lock or bolt on any door of its Premises. Tenant, upon the termination of its
tenancy, shall deliver to Landlord all door keys and all access cards which have
been furnished to Tenant, and in the event of loss of any keys or access cards
so furnished, shall pay Landlord therefor.

7.

If Tenant requires telephonic, internet, burglar alarm or similar services,
Tenant shall first obtain, and comply with, Landlord’s instructions for their
installation.

8.

Any freight elevator shall be available for use by all tenants in the Building,
subject to such reasonable scheduling as Landlord in its reasonable discretion
shall deem appropriate (in all events, movement of heavy equipment and
furniture, as well as tenant move-ins and move-outs, shall only be conducted
after normal business hours). No equipment, materials, furniture, packages,
supplies, merchandise or other property will be received in the Building or
carried in the elevators except between such hours and in such elevators as may
reasonably be designated by Landlord.

9.

Tenant shall not place a load upon any floor of the Premises which exceeds the
load per square foot which such floor was designed to carry and which is allowed
by Law.Landlord shall have the right to prescribe the weight, size and position
of all heavy equipment, materials, furniture or other heavy property brought
into the Building. Heavy objects shall, if considered necessary by Landlord,
stand on such platforms as determined by Landlord to be necessary to properly
distribute the weight. Business machines and mechanical equipment

B-1

--------------------------------------------------------------------------------

 

belonging to Tenant, which cause noise or vibration that may be transmitted to
the structure of the Building or to any space therein to such a degree as to be
objectionable to Landlord or to any tenants in the Building, shall be placed and
maintained by Tenant, at Tenant’s expense, on vibration eliminators or other
devices sufficient to eliminate noise or vibration. The persons employed to move
such equipment in or out of the Building must be reasonably acceptable to
Landlord. Except to the extent caused by the gross negligence or willful
misconduct of Landlord, its agents or employees, Landlord will not be
responsible for loss of, or damage to, any such equipment or other property from
any cause, and all damage done to the Building by maintaining or moving such
equipment or other property shall be repaired at the expense of Tenant.

10.

Tenant shall not use or keep in the Premises any kerosene, gasoline or other
inflammable or combustible fluid or material other than those limited quantities
necessary for the operation or maintenance of office equipment. Tenant shall not
use or permit to be used in the Premises any foul or noxious gas or substance,
or permit or allow the Premises to be occupied or used in a manner offensive or
objectionable to Landlord or other occupants of the Building by reason of noise,
odors or vibrations, nor shall Tenant bring into or keep in or about the
Premises any birds or animals, except guide animals where appropriate.

11.

Tenant shall not use any method of heating or air conditioning other than that
supplied by Landlord, provided that any supplemental air conditioning located in
the Premises on the Commencement Date may be used, maintained and replaced by
Tenant over the course of the Term.

12.

Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate with Landlord to assure the most effective operation of the Building’s
heating and air conditioning and to comply with any governmental energy-saving
rules, laws or regulations of which Tenant has actual notice, and shall refrain
from adjusting controls. Tenant shall keep corridor doors closed when not in
use.

13.

Landlord reserves the right, exercisable following reasonable advance notice to
Tenant, to change the name and street address of the Building.

14.

Landlord reserves the right to exclude from the Building between the hours of 6
p.m. and 7 a.m. the following day, or such other hours as may be established
from time to time by Landlord, and on Sundays and legal holidays, any person
unless that person is known to the person or employee in charge of the Building
and has a security badge or is properly identified. Tenant shall be responsible
for all persons for whom it requests security badges and shall be liable to
Landlord for all acts of such persons. Landlord shall not be liable for damages
for any error with regard to the admission to or exclusion from the Building of
any person. Landlord reserves the right to prevent access to the Building in
case of invasion, mob, riot, public excitement or other commotion by closing the
doors or by other appropriate action.

15.

Tenant shall close and lock the doors of its Premises and entirely shut off all
water faucets or other water apparatus, and electricity, gas or air outlets
before Tenant and its employees leave the Premises. Tenant shall be responsible
for any damage or injuries sustained by other tenants or occupants of the
Building or by Landlord for noncompliance with this rule.

16.

Tenant shall not accept barbering or bootblacking service upon the Premises,
except at such hours and under such regulations as may be fixed by Landlord.

17.

The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by the tenant who, or whose employees or invitees, shall have caused
it.

18.

Tenant shall not sell, or permit the sale at retail, of newspapers, magazines,
periodicals, theater tickets or any other goods or merchandise to the general
public in or on the Premises. Tenant shall not make any room-to-room
solicitation of business from other tenants in the Building.

19.

Except as permitted in the Lease, Tenant shall not install any radio or
television antenna, loudspeaker or other devise on the roof or exterior walls of
the Building.

B-2

--------------------------------------------------------------------------------

 

20.

Landlord reserves the right to direct electricians as to where and how telephone
and telegraph wires are to be introduced to the Premises. Tenant shall not cut
or bore holes for wires without Landlord’s consent, not to be unreasonably
withheld. Tenant shall not affix any floor covering to the floor of the Premises
in any manner except as reasonably approved by Landlord. Tenant shall repair any
damage resulting from noncompliance with this rule.

21.

Tenant shall not install, maintain or operate upon the Premises any vending
machine without the written consent of Landlord except for vending machines for
its employees’ and invitees’ use.

22.

Canvassing, soliciting and distribution of handbills or any other written
material, and peddling in the Building are prohibited, and each tenant shall
cooperate to prevent same.

23.

Landlord reserves the right to exclude or expel from the Building any person
who, in Landlord’s judgment, is intoxicated or under the influence of liquor or
drugs or who is in violation of any of the Rules and Regulations of the
Building.

24.

Tenant shall store all its trash and garbage within its Premises. Tenant shall
not place in any trash box or receptacle any material which cannot be disposed
of in the ordinary and customary manner of trash and garbage disposal. All
garbage and refuse disposal shall be made in accordance with directions issued
from time to time by Landlord.

25.

The Premises shall not be used for the storage of merchandise held for sale to
the general public, or for lodging or for manufacturing of any kind, nor shall
the Premises be used for any improper, immoral or objectionable purpose. No
cooking shall be done or permitted by any tenant on the Premises, except that
use by Tenant of Underwriters’ Laboratory- approved equipment for brewing
coffee, tea, hot chocolate and similar beverages and microwave ovens for cooking
food shall be permitted, provided that such equipment and use is in accordance
with all applicable Laws.

26.

Tenant shall not use in any space or in the public halls of the Building any
hand trucks except those equipped with rubber tires and side guards or such
other material-handling equipment as Landlord may reasonably approve. Tenant
shall not bring any other vehicles of any kind into the Building.

27.

Without the written consent of Landlord, Tenant shall not use the name of the
Building in connection with or in promoting or advertising the business of
Tenant except as Tenant’s address.

28.

Tenant shall comply with all safety, fire protection and evacuation procedures
and regulations established by Landlord or any governmental agency.

29.

Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.

30.

The requirements of Tenant will be attended to only upon appropriate application
to the office of the Building by an authorized individual. Employees of Landlord
shall not perform any work or do anything outside of their regular duties unless
under special instructions from Landlord, and no employee of Landlord will admit
any person (Tenant or otherwise) to any office without specific instructions
from Landlord.

31.

Tenant shall not park its vehicles in any parking areas designated by Landlord
as areas for parking by visitors to the Building. Tenant shall not leave
vehicles in the Building parking areas overnight nor park any vehicles in the
Building parking areas other than automobiles, motorcycles, motor driven or
non-motor driven bicycles or four-wheeled trucks.

32.

Tenant shall have the non-exclusive right to use the (i) Building auditorium and
(ii) the Building conference room (both located on the first (1st) floor) for
work-related events from time to time throughout the Term based on (a)
availability and (b) Landlord’s non-discriminatory, customary scheduling
policies; and provided further that Tenant complies with the rules for
scheduling such usage, and pays such non-discriminatory, customary usage
charge(s) as may be imposed by Landlord from time to time, if any.

33.

Tenant may place furniture on the deck outside of its office provided the
following are complied with:

(i)The furniture shall not be anchored onto the deck. (The Building is a
post-tension slab construction and must be x-rayed if any holes are to be
drilled onto the floor deck. In addition, the holes may result in leakage to the
floor below.)

B-3

--------------------------------------------------------------------------------

 

(ii)The furniture must be all white, silver, beige or black. No other colors of
furniture will be allowed onto the deck area.

(iii)The furniture must not be taller than the parapet wall surrounding the deck
area in order to not be seen.

(iv)The furniture must be heavy enough that if a high wind blew the furniture
would not be susceptible to being blown off. For example, plastic chairs would
not be an option, as they would blow around in the heavy wind.

(v)“Furniture” includes only chairs, lounge chairs and tables. Without limiting
the generality of the foregoing, items prohibited on the deck include, but are
not limited to, barbeques, heat lamps (including gas lamps), torches, umbrellas,
plants, lamps or any other items which would require the use of gas, chemicals,
electricity or fire.

(vi)If Tenant wants to utilize a stereo on the deck, it may be used after 5:00
pm Monday through Friday. Please remember to be considerate of our neighbors, as
there is a lot of residential property surrounding the Building.

(vii)Smoking is prohibited on the deck.

34.

Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no such waiver by Landlord shall be
construed as a continuous waiver of such Rules and Regulations against any or
all of the tenants of the Building.

35.

These Rules and Regulations are in addition to, and shall not be construed to in
any way modify or amend in whole or in part, the terms, covenants, agreements
and conditions of any lease of premises in the Building.

36.

Landlord reserves the right to make such other reasonable Rules and Regulations
as, in its reasonable judgment, may from time to time be needed for safety and
security, for care and cleanliness of the Building and for the preservation of
good order therein. Tenant agrees to abide by all such Rules and Regulations
hereinabove stated and any additional rules and regulations which are adopted.

37.

Tenant shall be responsible for the observance of all of the foregoing rules by
each Tenant Party.

 

 

 

B-4

--------------------------------------------------------------------------------

 

EXHIBIT C

RENEWAL OPTIONS

A.If no Event of Default (beyond any applicable notice and cure period) exists
at the time of the election, Tenant may renew this Lease for two (2) additional
periods of five (5) years each (each, an “Extension Term”) by delivering written
notice of the exercise thereof to Landlord not earlier than twelve (12) months
nor later than eight (8) months before the expiration of the initial Term or
first Extension Term, as applicable.  All the terms and conditions set forth in
the Lease shall apply during the Extension Tem(s), subject to the remainder of
this Exhibit C.

B.The Base Rent payable for each month during each Extension Term shall be set
at the then-prevailing fair market rental rate (the “Prevailing Rental Rate”)
for renewals of space of equivalent quality, size and location in comparable
Class A office buildings in Central San Mateo County, with the length of the
subject Extension Term, the credit standing of Tenant, tenant improvement
allowances then being granted in the marketplace and other market rent
concessions then being offered in the marketplace to be taken into account.  The
Prevailing Rental Rate shall include the periodic rental increases, if any, that
would be included for space leased for the period the Premises will be covered
by the Lease. As used herein, “then-prevailing” shall mean the time period which
is six (6) months prior to the commencement of the subject Extension Term and
not the commencement date of the subject Extension Term.  No later than six (6)
months before the expiration of the initial Term or the first Extension Term, as
applicable, Landlord shall deliver to Tenant written notice of Landlord’s
determination of the Prevailing Rental Rate and shall advise Tenant of the
required adjustment to Base Rent, if any, and any other terms and conditions
offered.  Tenant shall, within fifteen (15) days after receipt of Landlord’s
notice, notify Landlord in writing whether Tenant accepts or rejects Landlord’s
determination of the Prevailing Rental Rate.  If Tenant rejects Landlord’s
determination of the Prevailing Rental Rate, Tenant’s written notice shall
include Tenant’s own determination of the Prevailing Rental Rate.  If Tenant
does not deliver any written notice to Landlord within fifteen (15) days after
receipt of Landlord’s notice of the Prevailing Rental Rate, Tenant shall be
deemed to have withdrawn its exercise of its rights under this Exhibit,
whereupon Tenant’s rights under this Exhibit shall be null and void and of no
further force or effect.  If Tenant and Landlord disagree on the Prevailing
Rental Rate, then Landlord and Tenant shall attempt in good faith to agree upon
the Prevailing Rental Rate.  If by that date which is four (4) months prior to
the commencement of the subject Extension Term (the “Option Trigger Date”),
Landlord and Tenant have not agreed in writing as to the Prevailing Rental Rate,
the parties shall determine the Prevailing Rental Rate in accordance with the
procedure set forth in Paragraph C below.

C.If Landlord and Tenant are unable to reach agreement on the Prevailing Rental
Rate by the Option Trigger Date, then within ten (10) days of the Option Trigger
Date, Landlord and Tenant shall each simultaneously submit to the other in a
sealed envelope its good faith estimate of the Prevailing Rental Rate.  If
either Landlord or Tenant fails to propose a Prevailing Rental Rate, then the
Prevailing Rental Rate proposed by the other party shall prevail.  If the higher
of such estimates is not more than one hundred five percent (105%) of the lower,
then the Prevailing Rental Rate shall be the average of the two.  Otherwise, the
dispute shall be resolved by arbitration in accordance with the remainder of
this Paragraph C.  Within seven (7) days after the exchange of estimates, the
parties shall select as an arbitrator a licensed real estate broker with at
least ten (10) years of experience leasing premises in Class A office buildings
in Central San Mateo County (a “Qualified Arbitrator”).  If the parties cannot
agree on a Qualified Arbitrator, then within a second period of seven (7) days,
each shall select a Qualified Arbitrator and within ten (10) days thereafter the
two appointed Qualified Arbitrators shall select a third Qualified Arbitrator
(which third Qualified Arbitrator shall not previously have represented either
party hereto) and the third Qualified Arbitrator shall be the sole arbitrator
(the “Sole Arbitrator”).  If one party shall fail to select a Qualified
Arbitrator within the second seven (7)-day period, then the Qualified Arbitrator
chosen by the other party shall be the Sole Arbitrator.  Within thirty (30) days
after submission of the matter to the Sole Arbitrator, the Sole Arbitrator shall
determine the Prevailing Rental Rate by choosing whichever of the estimates
submitted by Landlord and Tenant the Sole Arbitrator judges to be more
accurate.  The Sole Arbitrator shall notify Landlord and Tenant of his or her
decision, which shall be final and binding.  If the Sole Arbitrator believes
that expert advice would materially assist him or her, the Sole Arbitrator may
retain one or more qualified persons to provide expert advice.  The fees of the
arbitrator selected by each party shall be borne by that party.  The fees of the
Sole Arbitrator and the expenses of the arbitration proceeding, including the
fees of any expert witnesses retained by the Sole Arbitrator, shall be shared
equally by Landlord and Tenant.

C-1

--------------------------------------------------------------------------------

 

D.If Tenant timely notifies Landlord that Tenant accepts Landlord’s
determination of the Prevailing Rental Rate, or following resolution of the
Prevailing Rental Rate via mutual agreement or via arbitration, whichever shall
be applicable, then, on or before the commencement date of the subject Extension
Term, Landlord and Tenant shall execute an amendment to this Lease prepared by
Landlord extending the Term on the same terms provided in this Lease, except as
follows:

(i)Base Rent shall be adjusted to the Prevailing Rental Rate (which shall be the
rental rate set forth in Landlord’s determination of the Prevailing Rental Rate,
the rental rate determined by mutual agreement or the Prevailing Rental Rate
determined by arbitration, as the case may be;

(ii)Tenant shall have no further renewal option beyond the two (2) Extension
Terms herein described unless expressly granted by Landlord in writing;  

(iii)the Base Year shall be changed, effective as of the commencement of the
Extension Term, to the calendar year following the year in which the subject
Extension Term commences; and

(iv)Landlord shall lease the Premises to Tenant in their then-current condition,
and Landlord shall not provide to Tenant any allowances (e.g., improvement
allowance) or other tenant inducements, unless so provided in Landlord’s
determination of the Prevailing Rental Rate or otherwise agreed upon by the
parties.

E.Tenant’s rights under this Exhibit shall terminate if (1) this Lease or
Tenant’s right to possession of the Premises is terminated, (2) Tenant assigns
any of its interest in this Lease, except to a Permitted Transferee, or (3)
Tenant fails to timely exercise its option under this Exhibit, time being of the
essence with respect to Tenant’s exercise thereof.

F.If Tenant fails to timely exercise its first option hereunder, then Tenant’s
rights to exercise its second option hereunder shall automatically be null and
void.

G.All references in the Lease to the “Term” thereof shall include any
duly-exercised Extension Term.

 

 

 

C-2

--------------------------------------------------------------------------------

 

EXHIBIT B

FLOOR PLAN OF SUBLEASED PREMISES

 

[g201711151838001486725.jpg]

 

 

 

B-1

--------------------------------------------------------------------------------

 

 

[g201711151838001676726.jpg]

 

 

 

A-1

--------------------------------------------------------------------------------

 

EXHIBIT C

SCHEDULE DESCRIBING THE

SUBLEASED PERSONAL PROPERTY

The following described furniture, fixtures, equipment (including AV equipment)
and cabling in the Subleased Premises is INCLUDED in the Subleased Personal
Property:

(1) dual-spout kegerator, (2) billiards table and related accessories, (3)
shuffle board table and related accessories, (4) treadmill desk, (5) stationary
bicycle desk, (6) the furniture described on the attached five page furniture
inventory description, and (7) the following AV equipment:

 

 

 

Item

 

Model

Command center Conf. RM

 

 

 

 

 

 

Ceiling mics (2)

 

 

Four Freedom Plaza Conf. RM

 

 

 

 

 

 

Sharp 70” LED panel

 

lc‐70eq10u

Daily Bugle Conf. RM

 

 

 

 

 

 

Samsung 60” LED panel

 

UN60F6300

Hall of Justice Conf. RM

 

 

 

 

 

 

Samsung 60” LED panel

 

UN60F6300

Fortress of Solitude Conf. RM

 

 

 

 

 

 

Samsung 60” LED panel

 

UN60F6300

Baxter Building Conf. RM

 

 

 

 

 

 

Samsung 60” LED panel

 

UN60F6300

Altantis Conf. RM

 

 

 

 

 

 

Samsung 60” LED panel

 

UN60F6300

Xaviers Mansion Conf. RM

 

 

 

 

 

 

Sharp 70” LED panel

 

lc‐70eq10u

The Bat Cave Conf. RM

 

 

 

 

 

 

Samsung 60” LED panel

 

UN60F6300

K‐bar

 

 

 

 

 

 

Sharp 70” LED panel

 

lc‐70eq10u

Rest area

 

 

 

 

 

 

Samsung 60” LED panel

 

UN60F6350

Reception area

 

 

 

 

 

 

Samsung Tablets (16)

 

 

 

 

 

 

 

C-1

--------------------------------------------------------------------------------

 

 

NOC area

 

 

 

 

 

 

 

 

 

 

 

 

 

Office

 

 

 

 

 

 

 

 

Vizio 48” LED panel and stand

 

E480i‐B2

 

EPS team

 

 

Sony 46” LCD panel and stand

 

kdl‐46s5100

 

lunch area

 

 

Sony 46” LCD panel and stand

 

kdl‐46bx450

 

lunch area

 

 

LG 47” LCD panel and stand

 

47cs570

 

Laura’s office

 

 

 

 

 

 

Rick's

 

 

Sharp LED panel and stand

 

lc‐46d64u

 

office

Misc

 

 

 

 

 

 

 

 

Games room

 

 

 

 

And

The following described furniture, fixtures, equipment (including AV equipment)
and cabling in the Subleased Premises is EXCLUDED FROM the Subleased Personal
Property:

Command center Conf. RM

 

Sharp 90” LED panel

 

lc‐90le657u

 

AMX Amp

 

DVX‐2155HD‐SP

 

Polycom RealPresence Group 500

 

 

 

Polycom Video Cam

 

 

 

ClearOne

 

Converge Pro VH20

 

Barco ClickShare

 

CSC‐1

 

Lab.Gruppen

 

E Series 8:2

 

SurgeX

 

sx1115

 

Netgear ProSafe 24port switch

 

 

 

AMX Touchpanel

 

 

 

K‐bar

 

Crestron Touchpanel

 

 

 

Focusrite Scarlett 6i6

 

 

 

Shure wireless mic systems

 

QLXD4

 

Tesira Forte VI BIAMP

 

 

 

ClearOne

 

XAP TH2

 

Crown speakers controllers

 

280A

 

PFPower Power Distributor

 

D10‐PFP

 

Reception area

 

 

 

 

 

Samsung video panels (4)

 

UE46C

 

NOC area

 

 

 

 

 

NEC video wall panels (6)

 

Multusync x463un

 

Office

 

Aruba access points (13)

 

 

 

Sharp multifunction printer

 

MX‐C312

 

Fujitec iScanner (2)

 

fi‐6010n

 

Misc

Glass Door Refrigerator

 

 

 

Two Other Refrigerators

 

 

 

 

C-2

--------------------------------------------------------------------------------

 

two

Keynote :: Furniture Procurement Record

Provided by: Julia Hopkins-Powers, jhopkinspowers@twofurnish.com

July 5, 2017

 

 

Tag

 

Description

 

Location

 

Qty

 

Mfr

 

Notes/ Comments

[g201711151838002746727.jpg]

WKST

 

Steelcase 6'x8' Universal Workstations with Panels, Integrated Storage,
Power/Data

and Fixed Desks.

 

Workstations

 

150

 

Steelcase

 

 

See Above

Included in the

above

 

Universal; Lateral file,

Flush steel front, 1 1/2 high open /

open, 18D x 30W

BASIC :7241 ARCTIC WHITE

OPTIONS * * OPTIONS * *

TOP OPT *OPT:TOP OPTIONS

STL TOP 1” STEEL TOP

BASE OPT *OPT:BASE OPTIONS

UNIVBASE UNIVERSAL BASE

 

Workstations

 

300

 

Steelcase

 

 

See Above

Included in the

above

 

Universal; Lateral file, with Cushion Top

Flush steel front, 1 1/2 high drawer /

drawer, 18D x 36W

BASIC :7241 ARCTIC WHITE

LOCK :9201 POLISHED CHROME

KEYS :SK PLUG

OPTIONS * * OPTIONS * *

TOP OPT *OPT:TOP OPTIONS

NO TOP NO TOP

LOCK OPT *OPT:DRAWER LOCK OPTIONS

 

Workstations

 

150

 

Steelcase

 

 

NA

NA

 

Top-Table, Round, 30 dia, 1 1/8 thick,

High pressure laminate

EDGE :6231 GRAPHITE WALNUT

TOP-SURF:2410 GRAPHITE WALNUT (HPL)

+

Base, 22 dia

BASE :4799 PLATINUM METALLIC

To create a Bar Height Round Meeting Table for Use in Bull Pens

 

Workstations

 

26

 

Steelcase

 

 

[g201711151838002946728.jpg]

Private Office

 

Steelcase Private Office

 

Private Office

 

10

 

Steelcase

 

 

[g201711151838002976729.jpg]

CH-01

 

SitOnIt “Amplify” Task Chair

Dimensions: 28.25”W x 27.75”D x 43”H

Description: High Back Task Chair with Mesh Back, Upholstered Seat and Height

Adjustable Arms with Plastic Base and Hard Casters (For use on carpet)

Mesh Finish: SitOnIt Standard Mesh #MC6 “Nickel”

Seat Upholstery: SitOnIt Standard Upholstery TBD

Base Finish: SitOnIt Standard Black Plastic

 

(1Each) Workstation

(1Each) Private Offices and (!Each) Reception

 

161

 

SitOnIt

 

 

[g201711151838003046730.jpg]

CH-02A

 

Room and Board “Jake” Stacking Chair

Pattern # 964882

Dimensions: 18”W x 19”D x 31”H

Description: Stacking Chair with Plywood Shell and Metal Post Legs

Seat Finishes: Room and Board Standard “White’

Frame Finishes: Room and Board Standard

 

(19Each) Break Area 310

 

19

 

Room and Board

 

 

[g201711151838003106731.jpg]

CH-02B

 

Room and Board “Jake” Stacking Chair

Pattern # 964882

Dimensions: 18”W x 19”D x 31”H

Description: Stacking Chair with Plywood Shell and Metal Post Legs

Seat Finishes: Room and Board Standard “Green”

Frame Finishes: Room and Board Standard

 

(9Each) Break Area 310

 

9

 

Room and Board

 

 

[g201711151838003176732.jpg]

CH-02C

 

Room and Board “Jake” Stacking Chair

Pattern # 964882

Dimensions: 18”W x 19”D x 31”H

Description: Stacking Chair with Plywood Shell and Metal Post Legs

Seat Finishes: Room and Board Standard “Orange”

Frame Finishes: Room and Board Standard

 

(9Each) Break Area 310

 

9

 

Room and Board

 

 

[g201711151838003246733.jpg]

ST-01

 

Turnstone “Scoop” Stool

Dimensions: 96”W x 48”D x 40”H

Description: Bar Stool with Plastic Seat and Metal Sled Base

Seat Finishes: Turnstone Standard #6618 “White”

Frame Finishes: Turnstone Standard #4799 “Platinum Metallic”

 

(18Each) Break Area 310

(30Each) Open Area at Big Tables – (6) to a table

(8Each) Open Area at Enwork Tables – (2) to a

table

 

56

 

Turnstone

 

 

 

1

--------------------------------------------------------------------------------

two

 

 

 

Tag

 

Description

 

Location

 

Qty

 

Mfr

 

Notes/ Comments

[g201711151838003606734.jpg]

T-1

 

Turnstone “Campfire” Big Table

Dimensions: 96”W x 48”D x 40”H

Description: Wood Laminate Full Top Bar Table

Finishes: Turnstone Standard Laminate “Virginia Walnut”

 

(4Each) Break Area 310

 

4

 

Turnstone

 

 

[g201711151838003666735.jpg]

T-2

 

Turnstone “Campfire” Big Table

Dimensions: 96”W x 48”D x 30”H

Description: Wood Laminate Full Top Table

Finishes: Turnstone Standard Laminate “Virginia Walnut”

 

(2Each) Break Area 310

 

2

 

Turnstone

 

 

[g201711151838003716736.jpg]

CH-3

 

Turnstone “Campfire” Big Lounge

Dimensions: 66”W x 32”D x 30”H

Description: Fully upholstered sofa.

Upholstery: Luna Textiles “Mezzanine” Piperine*

*This visual does not reflect the finish of the sofa unit in the field!

 

Open Seating

 

10

 

Turnstone

 

 

[g201711151838003776737.jpg]

CH-4

 

West Elm “Duffield” Swivel Lounge Chair

Dimensions: 35”Diam. x 34.75”H

Description: Fully upholstered lounge chair with swivel base

Finishes: Standard Caviar

 

Open Seating

 

22

 

West Elm

 

 

[g201711151838003836738.jpg]

CH-5

 

Coalesse “Circa” Sofa Grouping

Created by (2) 30 deg. Inside Facing Wedge Seat and (1) 60 deg. Inside Wedge
Loveseat

Dimensions: (30deg.) 36 ¾”W x 28”D x 29 ½”H, (60 deg.) 71”W x 28”D x 29 ½”H

Description: Fully upholstered circular sofa.

Upholstery: Maharam “Exchange” 010 Rhubarb *

*This visual does not reflect the finish of the sofa unit in the field!

 

Open Seating

 

4

 

Coalesse

 

 

[g201711151838003896739.jpg]

CH-6

 

Coalesse “Await” Bench

Dimensions: 44”W x 22”D x 16.5”H

Description: Fully upholstered lounge bench.

Upholstery: Maharam “Circuit” 007 Radar

 

Open Seating

 

1

 

Coalesse

 

 

[g201711151838003956740.jpg]

CH-7

 

Turnstone “Buoy”

Dimensions: 18” Dia. x 17”H to 22 ½”H

Description: Ottoman with swivel base

Finishes: Turnstone Buoy Standard “Element Grey”

Seat Finish: Turnstone Standard Cogent Connect “Blue Jay”

 

Open Seating

 

15

 

Turnstone

 

 

[g201711151838004016741.jpg]

T-3

 

Campfire “Glasstop” Table

Dimensions: 36” Diam. x 13”H

Description: Occasional table with Glasstop and Wood Laminate Base

Top Finish: Turnstone Standard “Glasstop”

Base Finish: Turnstone Standard Laminate “Virginia Walnut”

 

Open Seating

 

3

 

Turnstone

 

 

[g201711151838004096742.jpg]

CH-8

 

SitOnIt “Wit” Conference Chair

Dimensions: 44”W x 22”D x 16.5”H

Description: Midback conference chair with mesh back, upholstered seat, fixed
black

arms and black plastic base, carpet casters

Mesh Finish: TBD

Seat Uph: TBD

Base Finish: SitOnIt Standard “Black”

Arm Finish: SitOnIt Standard “Black”

 

(4Each) Conference Room 316

(6Each) Conference Room 314

(8Each) Conference Room 344

(4Each) Conference Room 339

 

40

 

SitOnIt

 

 

[g201711151838004166743.jpg]

CH-9

 

Cypress Custom 28' Banquette

Overall Dimensions: 28'L x 37”D x 36”H

Description: Banquette Built as (3)

Units at 8'L x 37”D and (1) Unit at 4'L

x 37”D to create full run.

Back Finishes: Wilsonart Laminate Sample

“Walnut Heights” #7965K-12

Seat Upholstery: Luna Textile “Wish”

#WSH-5106, Color: “Hazelnut”

 

Break Area 310

 

1

 

Cypress

 

 

[g201711151838004246744.jpg]

CH-9

 

BluDot “Paramount” Lounge Chair

Dimensions: 32”W x 31”H

Description: Fully Upholstered Lounge Chair with Stainless Steel Legs

 

Lobby

 

4

 

BluDot

 

 

[g201711151838004296745.jpg]

T-4A

 

Enwork Café Height Round Tables

Dimensions: 24”Diam. X 30”H

Description: Round Café Table with Laminate Top and Painted Metal Disc Base

Top Finish: Wilsonart Standard Laminate “Designer White”

Base Finish: Enwork Standard Paint “Silver”

 

Open Seating

 

4

 

Enwork

 

 

[g201711151838004366746.jpg]

T-04B

 

Enwork Café Height Square Tables

Dimensions: 24”W x 30”D x 30”H

Description: Square Café Table with Laminate Top and Painted Metal Disc Base

Top Finish: Wilsonart Standard Laminate “Designer White”

Base Finish: Enwork Standard Paint “Silver”

 

Break Area 310

 

15

 

Enwork

 

 

[g201711151838004426747.jpg]

T-5

 

Enwork Bar Height Round Tables

Dimensions: 24”Diam. x 40”H

Description: Round Bar Table with Laminate Top and Painted Metal Disc Base

Top Finish: Wilsonart Standard Laminate “Designer White”

Base Finish: Enwork Standard Paint “Silver”

 

Open Seating

 

4

 

Enwork

 

 

2

--------------------------------------------------------------------------------

two

 

 

Tag

 

Description

 

Location

 

Qty

 

Mfr

 

Notes/ Comments

[g201711151838004526748.jpg]

T-6

 

Room & Board “Classic” Coffee Table

Dimensions: 36”Diam. x 16”H

Description: Round Glass-Top Table with Steel Base

Top Finish: Room & Board Standard Glass

Base Finish: Natural Steel base

 

Lobby

 

1

 

Room and Board

 

 

[g201711151838004606749.jpg]

T-7

 

Room & Board “Slim” C-shape Side Table

Dimensions: 13”W x 20”D x 25”H

Description: C-shape Personal Table

Finish: Natural Steel

 

Open Seating

 

10

 

Room and Board

 

 

[g201711151838004666750.jpg]

T-8

 

Room & Board “Kemp” End Table

Dimensions: 18”Dia.x 20”H

Description: Round End Table with Tripod Base

Top Finish: Standard White Top

Base Finish: Stainless Steel Base

 

Open Seating

 

2

 

Room and Board

 

 

[g201711151838004736751.jpg]

T-9

 

BluDot “Sprout” Coffee Table

Dimensions: 36”Dia. x 13”H

Description: Round Coffee Table with Tripod Base

Top Finish: Standard Ivory Top

Base Finish: Brushed Stainless Steel Base

 

Open Seating

 

6

 

BLuDot

 

 

[g201711151838004796752.jpg]

T-10

 

Room and Board “Slim” Coffee Table

Dimensions: 30”Diam., 16”H

Description: Round Natural Steel Coffee Table

 

Open Seating

 

8

 

Room and Board

 

 

[g201711151838004856753.jpg]

T-11

 

Campfire Big Table With Power

Dimensions:96”W x 48”D x 40”H

Description: Wood Laminate Full Top Bar Table with Centered Power Trough

Finishes: Turnstone Laminate “Virginia Walnut”

 

Open Seating

 

5

 

Turnstone

 

 

NA

NA

 

CGL Interiors 120”W x 54”D Rectangular

Laminate Conference Room Table

Dimensions: 120”W x 54”D

Description: Laminate Rectangular

Segmented Conference Room Table with Box

Panel Bases, Knife Edge Detail.

This table does NOT include power/data

box per direction from Keynote on March

24, 2014.

Top and Base Finish: CGL Standard

Wilsonart Laminate “Designer White”

 

(1Each) Conf. Room 313

(1Each) Conf. Room 342

 

2

 

CGL

 

 

NA

NA

 

CGL Interiors 78”W x 36D Rectangular

Laminate Conference Room Table

Dimensions: 78”W x 36”D

Description: Laminate Rectangular

Segmented Conference Room Table with Box

Panel Bases, Knife Edge Detail.

This table does NOT include power/data

box per direction from Keynote on March

24, 2014.

Top and Base Finish: CGL Standard

Wilsonart Laminate “Designer White”

 

(1Each) Conf. Room 314

 

1

 

CGL

 

 

NA

NA

 

CGL Interiors 48”Dia. Round Laminate

Conference Room Table

Dimensions: 48”Dia.

Description: Laminate Round Conference

Room Table with Panel Disc Base

Top and Base Finish: CGL Standard

Wilsonart Laminate “Designer White”

 

(1Each) Conf. Room 316

(1Each) Conf Room 339

 

2

 

CGL

 

 

NA

NA

 

CGL Interiors 84”W x 36D Rectangular

Laminate Conference Room Table

Dimensions: 84”W x 36”D

Description: Laminate Rectangular

Segmented Conference Room Table with Box

Panel Bases, Knife Edge Detail.

This table does NOT include power/data

box per direction from Keynote on March

24, 2014.

Top and Base Finish: CGL Standard

Wilsonart Laminate “Designer White”

 

(1Each) Conf. Room 315

(1Each) Conf Room 343

(1Each) Conf. Room 344

 

3

 

CGL

 

 

NA

NA

 

CGL Interiors 72”W x 36D Rectangular

Laminate Conference Room Table

Dimensions: 72”W x 36”D

Description: Laminate Rectangular

Segmented Conference Room Table with Box

Panel Bases and Knife Edge Detail.

This table does NOT include power/data

box per direction from Keynote on March

24, 2014.

Top and Base Finish: CGL Standard

Wilsonart Laminate “Designer White”

Power Data Box FInish: CGL Standard

 

(1Each) Conf Room 333

 

1

 

CGL

 

 

NA

NA

 

Lat File,3 Drw,

36Wx18-1/4Dx39-7/8H

Key Series Options

LL “LL Series Chrome-Nickel

Scalloped”“““

Key-Alike Request Option

KEY ALIKE Contact Customer Service

For Details

Trace Drawer Front Options-Standard

Laterals-3 Drawer

A ““Full Pull Square Front”““

Finish Selections by Manufacture

 

Open Area

 

16

 

16 Steelcase

 

 

3

--------------------------------------------------------------------------------

two

 

 

Tag

 

Description

 

Location

 

Qty

 

Mfr

 

Notes/ Comments

NA

NA

 

HPL Laminate Rectangular Conference Room

Tables

Dimensions: 180”W x 66”D x 29”H

Description: Segmented Laminate

Rectangular Conference Room Table with

Two Piece Top, Three Y-Bases, and

Two-Pai of Shelf Closing Doors for Voice

Data Troughts with 16 Each Power, (6)

Data Jacks, (1) HDMI and (1) VGA/Audio

Edge Details: HPL Standard Knife Edge

Top Finish: Formica Lamiante “Classic

Walnut” #5486-NT

Base Finish: HPL Standard Paint “Silver”

 

Board Room

 

1

 

HPL

 

 

NA

NA

 

CGL Custom Reception Station

Unit to be designed per RAPT Studio

drawings and comments.

Overall Dimensions: 17'-6”W x 5'-9”D

Main Worksurface: 17'-6”W x 2'-6”D

Return Surface: 3'W x 2'-6”D

Reception Station to include (1)

Laminate Hinged Door Storage Unit,

(1)Laminate Open Shelf Storage Unit and

(1) Laminate Roll-out Printer Storage

Unit

Laminate Finish: Formica Laminate

“Classic Walnut” #5486-NT (PL-3)

Solid Surface: (SS-1) STILL TBD -

Finishes have been provided to RAPT for

approval.

Drawing to be provided for approval with

full description of unit following order

placement to be reviewed and approved by

RAPT Studio and Keynote

 

Reception

 

1

 

CGL

 

 

 

NA

NA

 

CGL Interiors Laminate Catering Credenza

Overall Dimensions: 72”W x 24”D x 36”H

Description: Laminate Catering Credenza

to include (1) 36”W Hinged Door with

Height Adjsutable Shelf on Left Side and

(1) 36”W Hinged Door Unit with Roll-out

Trash Bin and Roll-out Recycle Bin

Finish: Formica Laminate “Classic

Walnut” #5486-NT

Pull Detail: CGL Standard, TBD

 

NA

 

1

 

CGL

 

 

NA

NA

 

CGL Interiors Laminate AV Credenza

Overall Dimensions: 72”W x 24”D x 36”H

Description: Laminate AV Credenza to

include (2) 36”W Hinged Door with Height

Adjsutable Shelf and no back to

accomodate for AV Rack

Finish: Formica Laminate “Classic

Walnut” #5486-NT

Pull Detail: CGL Standard, TBD

 

NA

 

1

 

CGL

 

 

Please note that additioanl product may existing that is captured in the
documents. We have tried to make a document as clear as possible but it cannot
be

reviewed without any further review of the documents provided!

 

 

 

 

 

 

 

 

 

4